      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 1 of 110




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

JOSEPH CALDWELL,

               Plaintiff,

vs.                                                                      No. CIV 20-0003 JB/JFR

UNIVERSITY OF NEW MEXICO
BOARD OF REGENTS, NASHA
TORREZ, LOBO DEVELOPMENT
CORPORATION, ACC OP (UNM
SOUTH) LLC, and EDDIE NUÑEZ,

               Defendants.

                                 MEMORANDUM OPINION1

       THIS MATTER comes before the Court on Defendant Eddie Nuñez’ Motion for

Judgment on the Pleadings, filed February 14, 2020 (Doc. 23)(“Motion”). The Court held a

hearing on April 24, 2020. See Clerk’s Minutes, filed April 24, 2020 (Doc. 36). The primary

issues are: (i) whether Plaintiff Joseph Caldwell has alleged facts sufficient to state a due process

interest in (a) his continued enrollment at Defendant University of New Mexico (“UNM”); (b)

playing basketball for UNM; (c) his reputation; and (d) his future professional basketball career;

(ii) whether UNM’s actions comported with procedural due process when Caldwell was banned

from campus; (iii) whether Caldwell can sue Nuñez for damages under 42 U.S.C. § 1983, because

Caldwell’s procedural due process rights were clearly established; and (iv) whether Nuñez violated




       1
        On November 30, 2020, the Court entered an Order granting Defendant Eddie Nuñez’
Motion for Judgment on the Pleadings, filed February 14, 2020 (Doc. 23). See Order at 1-2,
November 30, 2020 (Doc. 51). In the Order, the Court stated that it would “issue . . . a
Memorandum Opinion at a later date more fully detailing its rationale for this decision.” Order at
1 n.1. This Memorandum Opinion is the promised opinion.
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 2 of 110




procedural due process, because Nuñez’ actions -- banning Caldwell from campus -- shock the

judicial conscience. The Court concludes that (i) Caldwell has a due process property interest in

his continued education at UNM, and Caldwell alleges sufficiently that Nuñez interfered with this

interest by banning Caldwell from campus property, but Caldwell does not have a due process

interest in playing basketball for UNM; his reputation; or his future professional basketball career;

(ii) UNM’s actions comported with procedural due process when Caldwell was banned from

campus, because, although the campus ban is more than a de minimis taking of Caldwell’s interest

in his continued education, none of UNM’s hearing procedures placed Caldwell at risk of

erroneous deprivation and UNM has a legitimate interest in maintaining a safe learning

environment and preserving its limited administrative resources; (iii) Caldwell cannot sue Nuñez

for damages under 42 U.S.C. § 1983, because Caldwell’s procedural due process rights were not

clearly established; and (iv) Nuñez did not violate Caldwell’s substantive due process rights,

because banning Caldwell from campus does not shock the judicial conscience. Accordingly, the

Court will grant Nuñez’ request for judgment on the pleadings, because Caldwell does not state a

claim against Nuñez upon which relief can be granted.

                                  FACTUAL BACKGROUND

       The Court takes the facts from Caldwell’s First Amended Complaint for Injunctive Relief

and Damages ¶¶ 11-12, at 3, filed January 2, 2020 (Doc. 1)(“First Amended Complaint”). The

same standards for evaluating a rule 12(b)(6) motion apply to a motion for a judgment on the

pleadings. See Atlantic Richfield Co. v. Farm Credit Bank of Wichita, 226 F.3d 1138, 1160 (10th

Cir. 2000)(“A motion for judgment on the pleadings under Rule 12(c) is treated as a motion to

dismiss under rule 12(b)(6).”). Thus, the Court accepts “all facts pleaded by the non-moving party

as true and grants all reasonable inferences from the pleadings in that party’s favor.” Sanders v.

Mountain Am. Fed. Credit Union, 689 F.3d 1138, 1141 (10th Cir. 2012).


                                                -2-
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 3 of 110




       Plaintiff Joseph Caldwell enrolled at UNM in January 2019. See First Amended Complaint

¶¶ 11-12, at 3. In January 2019, Caldwell moved into Lobo Village development,2 and his lease

agreement had an end date of July 31, 2020. See First Amended Complaint ¶¶ 12-13, at 3. In

April, 2019, Caldwell agreed to play as a point guard with UNM Men’s Basketball program. See

First Amended Complaint ¶ 16, at 3.

       On December 16, 2019, “the Albuquerque Police Department took a report of allegations

of battery against” Caldwell. First Amended Complaint ¶ 17, at 3. The person who accused

Caldwell of battery is not a UNM student. See First Amended Complaint ¶ 18, at 4. On December

19, 2019, UNM’s Dean of Students’ Office (“DOS”) emailed Caldwell (the “December 19

Email”), informing him that, based on the recent allegations, he was (i) “hereby interim banned

from all of UNM Campus, except for UNM Hospitals and Clinics for the purpose of seeking

medical care and except for [his] in-person courses for Spring 2020 semester”; (ii) banned from

Lobo Village and all on-campus housing facilities; (iii) banned from the Johnson Gym, except for

attendance of a class he was registered for, and banned from any other portion of campus without

express permission from the DOS; (iv) only permitted to register for or attend online courses,

except for a class he was already registered for; and (v) failure to comply with the campus ban and

the Code of Conduct charges would result in criminal charges for trespass that could lead to

possible expulsion. First Amended Complaint ¶¶ 19-21, at 4. The December 19 Email also

informed Caldwell that he would not be able to contact anyone at the DOS from December 21,

2019, through January 1, 2020, because UNM would be closed. See First Amended Complaint ¶




       2
        “Lobo Development Corporation (‘LDC’) is a UNM Regent-owned non-profit
corporation organized for charitable and educational purposes which manages and rents out the
properties at Lobo Village, where [Caldwell] resides.” First Amended Complaint ¶ 6, at 2.



                                               -3-
       Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 4 of 110




19, at 4. The December 19 Email stated that the recent allegations were “under the jurisdiction of

the Office of Equal Opportunity.” See First Amended Complaint ¶ 20, at 4.

        On December 19, 2019, Caldwell went to a meeting chaired by Nuñez (the “December 19

Meeting”). See First Amended Complaint ¶ 22, at 5. Several other people from the athletic

department and from UNM administration were present at the December 19 Meeting. See First

Amended Complaint ¶ 22, at 5. Nuñez ran the December 19 Meeting and “informed [Caldwell]

that he was banned from campus indefinitely” and that he was also banned from playing or

practicing with the basketball team. First Amended Complaint ¶ 23, at 5.

        That same day, Caldwell received an eviction notice from Lobo Development Corporation,

stating that he had to move out within three days or face eviction proceedings. See First Amended

Complaint ¶ 25, at 5. The eviction notice stated that Caldwell was “[b]anned from the University

of New Mexico, Residence Life and Student Housing, and American Campus Communities.” First

Amended Complaint ¶ 26, at 5. The eviction notice explained that Caldwell had violated his lease

agreement, because of his “unlawful action causing serious physical harm to another person.” First

Amended Complaint ¶ 26, at 5.

        On December 20, 2019, Caldwell had a meeting with the Office of Equal Opportunity

(“OEO”), where he denied the charges against him. See First Amended Complaint ¶ 29, at 5.

Sometime after his meeting with the Office of Equal Opportunity, Caldwell had a meeting with

Defendant Nasha Torrez, where Torrez reiterated that Caldwell was suspended, and that she would

decide whether to extend his suspension. See First Amended Complaint ¶ 30, at 5. Torrez told

Caldwell that the campus ban would remain in place until January 2, 2020, the end of the holiday

break, and that Caldwell had no opportunity to appeal the ban. See First Amended Complaint ¶

30, at 5.




                                              -4-
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 5 of 110




       On December 30, 2019, Greg Golden, Assistant Dean of Students, emailed Caldwell. See

First Amended Complaint ¶ 35, at 6. In the email, Golden informed Caldwell that if he wanted to

discuss UNM’s campus ban, Caldwell would have to reach out to Kelly Davis, UNM Student

Conduct Officer in the Office of the Dean of Students, who had “promulgated the ‘ban letter.’”

First Amended Complaint ¶ 35, at 6.

        On January 10, 2020, Caldwell and his counsel had a meeting with Torrez. See First

Amended Complaint ¶ 40, at 7. At the meeting, Torrez told Caldwell that a Student Conduct

Officer, an employee in Torrez’ office, “had imposed the ban and that [Torrez] was entirely

uninvolved in that process.” First Amended Complaint ¶ 41, at 7. When Caldwell asked that

Torrez lift the ban entirely, Torrez stated that although she would consider his request, she could

not say how long it would take her to decide whether to lift the ban or to what extent it would be

lifted. See First Amended Complaint ¶ 42, at 7.

       UNM has a Code of Student Conduct (“CSC”), an Administrative Policies and Procedures

Manual (“APP”), and a Student Grievance Procedure (“SGP”). See First Amended Complaint

¶ 64, at 10. The APP states that the OEO “shall receive inquiries regarding issues involving civil

rights issues; counsel claimants; evaluate claims; receive and process formal claims; prepare

written investigative reports which contain findings of fact; and conciliate meritorious claims

separately or jointly with the parties.” First Amended Complaint ¶ 68, at 10. Under UNM’s

polices, an accused student may seek “a discretionary review of [Office of Equal Opportunity’s]

determination through the Office of the President . . . and/or the Board of Regents.” First Amended

Complaint ¶ 71, at 11. UNM’s policies also state:

              Should the Dean of Students Office take action based on the investigation’s
       findings, both parties will have equal rights to appeal the action . . . [,] will have
       equal access to the information upon which the findings are based, have an equal
       opportunity to present evidence and witnesses (subject to the limitations in the



                                               -5-
       Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 6 of 110




        statement of complainant’s rights []), and will receive equal notification of the
        results of the procedure. Both parties also will have the equal right to appeal the
        results of the grievance of the Dean of Students Office’s decision . . . .

First Amended Complaint ¶ 72, at 11.

        The APP states that UNM may impose “interim measures” on accused students, which

        may include, but are not necessarily limited to, the following []: (1) directives []
        that the parties have no contact with each other; (2) that one or more parties be
        moved to another office or location, be placed on paid administrative leave, or
        removed from a class; or (3) have a registration hold placed on a student account.

First Amended Complaint ¶ 74, at 11-12. Under the APP, the Dean of Students Office has the

authority to implement interim measures and these measures “stay in place until the end of any

review or appeal process.” First Amended Complaint ¶ 75, at 12. Under the APP, the Dean of

Students may suspend a student indefinitely, without making any findings of wrongdoing and

without providing any of the above-described process. See First Amended Complaint ¶ 76, at 12.

The APP states:

                The Dean of Students Office can impose a “no contact” order, which
        typically directs the complainant and respondent not to have contact with each
        other, either in-person or through electronic communication, pending the
        investigation and resolution of a complaint. The Dean of Students Office can
        arrange for changes in academic and/or on-campus living situations as needed.
        Other interim measures, as appropriate, can be implemented by the Dean of
        Students Office before the final outcome of the investigation and afterwards as
        needed.

First Amended Complaint ¶ 79, at 12.

        As of January 13, 2020, the date Caldwell filed his First Amended Complaint, Caldwell

had received no written explanation from Torrez detailing her reasons for imposing the campus

ban, and Caldwell has had no opportunity to appeal the decision. See First Amended Complaint

¶ 81, at 13.

                               PROCEDURAL BACKGROUND

        On January 2, 2020, Caldwell filed his Complaint for Injunctive Relief and Damages, filed


                                               -6-
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 7 of 110




January 2, 2020 (Doc. 1). Then on January 13, 2020 Caldwell filed his First Amended Complaint,

asserting two counts. See First Amended Complaint ¶¶ 82-102, at 13-16. For Count I, Caldwell

asserts that all the Defendants had violated his right to substantive and procedural due process

under the Fourteenth Amendment to Constitution of the United States of America. See First

Amended Complain ¶ 83, 86, at 13. Caldwell alleges that the

               Defendants, under color of law within the meaning of 42 U.S.C. § 1983,
       deprived Plaintiff of rights and privileges secured by the United States Constitution
       and are liable for his injuries . . . by suspending Plaintiff, banning him from campus
       and evicting him from his residence, without making any findings whatsoever of
       wrongdoing on his part and without providing him with a formal complaint or
       charging document, evidence against him, a live hearing, or an opportunity to cross-
       examine witnesses against.

First Amended Complaint ¶ 83, 86, at 13. For Count II, Caldwell asserts that UNM, Lobo

Development Corporation, and ACC OP (UNM SOUTH) LLC breached their contractual

obligations. See First Amended Complaint ¶¶ 94- 102, at 15-16.

       Torrez and Nuñez answered on January 29, 2020. See Defendant Nasha Torrez’s And

Eddie Nuñez’s Answer to Plaintiff’s First Amended Complaint for Injunctive Relief and Damages,

filed January 29, 2020 (Doc. 16)(“Nasha and Nuñez Answer”).

       Lobo Development Corporation was dismissed without prejudice by stipulation. See

Plaintiff’s Rule 41(a)(1)(A)(ii) Stipulation of Dismissal as to Lobo Development Corporation,

filed January 30, 2020 (Doc. 18). University of New Mexico Board of Regents was dismissed

with prejudice by stipulation. See Stipulation of Dismissal with Prejudice of University of New

Mexico Board of Regents, filed March 10, 2020 (Doc. 26). ACC OP (UNM SOUTH) LLC was

dismissed with prejudice by stipulation. See Stipulation of Dismissal with Prejudice of ACC OP

(UNM SOUTH) LLC, filed August 26, 2020 (Doc. 50).

       1.     Nuñez’ Motion For Judgment On The Pleadings.

       On February 14, 2020, Nuñez moved for Judgment on the Pleadings under rules 12(c) and


                                               -7-
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 8 of 110




12(h)(2) of the Federal Rules of Civil procedure. See Motion at 1. Nuñez argues that he is

protected by qualified immunity, that Caldwell has no protected liberty or property interest in

playing basketball for UNM, “so he has no constitutional right to do so, and even if [Caldwell] had

such a right, it is not clearly established.” Motion at 2. Nuñez contends that a motion for judgment

on the pleading is equivalent to a motion to dismiss for failure to state a claim under rule 12(b)(6)

under the Federal Rules of Civil Procedure. See Motion at 3. Nuñez argues that the standards of

review for these two types of motions are identical, meaning that the court assumes the truth of all

well-pleaded facts in the complaint, and draws reasonable inferences therein in the light most

favorable to the plaintiff. See Motion at 3. Nuñez argues that he is entitled to a judgment on the

pleadings, because Caldwell “has not stated a plausible claim that Mr. Nuñez violated his right to

due process, and has certainly not stated a plausible claim that Mr. Nuñez violated his clearly

established rights.” Motion at 4-5. Nuñez contends that Caldwell only alleges two well-pleaded

facts: (i) “that Mr. Nuñez is UNM’s athletic director,” and (ii) that Nuñez “called and ran the

meeting at which Plaintiff was suspended from the basketball team.” Motion at 2 (citing the First

Amended Complaint).

       First, Nuñez argues that Caldwell has not alleged facts that demonstrate that Nuñez violated

Caldwell’s right to either substantive or procedural due process. See Motion at 5. Nuñez contends

that to state a claim for damages against an official for a substantive due process violation, a

plaintiff must show that the alleged behavior “‘shocks the conscience.’” Motion at 5 (quoting Cty.

of Sacramento v. Lewis, 523 U.S. 833, 846 (1998)). Nuñez contends that the Supreme Court of

the United States of America has held that a law enforcement officer who killed a passenger in the

course of a police car chase did not violate the passenger’s right to substantive due process, even

if the police had acted in a reckless, deliberately indifferent manner. Motion at 5 (citing Cty. of




                                                -8-
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 9 of 110




Sacramento v. Lewis, 523 U.S. at 848-854). Nuñez also contends that the United States Court of

Appeals for the Fifth Circuit has held that “the attachment of electrodes to a prisoner’s genitalia,

as part of a therapy for sex offenders, did not shock the conscience.” Motion at 5-6 (citing Coleman

v. Dretke, 395 F.3d 216 (5th Cir. 2004)).3 Nuñez argues that if neither of these two scenarios

shock the conscience, then his actions do not shock the conscience. See Motion at 5. Nuñez also

argues Caldwell has not stated a viable procedural due process claim, because Caldwell must allege

facts that show that he was deprived of a liberty or property interest. See Motion at 6 (citing Lauck

v. Campbell County, 627 F.3d 805, 811 (10th Cir. 2010)). Nuñez maintains that there is no liberty

or property interest in playing interscholastic sports, meaning that Caldwell’s procedural due

process claim fails. See Motion at 6.

       Next, Nuñez argues that, even if Caldwell has alleged a plausible claim that Nuñez has

committed a constitutional violation, Nuñez is entitled to qualified immunity. See Motion at 6.

Nunez argues that, when an official is acting in the scope of his or her duties, that official is



       3
           The United States Court of Appeals for Fifth Circuit explained:

               “[S]ex offender treatment is different than traditional psychotherapy in that
       treatment is mandated, confrontational, structured, victim centered, focused on
       behaviors, and confidentiality is not maintained.” Treatment can include
       “interventions with psychopharmacological agents,” polygraph exams to determine
       sexual history, and use of penile plethysmographs to “modify deviant sexual
       arousal and enhance appropriate sexual arousal.”

               While these therapeutic measures are certainly intrusive, we do not believe
       that clearly established federal law, as determine by the Supreme Court, requires
       the conclusion that Texas's sex offender therapy “shocks the conscience.” . . . In
       the present case, sex offender treatment serves the government interest in protecting
       members of the community from future sex offenses. In addition, as invasive as
       the therapy appears, we doubt that the parole panel imposed the therapy condition
       with the intent to injure [the Plaintiff].

Coleman v. Dretke, 395 F.3d at 224-25 (footnotes omitted).



                                                 -9-
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 10 of 110




“‘shielded from civil damages insofar as their conduct does not violate clearly established statutory

or constitutional rights of which a reasonable person would have known.’” Motion at 6 (quoting

Davis v. Scherer, 468 U.S. 183, 191 (1984)). Nuñez contends that Caldwell must not only show

that he had a right to play intercollegiate sports, but that he had a clearly established right to play

intercollegiate sports. See Motion at 7. Nuñez contends that the standard for when a law is “clearly

established,” is “‘when a Supreme Court or Tenth Circuit decision is on point, or if the clearly

established weight of authority from other courts shows that the right must be as plaintiff

maintains.’” Motion at 7 (quoting Harman v. Pollock, 586 F.3d 1254, 1261 (10th Cir. 2009)).

Nuñez maintains that “there is no Tenth Circuit or Supreme Court case that would indicate that

Plaintiff had a constitutionally protected liberty or property interest in playing intercollegiate

sport.” Motion at 8.

       2.      The Response.

       Caldwell responds. See Plaintiff’s Response in Opposition to Motion for Judgment on The

Pleadings by Defendant Nunez (Doc. 23), filed March 4, 2020 (Doc. 25)(“Response”). Caldwell

contends that “Nunez cannot show that no facts are in material dispute, meaning that this motion

cannot be resolved on the pleadings alone.” Response at 2. Caldwell quotes the Court for the

proposition that a “[j]udgment on the pleadings should not be granted ‘unless the moving party

has clearly established that no material issue of fact remains to be resolved and the party is entitled

to judgment as a matter of law.’” Response at 2 (quoting Mata v. Anderson, 760 F. Supp. 2d 1068,

1082 (D.N.M. 2009)(Browning, J.)(quoting Park Univ. Enterprises, Inc. v. Am. Cas. Co. of

Reading, PA, 442 F.3d 1239, 1244 (10th Cir. 2006)).

       Caldwell argues that the First Amended Complaint clearly states a claim for due process

violations by Nuñez. See Response at 4. Caldwell contends that not only is Nuñez “UNM’s




                                                - 10 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 11 of 110




athletic director and that he called and ran the meeting at which Plaintiff was suspended from the

basketball team,” he also alleges that

                Nunez was the individual who informed him he was banned from campus
       and that he was therefore evicted from his on-campus apartment, banned from
       attending classes, and otherwise unable to avail himself of any other UNM
       facilities. Plaintiff alleges that although other UNM administration personnel were
       present for this meeting, Defendant Nunez chaired the meeting. These allegations
       clearly support the natural inferences that Defendant Nunez was involved in the
       prior discussions and decisions to ban Plaintiff from campus. Contrary to
       Defendant’s assertion that Plaintiff’s cause of action against Nunez “is limited to
       his suspension from the team,” Plaintiff has in fact clearly alleged that Nunez had
       a much broader and more central role in the activities around Plaintiff’s suspension.

Response at 4-5. Caldwell argues that Nuñez was “an active and leading participant in the

suspension which ‘fell short [even] of what even a high school must provide to a student facing a

days-long suspension.’” Response at 5 (Doe v. Purdue University, 928 F.3d 652, 663 (7th Cir.

2019)). Caldwell contends that on the night that “Nuñez informed him of his suspension,” he

received no evidence and no opportunity to present his case, he had no notice of the charges against

him, no explanation of the evidence, and no opportunity to present his side. Response at 5 (citing

Doe v. Purdue University, 928 F.3d at 663). Caldwell contends that “Nuñez himself participated

and continues to participate in the deprivation of a constitutional right.” Response at 5.

       Next, Caldwell argues Nuñez is not entitled to qualified immunity. See Response at 6.

Caldwell contends that it may be appropriate for the Court to wait to rule on qualified immunity

to “allow for additional briefing after the parties have an opportunity to conduct discovery rather

than rule on a motion where ‘material facts are in dispute.’” Response at 6. Caldwell argues that

a plaintiff making a claim under § 1983 must allege: “(i) a deprivation of a federal right; and (ii)

that the person who deprived the plaintiff of that right acted under color of state law.” Response at

6 (citing West v. Atkins, 487 U.S. 42, 48 (1988)). Caldwell maintains that Nuñez violated his

right to procedural due process and that he had a “protected liberty and property interests in his



                                               - 11 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 12 of 110




status as a student at the University, in the education he has undertaken to receive, and as a player

on the University basketball team, as well as a liberty interest in his reputation and future

professional career.” Response at 7-8 (citing Goss v. Lopez, 419 U.S. at 574; Gaspar v. Bruton,

513 F.2d 843, 850 (10th Cir. 1975)). Caldwell argues:

       Even if there is not a clearly cognizable right to play intercollegiate athletics as
       Defendant’s motion argues, a point Plaintiff does not concede, it matters not to the
       due process inquiry given that Plaintiff alleges Defendant Nunez’s actions impaired
       his ability to attend class, live on campus and otherwise take part in the activities
       of a student athlete.

Response at 8.

       Last, Caldwell contends that the Court should grant him leave to amend his First Amended

Complaint rather than dismissing the due process claims against Nuñez. See Response at 9.

Caldwell contends that if his due process claims against Nuñez is deficient, the proper remedy is

to allow him to amend his complaint, because under rule 15(a)(2) of the Federal Rules of Civil

Procedure, the Court should allow a plaintiff to amend the complaint “when justice so requires.”

Response at 9. Caldwell maintains that “a motion to amend should be granted absent ‘undue delay,

bad faith or dilatory motive on the part of the movant . . . [or] undue prejudice to the opposing

party.’” Response at 9 (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).

       3.        The Reply.

       Nuñez argues that the Court should grant the Motion because Caldwell has not disputed

that the “Complaint does not allege that Mr. Nuñez violated any of his liberty or property interests.

Plaintiff’s Complaint against Mr. Nuñez is that he suspended Plaintiff from the basketball team.

There is no liberty or property interest in the ability to play interscholastic sports.” Defendant

Eddie Nuñez’s Reply Brief in Support of His Motion for Judgment on the Pleadings at 1, filed

March 18, 2020 (Doc. 29)(“Reply”). Nuñez argues that no law shows that the ability to play

interscholastic sports is a clearly established right. See Reply at 2. Nuñez contends that Caldwell


                                               - 12 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 13 of 110




does not dispute this conclusion. See Reply at 2.

        Next, Nuñez argues that, to the extent that Caldwell claims that Nuñez banned Caldwell

from UNM’s campus, Caldwell “has not alleged any facts that allow for the reasonable inference

that Mr. Nuñez was involved with his suspension from campus.” Reply at 2. Nuñez contends that

        [i]n his Complaint, [Caldwell] notes that, at the meeting chaired by Mr. Nuñez, he
        was reminded that he was suspended from campus, a fact of which he was already
        informed. However, it does not follow that Mr. Nuñez was responsible for the
        campus ban. . . . Plaintiff’s Complaint contains no direct allegation or reasonable
        inference that Mr. Nuñez was involved with the decision to ban Plaintiff from
        campus.

Reply at 2-3 (citing Corona v. City of Clovis, 406 F. Supp. 1187, 1204 (D.N.M. 2019)(Herrera,

J.)(“Individual liability under Section 1983 must be based on personal involvement in the alleged

constitutional violation.”)). Nuñez argues that it is “not reasonable to infer that the athletic director

has any control over any other aspects of student life,” and the First Amended Complaint alleges

that other people instituted the campus ban -- not Nuñez. Reply at 3. Nuñez contends that the

Complaint itself states that the disciplinary proceedings were under the Office of Equal

Opportunity’s jurisdiction. See Reply at 3 (citing First Amended Complaint ¶ 20, at 4). Nuñez

argues that the First Amended Complaint contains no allegations that Nuñez was involved with

the ban in any way, and that Torrez informed Caldwell that the ban had been made by the Student

Conduct Officer, an employee in her office. See Reply at 3. Nuñez concludes, therefore, that

“there is no allegation in the Complaint, or evidence in documents cited in the complaint, that

would give rise to a reasonable inference that Mr. Nuñez had any involvement in the interim ban

from campus to which Plaintiff alleges he was subjected.” Reply at 4.

        4.      The Hearing.

        The Court held a hearing on April 24, 2020. See Clerk’s Minutes at 1, filed April 24, 2020

(Doc. 36). The Court began the hearing by stating that it wanted to ensure there was a solid basis



                                                 - 13 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 14 of 110




for federal jurisdiction. See Transcript of Hearing at 4:5-6 (taken April 24, 2020)(Court)(“Tr.”).4

The Court stated that although Caldwell has raised a federal question, claims often are dismissed;

the Court, therefore, requested that the two defendant LLCs submit another letter indicating what

the citizenship of the LLCs are, who are the principals of those two LLCs, the citizenship of those

principals, and the citizenship of the trustees of the LLCs. See Tr. at 4:12-17 (Court). ACC OP

(UNM SOUTH) LLC stated it would. See Tr. at 4:23-24 (Padilla). The Court asked what

Caldwell’s citizenship was, and Caldwell responded that he is a resident and citizen of New

Mexico, both now and at the time of the filing, and that there was an argument that he is a citizen

of Texas as well. See Tr. at 5:1-11(Court, Fox-Young).

       Next, the Court stated that it had recently issued two lengthy opinions dealing with similar

issues as those at this hearing. See Tr. at 7:1-6 (Court); Lee v. Univ. of New Mexico, 449 F. Supp.

3d 1071 (D.N.M. 2020)(Browning, J.); Hyman v. New Mexico State Univ., No. CIV 18-1103

JB\KK, 2020 WL 1514801, at *1 (D.N.M. Mar. 30, 2020)(Browning, J.). The Court stated that,

based on its decision in Lee v. University of New Mexico, it did not “think there’s much of a

substantive due process right here, but I do think, given my opinion in Lee, there may be some

procedural due process issues.” Tr. at 11-14 (Court). The Court asked the parties to begin with

the substantive due process issue first, before moving on to the procedural due process issue. See

Tr. at 7:14-21 (Court). Nuñez agreed that he would address the Court’s proposed structure, and

explained as background:

              The plaintiff is J.J. Caldwell. And at some point, in December, mid-
       December, it came to the attention of UNM that Mr. Caldwell had been arrested
       and charged. The charges were dropped without prejudice, so he may still yet be


       4
         The Court’s citations to the transcripts of each hearing in this Memorandum Opinion and
Order refer to the court reporter’s original, unedited versions. Any final transcripts may contain
slightly different page and/or line numbers.



                                              - 14 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 15 of 110




       charged with it. But there was a police report that stated that he had committed two
       different violent assaults on the same person twice, and this person said he had
       strangled her, and so she filed a complaint. As a result, UNM realized it had to take
       action to suspend Mr. Caldwell for the protection of the school.

Tr. at 7:23-8:10 (Marcus). The Court asked whether Caldwell was arrested and whether the

Albuquerque Police Department (“APD”) or the campus police arrested Caldwell. See Tr. at 8:11-

21 (Court). Nuñez stated that he did not know whether Caldwell was arrested and “[i]f he was

arrested, he was released fairly quickly,” and he did not know if it was APD or the campus police

department that arrested Caldwell, but that “there was a police report filed, and he was eventually

charged.” Tr. at 8:15-9:5 (Marcus).

       Nuñez continued, stating:

       [T]he plaintiff was a basketball player at UNM, and there were two different actions
       taken essentially. One was to suspend him from campus with a couple of
       exceptions. One of those exceptions was to attend a class he had already,
       fortunately, signed up, and he did attend that class in person. He was also told that
       he could sign up for online classes, if he wanted to, but he could only go to the
       campus to go to that class. And the other exception was if he needed medical
       treatment, that he could go to UNM clinic.
Tr. at 9:13-23 (Marcus). The Court interjected, asking who suspended Caldwell from campus. See

Tr. at 9:24-25 (Court). Nuñez responded:

               It was the Office of the Dean of Students. It . . . wasn’t the Dean of Students
       herself, but it was somebody in her office, a Ms. Kelly, I believe, the Student Life
       Coordinator. And so that was done . . . pursuant to . . . UNM handbook [which]
       allows for . . . the ban. That’s fully done within the Office of the Dean of Students.
       And the OEO was also involved with the suspension . . . . [Torrez] is the dean of
       students, so she’s in charge of handling issues pertaining to student life on campus.
       . . . Well, . . . it was . . . someone who worked in her office who did the actual act
       of the campus ban, but [Torrez] spoke with [Caldwell] afterwards and explained
       the situation, . . . and any final decisions were up to her. And as it turns out, [Torrez]
       eventually rescinded it . . . it a few weeks later. The campus ban was right before
       winter break, right before . . . the school got the e-mail saying he was banned from
       on December 21, 2019 and that lasted until the first of the year. After the first of
       the year, they had a meeting and the campus ban was rescinded
Tr. at 10:1-11:7 (Marcus). Nuñez next explained that on December 19, 2019, Nuñez, the Athletic




                                                 - 15 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 16 of 110




Director, had a meeting with Caldwell, where “he reiterated the fact that there was a campus ban,

and also, he added that the plaintiff was suspended from the basketball team until further notice.”

Tr. at 11:16-19 (Marcus). Nuñez explained that although the campus ban was rescinded, the

suspension from the basketball team was not, but that the basketball suspension

       ends up becoming a moot point because the basketball season ended invariably
       [because of] the pandemic. So . . . the only involvement that Mr. Nuñez had was
       suspending the plaintiff from the basketball team, and that was it basically. He
       didn’t make any decisions regarding the campus ban. And [Nuñez] told [Caldwell]
       that he was banned from campus, but that was it, he was just the messenger. He’s
       not only the messenger, but the message is something the plaintiff already knew.
       So, Mr. Nunez had no involvement in that decision, but he was the one who
       informed the plaintiff and was probably largely his decision to ban the plaintiff
       from the basketball team, suspend him from the basketball team.

Tr. at 11:22-12:10 (Marcus). Nuñez argued that there is no constitutional right to playing

basketball, and for a substantive due process violation, the action “had to be something that

shocked the conscience.” Tr. at 12:19-25 (Marcus).

       The Court then asked whether there was a “document that is signed beyond the letter of

intent which has some legal significance with the NCAA enforcement.” Tr. at 14:5-7 (Court).

UNM responded that there were some documents related to “becoming an athlete at UNM,” that

“define the parameters of the scholarship,” and that “the grants that’s being made for the

scholarship.” Tr at 14:15-19 (Hart). UNM stated that a suspension has no impact on Caldwell’s

scholarship, housing, allowances, stating that a suspension has “no effect on his ability to access

any of the benefits that come with the scholarship other than not being able to participate in team

events like practice or games,” but “[i]f you’re kicked off the team, UNM no longer has an

obligation to pay for your school or anything point.” Tr. 15:5:-8 (Hart). UNM argued that although

not every student has the privilege to play on the basketball team, that privilege does not give rise

to a constitutional right that is protected by due process. See Tr. at 16:18-17:6 (Hart). Nuñez

contended that Caldwell did not lose any benefits related to playing on the basketball team;


                                               - 16 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 17 of 110




Caldwell only lost the privilege to play and practice with the team. See Tr. 17:11-15 (Marcus).

       In response, Caldwell stated that he “sign[ed]” with UNM’s basketball team in April 2019,

which was reported in the press. Tr. at 19:9-24 (Fox-Young). Caldwell stated a week before

Christmas that he was told that he “was totally banned from campus, that he would have to leave

his apartment, . . . and the Dean’s Office informed him that he would to leave, that he was not

permitted to use any facilities, avail himself of anything on campus.” Tr. at 20:1-10 (Fox-Young).

As to the basketball team, Caldwell stated that Nuñez told him that he was

       ban[ed], he was suspended from the team. . . . [H]e was barred. He was not
       permitted to go to practices with the team, . . . the school stopped putting cash on
       the card provided to him to pay for essentials like rent and food. He was not given
       meals anymore after morning and evening practice which is the main way that team
       athletes on that team eat.

Tr. at 20:11-20 (Fox-Young). Caldwell argued that in addition to his property interest in his

position on the basketball team,

       he also has this palpable liberty interest in his future career doing whatever it is that
       he wants to do, including playing basketball. And that’s why I think these cases
       with student athletes feel different because these actions to suspend or bar team
       members have great bearing on their due process, and so that sort of makes it a
       different sort of claim.

Tr. 21:12-19 (Fox-Young).       Caldwell admitted, however, that he is only “really raising a

procedural due process claim, so I’m not going to get into details of argument of substantive due

process. I concede that this is really a procedural due process claim.” Tr. at 21:20-23 (Fox-

Young). The Court asked: “So you’re not bringing a substantive due process claim?” Tr. at 25:8-

9 (Court). Caldwell responded “No.” Tr. at 25:10 (Fox-Young). Caldwell also clarified that there

is no contract claim against either Torres or Nuñez. See Tr. at 26:13-21 (Court, Fox-Young).

       Next, Caldwell stated that, although a “police report was filed and a report,” he “has never

been arrested and has never been charged. So, the actions were taken were not based upon any

arrest or any pending case.” Tr. at 22:4-11 (Fox-Young). Caldwell stated that “[l]ong after the


                                                - 17 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 18 of 110




ban was imposed, there was a case filed in Albuquerque, but the district attorney in the second had

recused and that case is ultimately nullified,” so it was “unrelated.” Tr. at 22:7-11 (Fox-Young).

The Court then asked Caldwell to clarify Nuñez role and to explain if Nuñez’ role was only related

to the suspension from the basketball team. See Tr. at 22:16-25 (Court). Caldwell argued under

rule 12(c) standard, there are allegations that Nuñez “was involved with the Dean.” Tr. at 23:1-7

(Fox-Young). Caldwell stated that he “intend[s] to amend the complaint to add” that Nuñez was

“very involved in the suspension. . . . Nuñez had a far greater role we allege than the Court might

expect an Athletic Director to have.” Tr. at 23:7-16 (Fox-Young). Caldwell requested the Court

to defer on the motions to allow Caldwell to conduct discovery. See Tr. at 23:16-20 (Fox-Young).

Caldwell argued that, even if the Court were to rule now, “there’s enough here for the Court to see

that Nunez called him in, chaired the meeting with staff from across the University and tells him

he can’t be there. He is involved at a much higher level[,] . . . he’s not just receiving input from

the Dean Students that he needs to pass along the message that Caldwell can’t practice.” Tr. at

23:21-24:2 (Fox-Young). Caldwell argued that “the allegations we make that Eddie Nuñez told

Caldwell he was banned from campus indefinitely you know is enough for the Court to deny the

12(c) motion. . . . [Nuñez] chaired a meeting in which he kicked [Caldwell] off campus in

conjunction with the Dean’s office.” Tr. at 24:14-21 (Fox-Young).

        The Court asked Caldwell to characterize Caldwell’s interest in playing basketball. See

Tr. at 25:11-16 (Court). Caldwell responded that he has “both [a] property right[] and a liberty

interest. . . . The liberty interest . . . is with regard to his career and his future prospects.” Tr. at

25:17-26:3 (Fox-Young). Caldwell contended that his situation “is similar to a medical student

whose career cut short [and] his education is cut short, because they are suspended on Title 9

[meaning] they can’t complete medical school. His ability to play basketball and this year of




                                                 - 18 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 19 of 110




eligibility deprives him of that interest as well.” Tr. at 26:7-12 (Fox-Young).

       The Court asked whether Caldwell turned down a hearing that UNM offered him, to which

Caldwell responded that he did have

       a meeting with the Dean of Students. [But i]t wasn’t a hearing. And this is the
       meeting [was] . . . due to this lawsuit and due to [Caldwell’s] continuing and
       constant request for due process, the University without granting any process
       decided to go ahead and allow Mr. Caldwell to attend classes in person. So no, we
       never turned down a meeting and plaintiff never turned down a hearing at all. He
       has not had a hearing and we have requested of the Dean’s office, of O-E-O and of
       any other entity involved that he do have a hearing, and we’ve been denied.

Tr at 30:20-31:15 (Court, Fox-Young).

       Nuñez responded that, although the alleged assault did not have a “sexual component,”

Caldwell “strangled the same person twice.          In one of those instances, the person lost

consciousness.” Tr. at 32:4-10 (Marcus). Nuñez continued:

              So I want to point out that what the plaintiff has been accused of is
       incredibly serious even if it wasn’t sexually and posed a risk to people at UNM. It
       was a serious act, aggravated act of domestic abuse and that even without a sexual
       component, it does raise a concern. It does raise a concern to UNM student body.

Tr. at 32:10-16 (Marcus).

       Nuñez stated that when he had the meeting with Caldwell where Caldwell “was informed

he was kicked off the campus,” Caldwell “already knew he was kicked off the campus and there’s

no evidence -- there’s absolutely nothing in the complaint that said the Athletic Director took a

step beyond his duties and actually kicked the person off the campus.” Tr. at 21:18-24 (Marcus).

Nuñez argued that there was no evidence in the complaint or related documents that Nuñez made

the decision to ban Caldwell from campus, rather that decision is made by other departments at

UNM See Tr. at 33:5-12 (Marcus). Nuñez argued that, therefore, the complaint does not state a

claim against Nuñez as far as banning him from the campus, and “that there were grounds to have

an interim ban given the seriousness of the” alleged assault. Tr. at 33:13-19 (Marcus). Nuñez



                                               - 19 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 20 of 110




argued that after a few weeks, after winter break,

       the ban is rescinded. If you rescind the interim ban you don’t have to offer any due
       process because it’s done, there’s no deprivation in that case. So there was a
       meeting[.] . . . [T]he process that [Caldwell] has asked for is the ability to cross-
       examine witnesses, et cetera. I don’t think that that much process is required even,
       . . . [it] certainly isn’t required if you’re going to rescind the ban.

Tr. at 34:1-10 (Marcus).

       Next, Nuñez argued that Caldwell, in his Response, concedes that there is no due process

liberty or property interest in playing basketball, because the response does not mention such an

interest; instead the response focused on the idea that Nuñez was involved in the campus ban. See

Tr. at 34:16-23 (Marcus). Nuñez argued that there is no case law to support the contention that

there is a right to play on a scholastic sports team and that the situation is distinguishable from a

medical student, because there is no reasonable expectation that a collegiate basketball player will

become a professional basketball player. See Tr. at 35:2-15 (Marcus). Nuñez argued that he was

therefore entitled to judgment as a matter of law, because he did not violate a clearly established

liberty or property interest. See Tr. at 36:14-15 (Marcus).

       Caldwell responded, contending that his Response, on page 25, states he has a property

interest as a student in his education, his position as a basketball player, his reputation, and his

future career. See Tr. at 37:4-20 (Fox-Young). Caldwell contended that, contrary to Nuñez’ claim,

Nuñez “was an active participant in the decision to completely ban from his campus.” Tr. at 37:21-

22 (Fox-Young). Nuñez argued that Caldwell did not cite any case law establishing that he has a

property interest in playing collegiate sports or having a professional career as an athlete. See Tr.

at 38:14-39:9 (Marcus). Nuñez argued that “there was credible evidence that [Caldwell] . . . has

had a history of violence, of domestic violence, and therefore, he created a danger to the safety of

the student body and also he created a risk of a disruption of the academic process.” Tr. at 45:1-

(Marcus). The Court asked, whether it is proper for UNM to label Caldwell as a risk, where “the


                                               - 20 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 21 of 110




law enforcement and the judicial process doesn’t deem him a danger to the community so that he

should be locked up?” Tr. at 45:7-11 (Court). The Court stated that, often, a person who commits

domestic violence is primarily a danger to the victim, but not the community at large. See Tr. at

45:18-46:8 (Court). Nuñez contended that the victim was connected in some capacity to UNM

and that “[h]aving somebody like that on the campus does put people in danger generally and

concerns about retaliation and concerns about some other issues.” Tr. at 46:9-18 (Marcus).

       The Court stated that it was surprised that there was not more case law addressing the

issues, so it would have to give the issues some thought. See Tr. at 47:14-20 (Court). The Court

stated that Nuñez, as the Athletic Director, might have a limited role, but that it would have to

establish what Constitutionally protected interest was at stake. See Tr. at 47:20-48:4 (Court). The

Court stated that the lack of case law related to the clearly establish prong meant that it was likely

difficult for the § 1983 damages claim to survive. See Tr. at 48:11-18 (Court).

                              LAW REGARDING RULE 12(b)(6)

       Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes a court to dismiss a

complaint for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).

“The nature of a Rule 12(b)(6) motion tests the sufficiency of the allegations within the four

corners of the complaint after taking those allegations as true.” Mobley v. McCormick, 40 F.3d

337, 340 (10th Cir. 1994). The Complaint’s sufficiency is a question of law, and, when considering

a rule 12(b)(6) motion, a court must accept as true all well-pled factual allegations in the complaint,

view those allegations in the light most favorable to the nonmoving party, and draw all reasonable

inferences in the plaintiff’s favor. See Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308,

322 (2007)(“[O]nly if a reasonable person could not draw . . . an inference [of plausibility] from

the alleged facts would the defendant prevail on a motion to dismiss.”); Smith v. United States,




                                                - 21 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 22 of 110




561 F.3d 1090, 1098 (10th Cir. 2009)(“[F]or purposes of resolving a Rule 12(b)(6) motion, we

accept as true all well-pled factual allegations in a complaint and view these allegations in the light

most favorable to the plaintiff.” (citing Moore v. Guthrie, 438 F.3d 1036, 1039 (10th Cir. 2006))).

       A complaint need not set forth detailed factual allegations, yet a “pleading that offers labels

and conclusions or a formulaic recitation of the elements of a cause of action” is insufficient.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)). “Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. at 678. “Factual allegations must be

enough to raise a right to relief above the speculative level, on the assumption that all the

allegations in the complaint are true (even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550

U.S. at 555.

       To survive a motion to dismiss, a plaintiff’s complaint must contain sufficient facts that, if

assumed to be true, state a claim to relief that is plausible on its face. See Bell Atl. Corp. v.

Twombly, 550 U.S. at 570; Mink v. Knox, 613 F.3d 995, 1000 (10th Cir. 2010). “A claim has

facial plausibility when the pleaded factual content allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. at

678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. at 556). “Thus, the mere metaphysical possibility

that some plaintiff could prove some set of facts in support of the pleaded claims is insufficient;

the complainant must give the court reason to believe that this plaintiff has a reasonable likelihood

of mustering factual support for these claims.” Ridge at Red Hawk, LLC v. Schneider, 493 F.3d

1174, 1177 (10th Cir. 2007)(emphasis omitted). The United States Court of Appeals for the Tenth

Circuit has stated:

       “[P]lausibility” in this context must refer to the scope of the allegations in a
       complaint: if they are so general that they encompass a wide swath of conduct,



                                                - 22 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 23 of 110




       much of it innocent, then the plaintiffs “have not nudged their claims across the line
       from conceivable to plausible.” The allegations must be enough that, if assumed to
       be true, the plaintiff plausibly (not just speculatively) has a claim for relief.

Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008)(citations omitted)(quoting Bell Atl.

Corp. v. Twombly, 550 U.S. at 570). See Gallegos v. Bernalillo Cty. Board of Cty. Comm’rs, 278

F. Supp. 3d 1245, 1259 (D.N.M. 2017)(Browning, J.).

       “When a party presents matters outside of the pleadings for consideration, as a general rule

‘the court must either exclude the material or treat the motion as one for summary judgment.’”

Brokers’ Choice of Am., Inc. v. NBC Universal, Inc., 861 F.3d 1081, 1103 (10th Cir.

2017)(quoting Alexander v. Oklahoma, 382 F.3d 1206, 1214 (10th Cir. 2004)). There are three

limited exceptions to this general principle: (i) documents that the complaint incorporates by

reference, see Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. at 322; (ii) “documents

referred to in the complaint if the documents are central to the plaintiff’s claim and the parties do

not dispute the documents’ authenticity,” Jacobsen v. Deseret Book Co., 287 F.3d 936, 941 (10th

Cir. 2002); and (iii) “matters of which a court may take judicial notice,” Tellabs, Inc. v. Makor

Issues & Rights, Ltd., 551 U.S. at 322. See Brokers’ Choice of Am., Inc. v. NBC Universal, Inc.,

861 F.3d at 1103 (holding that the district court did not err by reviewing a seminar recording and

a TV episode on a rule 12(b)(6) motion, which were “attached to or referenced in the amended

complaint,” central to the plaintiff’s claim, and “undisputed as to their accuracy and authenticity”).

“[T]he court is permitted to take judicial notice of its own files and records, as well as facts which

are a matter of public record.” Van Woudenberg v. Gibson, 211 F.3d 560, 568 (10th Cir. 2000),

abrogated on other grounds by McGregor v. Gibson, 248 F.3d 946, 955 (10th Cir. 2001).

       In Gee v. Pacheco, 627 F.3d 1178 (10th Cir. 2010), the defendants “supported their motion

with numerous documents, and the district court cited portions of those motions in granting the




                                                - 23 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 24 of 110




[motion to dismiss].” 627 F.3d at 1186. The Tenth Circuit held that “[s]uch reliance was

improper” and that, even if “the district court did not err initially in reviewing the materials, the

court improperly relied on them to refute Mr. Gee’s factual assertions and effectively convert the

motion to one for summary judgment.” 627 F.3d at 1186-87. In other cases, the Tenth Circuit has

emphasized that, “[b]ecause the district court considered facts outside of the complaint, however,

it is clear that the district court dismissed the claim under Rule 56(c) and not Rule 12(b)(6).” Nard

v. City of Okla. City, 153 F. App’x 529, 534 n.4 (10th Cir. 2005)(unpublished).5 In Douglas v.

Norton, 167 F. App’x 698 (10th Cir. 2006)(unpublished), the Tenth Circuit addressed an untimely

filed charge with the Equal Employment Opportunity Commission -- whose deadline the Tenth

Circuit analogized to a statute of limitations -- and concluded that, because the requirement was

not jurisdictional, the district court should have analyzed the question under rule 12(b)(6), and

“because the district court considered evidentiary materials outside of Douglas’ complaint, it

should have treated Norton’s motion as a motion for summary judgment.” 167 F. App’x at 704-

05.


       5
         Nard v. City of Okla. City is an unpublished opinion, but the Court can rely on an
unpublished opinion to the extent its reasoned analysis is persuasive in the case before it. See 10th
Cir. R. 32.1(A), 28 U.S.C. (“Unpublished decisions are not precedential, but may be cited for their
persuasive value.”). The Tenth Circuit has stated:

       In this circuit, unpublished orders are not binding precedent, . . . [a]nd we have
       generally determined that citation to unpublished opinions is not favored.
       However, if an unpublished opinion or order and judgment has persuasive value
       with respect to a material issue in a case and would assist the court in its disposition,
       we allow a citation to that decision.

United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005). The Court concludes that Nard v.
City of Okla. City, and the other published opinions cited herein, Douglas v. Norton, 167 F. App’x
698 (10th Cir. 2006), Rhoads v. Miller, 352 F. App’x 289 (10th Cir. 2009), Poche v. Joubran, 389
F. App’x. 768 (10th Cir. 2010), and Wallace v. United States, 372 F. App’x. 826 (10th Cir. 2010),
have persuasive value with respect to a material issue, and will assist the Court in its disposition
of this Memorandum Opinion.



                                                - 24 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 25 of 110




       On the other hand, in a securities class action, the Court has ruled that a defendant’s

operating certification, to which the plaintiffs refer to in their complaint, and which was central to

whether the plaintiffs adequately alleged a loss, falls within an exception to the general rule, so the

Court may consider the operating certification when ruling on the defendant’s motion to dismiss

without converting the motion into one for summary judgment. See Genesee Cty. Emps.’ Ret.

Sys. v. Thornburg Mortg. Secs. Tr. 2006-3, 825 F. Supp. 2d 1082, 1150-51 (D.N.M.

2011)(Browning, J.). See also Sec. & Exch. Comm’n v. Goldstone, 952 F. Supp. 2d 1060, 1217-

18 (D.N.M. 2013)(Browning, J.)(considering, on a motion to dismiss, electronic mail

transmissions referenced in the complaint as “documents referred to in the complaint,” which are

“central to the plaintiff’s claim” and whose authenticity the plaintiff did not challenge); Mata v.

Anderson, 760 F. Supp. 2d 1068, 1101 (D.N.M. 2009)(Browning, J.)(relying on documents

outside of the complaint because they were “documents that a court can appropriately view as

either part of the public record, or as documents upon which the Complaint relies, and the

authenticity of which is not in dispute”).

                  LAW REGARDING JUDGMENT ON THE PLEADINGS

       “After the pleadings are closed -- but early enough not to delay trial -- a party may move

for judgment on the pleadings.” Fed. R. Civ. P. 12(c). A “[j]udgment on the pleadings should not

be granted ‘unless the moving party has clearly established that no material issue of fact remains

to be resolved and the party is entitled to judgment as a matter of law.’” Park Univ. Enters., Inc.

v. Am. Cas. Co. of Reading, 442 F.3d 1239, 1244 (10th Cir. 2006)(quoting United States v. Any

& All Radio Station Transmission Equip., 207 F.3d 458, 462 (8th Cir. 2000)). The same standards

for evaluating a 12(b)(6) motion apply to a motion for a judgment on the pleadings. See Atlantic

Richfield Co. v. Farm Credit Bank of Wichita, 226 F.3d at 1160 (“A motion for judgment on the

pleadings under Rule 12(c) is treated as a motion to dismiss under rule 12(b)(6).”). Thus, a court


                                                - 25 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 26 of 110




accepts “all facts pleaded by the non-moving party as true and grants all reasonable inferences

from the pleadings in that party’s favor.” Sanders v. Mountain Am. Fed. Credit Union, 689 F.3d

at 1141. All of the nonmoving parties’ allegations are deemed true, and all of the movants’

contrary assertions are deemed false. See Nat’l Metro. Bank v. United States, 323 U.S. 454, 456-

57 (1945); Ramirez v. Dep’t of Corr., 222 F.3d 1238, 1240 (10th Cir. 2000); Freeman v. Dep’t of

Corr., 949 F.2d 360, 361 (10th Cir. 1991).

       Under rule 12(b)(6), a court may dismiss a complaint for “failure to state a claim upon

which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “The nature of a Rule 12(b)(6) motion tests

the sufficiency of the allegations within the four corners of the complaint after taking those

allegations as true.” Mobley v. McCormick, 40 F.3d at 340. A complaint challenged by a rule

12(b)(6) motion to dismiss does not require detailed factual allegations, but a plaintiff’s obligation

to set forth the grounds of his or her entitlement to relief “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell Atl.

Corp. v. Twombly, 550 U.S. at 555. “Factual allegations must be enough to raise a right to relief

above the speculative level, on the assumption that all the allegations in the complaint are true

(even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. at 555. A plaintiff must “nudge

his claims across the line from conceivable to plausible” to survive a motion to dismiss. Bell Atl.

Corp. v. Twombly, 550 U.S. at 570. “Thus, the mere metaphysical possibility that some plaintiff

could prove some set of facts in support of the pleaded claims is insufficient; the complaint must

give the court reason to believe that this plaintiff has a reasonable likelihood of mustering factual

support for these claims.” Ridge at Red Hawk, LLC v. Schneider, 493 F.3d at 1177. The Tenth

Circuit has stated:

             “[P]lausibility” in this context must refer to the scope of the allegations in a
       complaint: if they are so general that they encompass a wide swath of conduct,



                                                - 26 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 27 of 110




       much of it innocent, then the plaintiffs “have not nudged their claims across the line
       from conceivable to plausible.” The allegations must be enough that, if assumed to
       be true, the plaintiff plausibly (not just speculatively) has a claim for relief.

                This requirement of plausibility serves not only to weed out claims that do
       not (in the absence of additional allegations) have a reasonable prospect of success,
       but also to inform the defendants of the actual grounds of the claim against them.
       “Without some factual allegation in the complaint, it is hard to see how a claimant
       could satisfy the requirement of providing not only ‘fair notice’ of the nature of the
       claim, but also ‘grounds’ on which the claim rests.” [Bell Atl. Corp. v. Twombly,
       550 U.S. at 576 n.3]. See Airborne Beepers & Video, Inc. v. AT & T Mobility
       LLC, 499 F.3d 663, 667 (7th Cir. 2007)(“[A]t some point the factual detail in a
       complaint may be so sketchy that the complaint does not provide the type of notice
       of the claim to which the defendant is entitled under Rule 8.”). The Twombly [v.
       Iqbal] Court was particularly critical of complaints that “mentioned no specific
       time, place, or person involved in the alleged conspiracies.” [550 U.S. at 591] n.10.
       Given such a complaint, “a defendant seeking to respond to plaintiffs’ conclusory
       allegations . . . would have little idea where to begin.” Id.

Robbins v. Oklahoma, 519 F.3d at 1247-48.

       A court must convert a motion to dismiss into a motion for summary judgment if “matters

outside the pleading are presented to and not excluded by the court,” and “all parties . . . [are] given

reasonable opportunity to present all material made pertinent to such a motion by Rule 56.” Fed.

R. Civ. P. 12(d). Facts subject to judicial notice may be considered without converting a motion

to dismiss into a motion for summary judgment. See Grynberg v. Koch Gateway Pipeline Co.,

390 F.3d 1276, 1279 n.1 (10th Cir. 2004)(citing 27A Federal Procedure, Lawyers’ Ed. § 62:520

(2003)). Furthermore, when considering a motion to dismiss, “the court is permitted to take

judicial notice of its own files and records, as well as facts which are a matter of public record.”

Van Woudenberg v. Gibson, 211 F.3d at 568, abrogated on other grounds by McGregor v. Gibson,

248 F.3d at 955. A court may consider documents to which the complaint refers if the documents

are central to the plaintiff’s claim and the parties do not dispute the documents’ authenticity. See

Jacobsen v. Deseret Book Co., 287 F.3d at 941-42. If, however, a complaint does not reference or

attach a document, but the complaint refers to the document, and the document is central to the



                                                 - 27 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 28 of 110




plaintiff’s claim, the defendant may submit an “indisputably authentic copy to the court to be

considered on a motion to dismiss.” GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d

1381, 1384 (10th Cir. 1997). See 5A Charles Alan Wright & Arthur Miller, Federal Practice &

Procedure § 1327, at 438-39 (4th ed. Oct. 2020)(“[W]hen the plaintiff fails to introduce a pertinent

document as part of her pleading, the defendant may be permitted to introduce the document as an

exhibit to a motion attacking the sufficiency of the pleading if the plaintiff has referred to the item

in the complaint and it is central to the affirmative case.”).

 LAW REGARDING DOCUMENTS OUTSIDE THE PLEADINGS ON A MOTION TO
                          DISMISS

       Generally, the sufficiency of a complaint must rest on its contents alone. See Casanova v.

Ulibarri, 595 F.3d 1120, 1125 (10th Cir. 2010); Gossett v. Barnhart, 139 F. App’x. 24, 24 (10th

Cir. 2005)(unpublished)(“In ruling on a motion to dismiss, the district court is limited to the facts

pled in the complaint.”). Emphasizing this point, the Tenth Circuit, in Carter v. Daniels, 91 F.

App’x. 83 (10th Cir. 2004)(unpublished), stated: “When ruling on a Rule 12(b)(6) motion, the

district court must examine only the plaintiff’s complaint. The district court must determine if the

complaint alone is sufficient to state a claim; the district court cannot review matters outside of the

complaint.” 91 F. App’x. at 85. There are three limited exceptions to this general principle: (i)

documents that the complaint incorporates by reference, see Tellabs, Inc. v. Makor Issues &

Rights, Ltd., 551 U.S. 308, 322 (2007); (ii) “documents referred to in the complaint if the

documents are central to the plaintiff’s claim and the parties do not dispute the documents’

authenticity,” Jacobsen v. Deseret Book Co., 287 F.3d at 941; and (iii) “matters of which a court

may take judicial notice,” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. at 322. “[T]he

court is permitted to take judicial notice of its own files and records, as well as facts which are a

matter of public record.” Van Woudenberg v. Gibson, 211 F.3d 560, 568 (10th Cir. 2000),



                                                - 28 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 29 of 110




abrogated on other grounds by McGregor v. Gibson, 248 F.3d 946, 955 (10th Cir. 2001). In Gee

v. Pacheco, 627 F.3d 1178 (10th Cir. 2010), the defendants “supported their motion with numerous

documents, and the district court cited portions of those motions in granting the [motion to

dismiss].” 627 F.3d at 1186. The Tenth Circuit held that “[s]uch reliance was improper” and that,

even if “the district court did not err initially in reviewing the materials, the court improperly relied

on them to refute Mr. Gee’s factual assertions and effectively convert the motion to one for

summary judgment.” Gee v. Pacheco, 627 F.3d at 1186-87.

        The Court has previously ruled that, when determining whether to toll a statute of

limitations in an action alleging fraud and seeking subrogation from a defendant, the Court may

not use interviews and letters attached to a motion to dismiss, which evidence that a plaintiff was

aware of the defendant’s alleged fraud before the statutory period expired, in the Court’s ruling.

See Great Am. Co. v. Crabtree, No. CIV 11-1129 JB/KBM, 2012 WL 3656500, at *3, **22–23

(D.N.M. Aug. 23, 2012)(Browning, J.). The Court determined that the documents did not fall

within any of the Tenth Circuit’s exceptions to the general rule that a complaint must rest on the

content’s sufficiency alone, as the complaint did not incorporate the documents by reference, or

refer to the documents. See 2012 WL 3656500, at **22–23; Mocek v. City of Albuquerque, No.

CIV 11-1009, 2013 WL 312881, at *50 (D.N.M. 2013)(Browning, J.)(refusing to consider

statements that were not “central to [the Plaintiff’s] claims”).

        On the other hand, in a securities class-action, the Court has found that a defendant’s

operating certification, to which plaintiffs refer in their complaint, and which is central to whether

the plaintiffs’ adequately alleged a loss, falls within an exception to the general rule, and the Court

may consider the operating certification when ruling on the defendant’s motion to dismiss without

converting the motion into one for summary judgment. See Genesee Cty Emps.’ Retirement Sys.




                                                 - 29 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 30 of 110




v. Thornburg Mortg. Secs. Trust 2006–3, 825 F. Supp. 2d 1082, 1150-51 (D.N.M.

2011)(Browning, J.); Mata v. Anderson, 760 F. Supp. 2d 1068, 1101 (D.N.M. 2009)(Browning,

J.)(relying on documents outside of the complaint because they were “documents that a court can

appropriately view as either part of the public record, or as documents upon which the Complaint

relies, and the authenticity of which is not in dispute”); Gallegos v. Bernalillo Cty. Bd. of Cty.

Comm’rs, 278 F. Supp. 3d 1245, 1259-60 (D.N.M. 2017)(Browning, J.).

                    LAW REGARDING PROCEDURAL DUE PROCESS

        The Fourteenth Amendment of the United States of America states: “No State

shall . . . deprive any person of life, liberty, or property, without due process of law.” U.S. Const.

amend. XIV. The Due Process Clause encompasses two distinct forms of protection: (i) procedural

due process, which requires a state to employ fair procedures when depriving a person of a

protected interest; and (ii) substantive due process, which guarantees that a state cannot deprive a

person of a protected interest for certain reasons. See Reid v. Pautler, 36 F. Supp. 3d 1067, 1136

(D.N.M. 2014)(Browning, J.)(citing Cty. of Sacramento v. Lewis, 523 U.S. 833, 845-46 (1998)).

“Under either form of protection, however, a person must have a protected interest in either life,

liberty, or property.” Chavez-Rodriguez v. City of Santa Fe, 2008 WL 5992271, at *6 (D.N.M.

Oct. 9, 2008)(Browning, J.). The Tenth Circuit prescribes a two-step inquiry for determining

whether an individual’s procedural due process rights were violated: (i) “[d]id the individual

possess a protected property [or liberty] interest to which due process protection was applicable?”;

and (ii) “[w]as the individual afforded an appropriate level of process?” Camuglia v. City of

Albuquerque, 448 F.3d 1214, 1219 (10th Cir. 2006)(quoting Clark v. City of Draper, 168 F.3d

1185, 1189 (10th Cir. 1999)).

        “[T]o determine whether due process requirements apply in the first place, we must look

not to the ‘weight’ but to the nature of the interest at stake.” Bd. of Regents of State Colls. v. Roth,


                                                 - 30 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 31 of 110




408 U.S. 564, 570-71 (1972). “‘Liberty’ and ‘property’ are broad and majestic terms. They are

among the ‘(g)reat (constitutional) concepts . . . purposely left to gather meaning from

experience.” Bd. of Regents of State Colls. v. Roth, 408 U.S. at 571 (quoting Nat’l Mutual Ins.

Co. v. Tidewater Transfer Co., 337 U.S. 582, 646 (1949)(Frankfurter, J., dissenting)). The

Supreme Court has “made clear that the property interests protected by the procedural due process

clause extend well beyond actual ownership of real estate, chattels, or money. By the same token,

the Court has required due process protection for deprivations of liberty beyond the sort of formal

constraints imposed by the criminal process.” Bd. of Regents of State Colls. v. Roth, 408 U.S.

at 571-72. “Yet, while the Court has eschewed rigid or formalistic limitations on the protection of

procedural due process, it has at the same time observed certain boundaries” for “the words

‘liberty’ and ‘property’ in the Due Process Clause of the Fourteenth Amendment must be given

some meaning.” Bd. of Regents of State Colls. v. Roth, 408 U.S. at 572.

       Concerning the Fourteenth Amendment’s meaning of “liberty” guaranteed, the Supreme

Court has stated the following:

       Without a doubt, it denotes not merely freedom from bodily restraint but also the
       right of the individual to contract, to engage in any of the common occupations of
       life, to acquire useful knowledge, to marry, to establish a home and bring up
       children, to worship God according to the dictates of his own conscience, and
       generally to enjoy those privileges long recognized . . . as essential to the orderly
       pursuit of happiness of free men. In a Constitution for a free people, there can be
       no doubt that the meaning of ‘liberty’ must be broad indeed.

Bd. of Regents of State Colls. v. Roth, 408 U.S. at 572. “The Fourteenth Amendment’s procedural

protection of property is a safeguard of the security of interests that a person has already acquired

in specific benefits.” Bd. of Regents of State Colls. v. Roth, 408 U.S. at 576. These property

interests, as already explained, clearly can include “real estate, chattels, or money,” but they “may

take many forms.” Bd. of Regents of State Colls. v. Roth, 408 U.S. at 571-76.




                                               - 31 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 32 of 110




        Thus, the Court has held that a person receiving welfare benefits under statutory
        and administrative standards defining eligibility for them has an interest in
        continued receipt of those benefits that is safeguarded by procedural due process.
        Goldberg v. Kelly, 397 U.S. 254 [(1970)]. See Flemming v. Nestor, 363 U.S. 603,
        611 [(1960)]. Similarly, in the area of employment, the Court has held that a public
        college professor dismissed from an office held under tenure provisions, Slochower
        v. Bd. of Education, 350 U.S. 551 [(1956)], and college professors and staff
        members dismissed during the terms of their contracts, Wieman v. Updegraff, 344
        U.S. 183 [(1952)], have interests in continued employment that are safeguarded by
        due process.

Bd. of Regents of State Colls. v. Roth, 408 U.S. at 576-77.

        Based upon these decisions, “[t]o have a property interest in a benefit, a person clearly

must have more than an abstract need or desire for it. He must have more than a unilateral

expectation of it. He must, instead, have a legitimate claim of entitlement to it.” Bd. of Regents

of State Colls. v. Roth, 408 U.S. at 577. “Such an interest arises not from the Due Process Clause

of the Constitution itself, but is created by independent sources such as a state or federal statute, a

municipal charter or ordinance, or an implied or express contract.” Teigen v. Renfrow, 511 F.3d

1072, 1079 (10th Cir. 2007). See Paul v. Davis, 424 U.S. 693, 710 (1976)(“[Liberty and property]

interests attain . . . constitutional status by virtue of the fact that they have been initially recognized

and protected by state law.”). “Property interests, of course, are not created by the Constitution.

Rather they are created and their dimensions are defined by existing rules or understandings that

stem from an independent source such as state law-rules or understandings that secure certain

benefits and that support claims of entitlement to those benefits.” Bd. of Regents of State Colls.

v. Roth, 408 U.S. at 577. See Farthing v. City of Shawnee, 39 F.3d 1131, 1135 (10th Cir.

1994)(“Rather, property interests, which are the subject of the present litigation, ‘are created and

their dimensions are defined by existing rules or understandings that stem from an independent

source such as state law.’”)(quoting Bd. of Regents of State Colls. v. Roth, 408 U.S. at 577)).

        “[O]nce it is determined that the Due Process Clause applies, the question remains what



                                                  - 32 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 33 of 110




process is due.” Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 541 (1985)(citing Morrissey

v. Brewer, 408 U.S. 471, 481 (1972)). “An essential principle of due process is that a deprivation

of life, liberty, or property be preceded by notice and opportunity for hearing appropriate to the

nature of the case.” Cleveland Bd. of Educ. v. Loudermill, 470 U.S. at 542. “[D]ue process is

flexible and calls for such procedural protections as the particular situation demands.” Mathews

v. Eldridge, 424 U.S. at 334. The Supreme Court has explained that

       the root requirement of the Due Process Clause [is] that an individual be given an
       opportunity for a hearing before he is deprived of any significant property interest.
       This principle requires some kind of a hearing prior to the discharge of an employee
       who has a constitutionally protected property interest in his employment.

       ....

       [T]he pretermination hearing, though necessary, need not be elaborate. We have
       pointed out that [t]he formality and procedural requisites for the hearing can vary,
       depending upon the importance of the interests involved and the nature of the
       subsequent proceedings. In general, something less than a full evidentiary hearing
       is sufficient prior to adverse administrative action.

Cleveland Bd. of Educ. v. Loudermill, 470 U.S. at 542, 545 (footnote omitted).

       The United States Court of Appeals for the Second Circuit has stated:

       The Supreme Court . . . explained that procedural due process is a flexible standard
       that can vary in different circumstances depending on “‘the private interest that will
       be affected by the official action’” as compared to “the Government’s asserted
       interest, ‘including the function involved’ and the burdens the Government would
       face in providing greater process.” Hamdi v. Rumsfeld, 542 U.S. 507,
       [529] (2004)(quoting Mathews v. Eldridge, 424 U.S. at 335). A court must
       carefully balance these competing concerns, analyzing “‘the risk of an erroneous
       deprivation’ of the private interest if the process were reduced and the ‘probable
       value, if any, of additional or substitute safeguards.’” Id. (quoting Mathews v.
       Eldridge, 424 U.S. at 335).

United States v. Abuhamra, 389 F.3d 309, 318 (2d Cir. 2004). The hearing required depends on:

(i) the nature of the private interest at stake; (ii) the risk of erroneous deprivation given the

procedures already guaranteed, and whether additional procedural safeguards would prove




                                               - 33 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 34 of 110




valuable; and (iii) the government’s interest and the burdens that additional procedures might

impose. See Mathews v. Eldridge, 424 U.S. at 335. For example, “[w]here . . . the state must act

quickly, a meaningful postdeprivation hearing is adequate.” Clark v. City of Draper, 168 F.3d

at 1189. See Spielman v. Hildebrand, 873 F.2d 1377, 1385 (10th Cir. 1989)(concluding that

removal of a child from parents’ custody requires predeprivation hearing “except for extraordinary

situations where some valid governmental interest is at stake that justifies postponing the hearing

until after the event”).

        The Court has previously considered procedural due process violations several times. See

e.g., A.M. through Youngers v. N.M. Dep’t of Health, No. CIV 13-0692 JB/WPL, 2015 WL

13668431, at *37-43 (D.N.M. Dec. 7, 2015)(Browning, J.)(“Youngers”).             For example, in

Youngers, the Court concluded that the New Mexico Department of Health violated due process

when it afforded a woman with developmental disabilities no process before depriving her of

medical care, conditions of reasonable care, safety, and nonrestrictive confinement, because it

afforded her no process for deprivation. See Youngers, 2015 WL 13668431, at *37-43. The Court

has also concluded that a tenured city employee was not denied due process when the city fired

him, because the city afforded him a hearing. See Salazar v. City of Albuquerque, 776 F. Supp. 2d

1217, 1239 (D.N.M. 2011)(Browning, J.)(“A citizen is entitled to process and is not necessarily

guaranteed a win.”). See also Duprey v. Twelfth Judicial Dist. Court, 760 F. Supp. 2d at 1215

(denying due process claims where a state employee “got her opportunity to be heard at a complex

grievance hearing, with an attorney and with an opportunity to question witnesses, and make

opening and closing arguments to a panel of decision-makers.”); Camuglia v. City of Albuquerque,

375 F. Supp. 2d 1299, 1308-09 (D.N.M. 2005)(Browning, J.), aff’d, Camuglia v. City of

Albuquerque, 448 F.3d at 1220-21 (“[I]t cannot be denied that the City, acting through its




                                              - 34 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 35 of 110




inspectors, may close a restaurant to protect the health of patrons and workers without first

providing a hearing to the restaurant owner.”).

       More recently, in Lee v. Univ. of New Mexico, 449 F. Supp. 3d 1071, 1122 (D.N.M.

2020)(Browning, J.)(“Lee I”), the Court, on a motion to dismiss, concluded that a student had

alleged facts sufficient to state a procedural due process against the University of New Mexico

based on the procedures the university used in its sexual misconduct investigation. The Court

concluded that a student has a property interest in his or her continued enrollment at a university,

but the student did not have a liberty interest in his reputation, where the student did not allege that

false statements were publicized. See Lee I, 449 F. Supp. 3d at 1122. The Court explained that,

under Supreme Court and Tenth Circuit precedent, “‘a student’s legitimate entitlement to a public

education as a property interest . . . is protected by the Due Process Clause,’” Lee I, 449 F. Supp.

3d at 1122 (quoting Gaspar v. Bruton, 513 F.2d 843, 850 (10th Cir. 1975)), but that

       damage to “reputation alone, apart from some more tangible interest such as
       employment,” is insufficient to invoke the Due Process Clause’s protections. Paul
       v. Davis, 424 U.S. 693, 701 (1976). Instead, a plaintiff “must show that as a result
       of the defamation, ‘a right or status previously recognized by state law was
       distinctly altered or extinguished.’” Al-Turki v. Tomsic, 926 F.3d 610, 617 (10th
       Cir. 2019)(quoting Paul v. Davis, 424 U.S. at 711). This is the “stigma-plus” claim
       sufficient to implicate a constitutionally-protected liberty interest. See Gwinn v.
       Awmiller, 354 F.3d 1211, 1216, 1223-24 (10th Cir. 2004). The Tenth Circuit
       recognizes deprivation “of the right to attend school” as the sufficient “something
       more” to implicate the Due Process Clause.

Lee I, 449 F. Supp. 3d at 1122. Based on the student’s property interest in his continued education

at university and the university’s “limited interest in not providing many of the procedural

safeguards” in a sexual assault investigation, the Court then concluded, under the Mathews v.

Eldridge, 424 U.S. at 335, balancing test, that the student’s allegations that

       UNM’s investigator made a determination against him without ever holding a
       formal hearing, and that he was not allowed to learn the witnesses’ identities, attend
       any witness interviews, acquire the interview recordings, question witnesses
       regarding factual assertions, or get an opportunity to cross-examine . . . [were


                                                 - 35 -
        Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 36 of 110




         sufficient to] state[] a claim that UNM’s hearing procedures do not comply with
         Due Process.

Lee I, 449 F. Supp. 3d at 1124. Next, the Court addressed the issue of notice, and concluded that

(i) allegations that “UNM failed to inform [the student] that he faced expulsion” did not indicate a

risk of erroneous deprivation where “UNM had already informed [the student] that he was banned

from campus”; (ii) UNM failed to provide the student with adequate notice that the university

“would raise underage drinking claims at his sanctions hearing”; and (iii) UNM “heightened the

risk of erroneous deprivation by informing [the student] that he could not bring in any new

evidence at the sanctions hearing.” Lee I, 449 F. Supp. 3d 1071, 1133-34 (citing Watson ex rel.

Watson v. Beckel, 242 F.3d 1237, 1241 (10th Cir. 2001) and Mathews v. Eldridge, 424 U.S. at

349).

         Subsequent to Lee I, in Lee v. Univ. of New Mexico, No. CIV 17-1230 JB/LF, 2020 WL

6743295, at *40 (D.N.M. Nov. 16, 2020)(Browning, J.)(“Lee II”), the Court, on a motion for

summary judgment, concluded that UNM did not violate the student’s due process rights on several

grounds. First, the Court concluded that UNM afforded the student “‘some kind of hearing,’” Lee

II, 2020 WL 6743295, at *40 (quoting Goss v. Lopez, 419 U.S. 565, 584 (1975)), because (i) the

Dean of Students “held an administrative hearing when it decided whether to expel” the student;

(ii) “[a]t the administrative hearing, [the student] had ‘the opportunity to present witnesses and

evidence,’ and have counsel present”; and (iii) at the hearing, a Student Conduct Officer with the

Dean of Students “allowed [the student’s] counsel to pass ‘notes’ and have ‘whispered

conversations’ with [the student] during the hearing, although [the Student Conduct Officer] did

not permit [the student’s] counsel to ‘make arguments on [the student’s] behalf.’” Lee II, 2020

WL 6743295, at *40 (quoting the evidentiary record).          Second, the Court concluded that

“[s]tudents accused of violating university policy do not have an unfettered due process right to



                                               - 36 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 37 of 110




cross-examination in all disciplinary proceedings.” Lee II, 2020 WL 6743295, at *40 (citing

cases). The Court determined that, “despite [having a] substantial interest in his education,”

denying the student the right to cross-examine witnesses “creates little risk of erroneous

deprivation,” because the student had admitted to engaging in the alleged misconduct to the police

after being Mirandized.6 Lee II, 2020 WL 6743295, at *40 (citing Doe v. Baum, 903 F.3d 575,

581 (6th Cir. 2018)(“[C]ross-examination is unnecessary if a student admits to engaging in

misconduct,” because “there is a little to be gained by subjecting witnesses to adversarial

questioning when the accused student has already confessed.”)). The Court explained that,

because the student had admitted to having non-consensual sexual contact with another student

while the alleged victim was incapacitated, the witness’ “credibility was not at issue” and allowing

the student to cross-examine the witness “would be a ‘fruitless exercise.’” Lee II, 2020 WL

6743295, at *41 (quoting Winnick v. Manning, 460 F.2d 545, 550 (2d Cir. 1972)). The Court also

concluded that (i) the student was not entitled to a witness’ identity, where the witness’ statement




       6
        Miranda v. Arizona, 384 U.S. 436 (1966), “requires that procedural safeguards be
administered to a criminal suspect prior to ‘custodial interrogation.’” United States v. Perdue, 8
F.3d 1455, 1463 (10th Cir. 1993)(quoting Miranda v. Arizona, 384 U.S. at 444). The Supreme
Court of the United States provides the substance of the warning that must be given to a defendant
to meet these procedural safeguard requirements:
       Prior to any questioning, the person must be warned that he has a right to remain
       silent, that any statement he does make may be used as evidence against him, and
       that he has a right to the presence of an attorney, either retained or appointed. The
       defendant may waive effectuation of these rights, provided the waiver is made
       voluntarily, knowingly and intelligently. If, however, he indicates in any manner
       and at any stage of the process that he wishes to consult with an attorney before
       speaking there can be no questioning. Likewise, if the individual is alone and
       indicates in any manner that he does not wish to be interrogated, the police may not
       question him.

Miranda v. Arizona, 384 U.S. at 444-45.



                                               - 37 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 38 of 110




“[did] not prejudice [the student] unfairly because that statement had virtually no impact on the

[UNM’s] decision” to expel him; (ii) the student was not entitled to access all the evidence, because

UNM gave him “detailed summaries of . . . the relevant evidence” and provided him an opportunity

to respond to the witness’ statements; (iii) UNM’s decision-making process does not violate the

student’s due process rights, because the “inquisitorial model”7 was not inherently biased; (iv) the

university’s application of the “preponderance-of-the-evidence standard” in student disciplinary

proceedings did not violate the student’s due process rights, because the Due Process Clause does

not require universities to apply a higher evidentiary standard in student disciplinary proceedings;

and (v) UNM did not violate the student’s due process rights by considering alcohol as a sanctions

factor, because the Court determined that it would not “impose a higher notice requirement on the

sanctioning stage of a university than it imposes at the sentencing phase of a criminal trial.” Lee

II, 2020 WL 6743295, at *41-49.

              LAW REGARDING SUBSTANTIVE DUE PROCESS CLAIMS

       The Fourteenth Amendment’s Due Process Clause provides that “no State shall . . . deprive

any person of life, liberty, or property without due process of law.” U.S. Const. amend. XIV, § 1.

In general, state actors may be held liable under § 1983 only for their own affirmative acts that

violate a plaintiff’s due-process rights and not for third parties’ acts. See Robbins v. Oklahoma,

519 F.3d at 1251 (citing DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189,

197)(1989). “[N]othing in the language of the Due Process Clause itself requires the State to

protect the life, liberty and property of its citizens against invasion by private actors.” DeShaney

v. Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. at 195. The Due Process Clause is not a



       7
        The “inquisitorial system” is a “system of proof-taking used in civil law, whereby the
judge conducts the trial, determines what questions to ask, and defines the scope and the extent of
the inquiry.” Inquisitorial System, Black’s Law Dictionary (11th ed. 2019).

                                               - 38 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 39 of 110




guarantee of a minimal level of safety and security. See DeShaney v. Winnebago Cty. Dep’t of

Soc. Servs., 489 U.S. at 195.

        1.     Exceptions to the General Rule.

        There are, however, two exceptions to this general rule. The first exception -- the special-

relationship doctrine -- arises when the state has a custodial relationship with the victim, which

triggers an affirmative duty to provide protection to that individual. See Christiansen v. City of

Tulsa, 332 F.3d 1270, 1280 (10th Cir. 2003); Graham v. Indep. Sch. Dist. No. 1-89, 22 F.3d 991,

994-95 (10th Cir. 1994). The second exception -- the danger-creation theory -- provides that a

state may also be liable for an individual’s safety “only when ‘a state actor affirmatively acts to

create, or increases a plaintiff’s vulnerability to, or danger from private violence.’” Robbins v.

Oklahoma, 519 F.3d at 1251 (quoting Currier v. Doran, 242 F.3d at 923).                “If either the

special- relationship or danger-creation exception applies, the conduct of the state actor must go

beyond negligence to the point of ‘shocking the conscience.’” Glover v. Gartman, 899 F. Supp.

2d 1115, 1135 (D.N.M. 2012)(Browning, J.)(citing Johnson ex rel. Estate of Cano v. Holmes, 455

F.3d 1133, 1142 (10th Cir. 2006)(“The shocks the conscience standard applies to both types of

suits.”)).

        2.     Special-Relationship Exception.

        The first exception to the general principle that a state’s negligent failure to protect an

individual cannot trigger liability under the Due Process Clause is the special-relationship doctrine.

A plaintiff must show that he or she was involuntarily committed to state custody to establish a

duty to protect under the special-relationship doctrine. See Liebson v. N.M. Corr. Dep’t, 73 F.3d

274, 276 (10th Cir. 1996). “A special relationship exists when the state assumes control over an

individual sufficient to trigger an affirmative duty to provide protection to that individual (e.g.




                                                - 39 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 40 of 110




when the individual is a prisoner or involuntarily committed mental patient).” Uhlrig v. Harder,

64 F.3d 567, 572 (10th Cir. 1995).

       3.      Danger-Creation Exception.

       The Due Process Clause protects against “deliberately wrongful government decisions

rather than merely negligent government conduct.” Uhlrig v. Harder, 64 F.3d at 573. The danger-

creation exception to this rule applies only when “a state actor affirmatively acts to create, or

increases a plaintiff’s vulnerability to, or danger from private violence.” Currier v. Doran, 242

F.3d at 923. See Estate of B.I.C. v. Gillen, 702 F.3d 1182, 1187 (10th Cir. 2012)(“[S]tate officials

can be liable for the acts of private parties where those officials created the very danger that caused

the harm.”). Under a danger-creation theory, there is no § 1983 liability absent “an intent to harm”

or “an intent to place a person unreasonably at risk of harm.” Uhlrig v. Harder, 64 F.3d at 573. A

plaintiff must show “sufficient[] ‘affirmative conduct on the part of the state in placing the plaintiff

in danger.’” Estate of B.I.C. v. Gillen, 702 F.3d at 1187 (quoting Gray v. Univ. Colo. Hosp. Auth.,

672 F.3d 909, 916 (10th Cir. 2012)). To state a prima facie case, the plaintiff must show that his

or her danger-creation claim for due process violations meets a six-part test: (i) the state and

individual actors must have created the danger or increased plaintiff’s vulnerability to the danger

in some way; (ii) the plaintiff must be a member of a limited and specifically definable group;

(iii) the defendant’s conduct must put the plaintiff at substantial risk of serious, immediate, and

proximate harm; (iv) the risk must be obvious and known; and (v) the defendant must have acted

recklessly in conscious disregard of that risk. See Peña v. Greffet, 922 F. Supp. 2d 1187, 1227

(D.N.M. 2013)(Browning, J.)(citing Rost ex rel. K.C. v. Steamboat Springs RE-2 Sch. Dist., 511

F.3d 1114, 1126 (10th Cir. 2008)).

       In determining whether the danger-creation exception applies, the Tenth Circuit has




                                                 - 40 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 41 of 110




focused on the deliberateness of the conduct in relation to the caused harm. See Christiansen v.

City of Tulsa, 332 F.3d at 1281. The defendant must recognize the unreasonableness of the risk

of the conduct and act “with an intent to place a person unreasonably at risk.” Medina v. City &

Cty. of Denver, 960 F.2d at 1496. The intent to place a person unreasonably at risk is present

where the defendant “is aware of a known or obvious risk” creating a high probability that serious

harm will follow, and the defendant nonetheless proceeds with a “conscious and unreasonable

disregard of the consequences.” Medina v. City & Cty. of Denver, 960 F.2d at 1496 (citations

omitted).

       4.      What Shocks the Conscience.

       A government actor’s official conduct intended to injure in a way that cannot reasonably

be justified by any government interest most likely shocks the conscience. See Cty. of Sacramento

v. Lewis, 523 U.S. at 849)(“[C]onduct intended to injure in some way unjustifiable by any

government interest is the sort of official action most likely to rise to the conscience-shocking

level.”). “[A] plaintiff must do more than show that the government actor intentionally or

recklessly caused injury to the plaintiff by abusing or misusing government power.” Camuglia v.

City of Albuquerque, 448 F.3d at 1222 (internal quotation marks omitted)(quoting Moore v.

Guthrie, 438 F.3d 1036, 1040 (10th Cir. 2006)). “The plaintiff must demonstrate a degree of

outrageousness and a magnitude of potential or actual harm that is truly conscience shocking.”

Camuglia v. City of Albuquerque, 448 F.3d at 1222-23 (internal quotation marks omitted)(quoting

Uhlrig v. Harder, 64 F.3d at 574).

       Establishing these limits advances “three basic principles highlighted by the
       Supreme Court in evaluating substantive due process claims: (1) the need for
       restraint in defining their scope; (2) the concern that § 1983 not replace state tort
       law; and (3) the need for deference to local policymaking bodies in making
       decisions impacting upon public safety.”




                                              - 41 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 42 of 110




Camuglia v. City of Albuquerque, 448 F.3d at 1223 (quoting Uhlrig v. Harder, 64 F.3d at 574).

       “Whether the conduct shocks the conscience is an objective test, based on the

circumstances, rather than a subjective test based on the government actor’s knowledge.” Peña v.

Greffet, 922 F. Supp. 2d at 1227 (citing James v. Chavez, 830 F. Supp. 2d 1208, 1276 (D.N.M.

2011)(Browning, J.)(concluding that the use of deadly force did not shock the conscience even if

the suspect did not have an intent to harm the officer, because the officer “had sufficient facts

before him to conclude that there was a threat of serious physical harm” and the “courts must

evaluate a [government actor’s] conduct objectively”), aff’d, 511 F. App’x 742 (10th Cir. 2013)).

       In Martinez v. Uphoff, 265 F.3d 1130 (10th Cir. 2001), the widow of a corrections officer

sued the director, deputy director, warden, and deputy wardens of the department of corrections,

alleging that the defendants deliberately failed to ensure proper training and supervision of

penitentiary personnel, failed to provide safe and adequate staffing, and failed to take corrective

action to protect her husband, all of which resulted in him being killed during the escape of three

inmates. See 265 F.3d at 1132. The district court concluded that the plaintiff failed to state a

§ 1983 claim for violation of the Due Process Clause under a danger-creation theory, because the

defendants’ actions were “not of such a magnitude that the Court is able to conclude they shock

the conscience.” 265 F.3d at 1134. The Tenth Circuit agreed with the district court’s conclusion,

stating: “[U]nder the circumstances of this case, inaction in the face of known dangers or risks is

not enough to satisfy the danger-creation theory’s conscience shocking standard.” 265 F.3d

at 1135.

       In Schaefer v. Las Cruces Public School District, 716 F. Supp. 2d 1052 (D.N.M.

2010)(Browning, J.), the plaintiffs alleged that the defendants -- the school district, superintendent,

principal, and vice principal of a middle school -- violated the plaintiffs’ substantive due process




                                                - 42 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 43 of 110




rights when they did not take sufficient action to prevent a student at the school from “racking”8

the plaintiffs’ son. 716 F. Supp. 2d at 1072-73. The Court concluded that the defendants’ conduct

did not shock the conscience. See 716 F. Supp. 2d at 1074-75. The Court explained:

       Assuming the absolute worst from the Schaefers’ alleged facts, the Defendants
       were aware of three instances of an unknown eighth-grade student racking various
       sixth-grade students within the span of a month, and failed to implement policies
       to improve hallway monitoring and stop this conduct from occurring in time to
       prevent [the plaintiffs’ son] from falling victim to the same fate. Further, the
       Defendants indicated to the sixth graders that it had policies in place to punish
       individuals that assaulted other students but did not, in fact, have such policies.

              While such behavior may be worthy of remedy under tort law, and perhaps
       worthy of punishment in the form of punitive damages, the Court’s conscience is
       not shocked . . . .

              Any number of actions by the Defendants might have remedied the
       problem, but the Court’s conscience is not shocked by the Defendants’ failure to
       consider or implement such a policy. Even if the Defendants knew that students
       frequently -- more than three times per month -- attacked other students in the halls
       and declined to implement safety measures to minimize that conduct, the Court is
       not convinced that it would rise to the level of shocking the conscience.

716 F. Supp. 2d at 1074-75.

                           LAW REGARDING § 1983 LIABILITY

       Section 1983 of Title 42 of the United States Code provides:

               Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia, subjects, or
       causes to be subjected, any citizen of the United States or other person within the
       jurisdiction thereof to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to the party injured in an action
       at law, suit in equity, or other proper proceeding for redress, except that in any
       action brought against a judicial officer for an act or omission taken in such
       officer’s judicial capacity, injunctive relief shall not be granted unless a declaratory
       decree was violated or declaratory relief was unavailable. For the purposes of this
       section, any Act of Congress applicable exclusively to the District of Columbia
       shall be considered to be a statute of the District of Columbia.


       8
        The parties in Schaefer v. Las Cruces Public School District defined being “racked” as
being “kicked and/or punched in the testicles.” 716 F. Supp. 2d at 1059 n.2 (citations
omitted)(internal quotation marks omitted).


                                                - 43 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 44 of 110




42 U.S.C. § 1983. “To state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988). Individual, non-supervisory defendants may be liable if they knew or reasonably

should have known that their conduct would lead to the deprivation of a plaintiff’s constitutional

rights by others, and an unforeseeable intervening act has not terminated their liability. See

Martinez v. Carson, 697 F.3d 1252, 1255 (10th Cir. 2012)(“‘The requisite causal connection is

satisfied if [the defendants] set in motion a series of events that [the defendants] knew or

reasonably should have known would cause others to deprive [the plaintiffs] of [their]

constitutional rights.’”)(quoting Trask v. Franco, 446 F.3d 1036, 1046 (10th Cir. 2006)). The

Supreme Court has stated that there is no respondeat superior liability under § 1983. See Ashcroft

v. Iqbal, 556 U.S. at 675 (“Because vicarious liability is inapplicable to Bivens v. Six Unknown

Fed. Narcotics Agents, 403 U.S. 388 (1971)(“Bivens”)9] and § 1983 suits, a plaintiff must plead

that each Government-official defendant, through the official’s own individual actions, has

violated the Constitution.”); Bd. of Cty. Comm’rs v. Brown, 520 U.S. 397, 403 (1997). “An entity

cannot be held liable solely on the basis of the existence of an employer-employee relationship

with an alleged tortfeasor.” Garcia v. Casuas, No. CIV 11-0011 JB/RHS, 2011 WL 7444745, at

*25 (D.N.M. Dec. 8, 2011)(Browning, J.)(citing Monell, 436 U.S. at 689). Supervisors can be

held liable only for their own unconstitutional or illegal policies, and not for the employees’

tortious acts. See Barney v. Pulsipher, 143 F.3d 1299, 1307-08 (10th Cir. 1998).




       9
        In Bivens, the Supreme Court held that a violation of the Fourth Amendment of the
Constitution “by a federal agent acting under color of his authority gives rise to a cause of action
for damages consequent upon his unconstitutional conduct.” 403 U.S. at 389.


                                               - 44 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 45 of 110




       1.      Color of State Law.

       “Under Section 1983, liability attaches only to conduct occurring ‘under color of law.’”

Gallagher v. Neil Young Freedom Concert, 49 F.3d 1442, 1447 (10th Cir. 1995). The under-color-

of-state-law requirement is a “jurisdictional requisite for a § 1983 action, which . . . furthers the

fundamental goals of preserving an area of individual freedom by limiting the reach of federal

law . . . and avoiding imposing on the state, its agencies or officials, responsibility for conduct for

which they cannot fairly be blamed.” Jojola v. Chavez, 55 F.3d 488, 492 (10th Cir. 1995). “The

traditional definition of acting under color of state law requires that the defendant in a § 1983

action have exercised power ‘possessed by virtue of state law and made possible only because the

wrongdoer is clothed with the authority of state law.’” West v. Atkins, 487 U.S. at 49 (quoting

United States v. Classic, 313 U.S. 299, 326 (1941)). “The authority with which the defendant is

allegedly ‘clothed’ may be either actual or apparent.”          Jojola v. Chavez, 55 F.3d at 493.

Accordingly, at a base level, to find that an action was taken under color of state law, the court

must find that “‘the conduct allegedly causing the deprivation of a federal right’ must be ‘fairly

attributable to the State.’” Gallagher v. Neil Young Freedom Concert, 49 F.3d at 1447 (quoting

Lugar v. Edmonson Oil Co., 457 U.S. 922, 937 (1982)).

       In the public-employee context, the Tenth Circuit has directed that, while “‘state

employment is generally sufficient to render the defendant a state actor . . . [,]’ at the same time, it

is ‘well settled that an otherwise private tort is not committed under color of law simply because

the tortfeasor is an employee of the state.’” Jojola v. Chavez, 55 F.3d at 493 (quoting Lugar v.

Edmonson Oil Co., 457 U.S. at 935-36 n.18; Mark v. Borough of Hatboro, 51 F.3d 1137, 1150 (3d

Cir. 1995)). Thus, “before conduct may be fairly attributed to the state because it constitutes action

‘under color of state law,’ there must be ‘a real nexus’ between the employee’s use or misuse of




                                                 - 45 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 46 of 110




their authority as a public employee, and the violation allegedly committed by the defendant.”

Jojola v. Chavez, 55 F.3d at 493. What constitutes the required real nexus, however, is not

completely clear. As the Tenth Circuit has stated, whether there is a real nexus in a case depends

on the circumstances:

       The under color of law determination rarely depends on a single, easily identifiable
       fact, such as the officer’s attire, the location of the act, or whether or not the officer
       acts in accordance with his or her duty. Instead one must examine “the nature and
       circumstances of the officer’s conduct and the relationship of that conduct to the
       performance of his official duties.”

David v. City & Cty. of Denver, 101 F.3d 1344, 1353 (10th Cir. 1996)(internal citations

omitted)(quoting Martinez v. Colon, 54 F.3d 980, 986 (1st Cir. 1995)).

       2.      Individual Liability.

       Government actors may be liable for the constitutional violations that another actor

committed, if the actors “set in motion a series of events that the defendant knew or reasonably

should have known would cause others to deprive the plaintiff of her constitutional rights,” thus

establishing the “requisite causal connection” between the government actor’s conduct and a

plaintiff’s constitutional deprivations. Trask v. Franco, 446 F.3d at 1046. The Tenth Circuit has

explained that § 1983 liability should be “‘read against the background of tort liability that makes

a man responsible for the natural consequences of his actions.’” Martinez v. Carson, 697 F.3d at

1255 (quoting Monroe v. Pape, 365 U.S. 167, 187 (1961), overruled in part by Monell, 436 U.S.

at 663). “Thus, Defendants are liable for the harm proximately caused by their conduct.” Martinez

v. Carson, 697 F.3d at 1255 (citing Trask v. Franco, 446 F.3d at 1046). As the Court has previously

concluded, “a plaintiff who establishes liability for deprivations of constitutional rights actionable

under 42 U.S.C. § 1983 is entitled to recover compensatory damages for all injuries suffered as a

consequence of those deprivations. The recovery should be guided by common-law tort principles




                                                 - 46 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 47 of 110




-- including principles of causation . . . .” Train v. City of Albuquerque, 629 F. Supp. 2d 1243,

1251 (D.N.M. 2009)(Browning, J.).10

       The Tenth Circuit has found liability for those defendants who proximately caused an

injury alleged under § 1983 and stated that the fact that the “conduct of other people may have

concurrently caused the harm does not change the outcome as to [the defendant],” so long as there

is not a superseding-intervening cause of a plaintiff’s harm. Lippoldt v. Cole, 468 F.3d 1204, 1220

(10th Cir. 2006).

       Even if a factfinder concludes that the residential search was unlawful, the officers
       only “would be liable for the harm ‘proximately’ or ‘legally’ caused by their
       tortious conduct.” Bodine v. Warwick, 72 F.3d 393, 400 (3d Cir. 1995). “They
       would not, however, necessarily be liable for all of the harm caused in the
       ‘philosophic’ or but-for sense by the illegal entry.” Id. In civil rights cases, a
       superseding cause, as we traditionally understand it in tort law, relieves a defendant
       of liability. See, e.g., Warner v. Orange Cnty. Dep’t of Prob., 115 F.3d 1068, 1071
       (2d Cir. 1997); Springer v. Seaman, 821 F.2d 871, 877 (1st Cir. 1987), abrogated
       on other grounds by Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701 . . . (1989).

Trask v. Franco, 446 F.3d at 1046. Thus, in the context of a claim under the Fourth Amendment

of the Constitution of the United States of America, the Tenth Circuit has held that government

actors “may be held liable if the further unlawful detention and arrest would not have occurred but

for their conduct and if there were no unforeseeable intervening acts superseding their liability.”

Martinez v. Carson, 697 F.3d at 1255. The Tenth Circuit gave an example of a superseding-

intervening cause, quoting the Honorable Samuel J. Alito, then-United States Circuit Judge for the

United States Court of Appeals for the Third Circuit, now-Associate Justice for the Supreme Court:


       10
         The Court clarified in Herrera v. Santa Fe Public Schools, 41 F. Supp. 3d 1188 (D.N.M.
Aug. 29, 2014)(Browning, J.), that common-law causation standards do not necessarily hold in the
municipal-liability context, and, in fact, “the causation standard for municipal liability cases is
unclear in the Tenth Circuit.” 41 F. Supp. 3d at 1273. The Court applied a traditional proximate
cause analysis and left open the possibility that there might be some greater, undefined causation
requirement. See 41 F. Supp. 3d at 1281.



                                               - 47 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 48 of 110




       Suppose that three police officers go to a suspect’s house to execute an arrest
       warrant and that they improperly enter without knocking and announcing their
       presence. Once inside, they encounter the suspect, identify themselves, show him
       the warrant, and tell him that they are placing him under arrest. The suspect,
       however, breaks away, shoots and kills two of the officers, and is preparing to shoot
       the third officer when that officer disarms the suspect and in the process injures
       him. Is the third officer necessarily liable for the harm caused to the suspect on the
       theory that the illegal entry without knocking and announcing rendered any
       subsequent use of force unlawful? The obvious answer is “no.” The suspect’s
       conduct would constitute a “superseding” cause, see Restatement (Second) of Torts
       § 442 (1965), that would limit the officer’s liability. See id. § 440.

Trask v. Franco, 446 F.3d at 1046 (quoting Bodine v. Warwick, 72 F.3d at 400). Additionally,

“[f]oreseeable intervening forces are within the scope of the original risk, and . . . will not

supersede the defendant’s responsibility.” Trask v. Franco, 446 F.3d at 1047 (quoting William

Lloyd Prosser et al., Prosser and Keeton on Torts § 44, at 303-04 (5th ed. 1984)). If

       the reasonable foreseeability of an intervening act’s occurrence is a factor in
       determining whether the intervening act relieves the actor from liability for his
       antecedent wrongful act, and under the undisputed facts there is room for
       reasonable difference of opinion as to whether such act was wrongful or
       foreseeable, the question should be left for the jury.

Trask v. Franco, 446 F.3d at 1047 (citing Restatement (Second) of Torts § 453 cmt. b (1965)).

       3.      Supervisory Liability.

       The Tenth Circuit has held that supervisors are not liable under § 1983 unless there is “‘an

affirmative link . . . between the constitutional deprivation and either the supervisor’s personal

participation, . . . exercise of control or direction, or . . . failure to supervise.’” Gallagher v.

Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009)(quoting Green v. Branson, 108 F.3d 1296, 1302

(10th Cir. 1997))(internal alterations omitted). Because supervisors can be held liable only for

their own constitutional or illegal policies, and not for the torts that their employees commit,

supervisory liability requires a showing that such policies were a “deliberate or conscious choice.”

Barney v. Pulsipher, 143 F.3d at 1307-08 (citations omitted)(internal quotation marks omitted).




                                               - 48 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 49 of 110




Cf. Bd. of Cty. Comm’rs v. Brown, 520 U.S. at 404 (“[I]t is not enough for a § 1983 plaintiff

merely to identify conduct properly attributable to the municipality. The plaintiff must also

demonstrate that, through its deliberate conduct, the municipality was the ‘moving force’ behind

the injury alleged.” (emphasis in original)).

       The Tenth Circuit has recognized that Ashcroft v. Iqbal limited, but did not eliminate,

supervisory liability for government officials based on an employee’s or subordinate’s

constitutional violations. See Garcia v. Casuas, 2011 WL 7444745, at *25-26 (citing Dodds v.

Richardson, 614 F.3d 1185 (10th Cir. 2010)). The language that may have altered the landscape

for supervisory liability in Ashcroft v. Iqbal is: “Because vicarious liability is inapplicable to

Bivens and § 1983 suits, a plaintiff must plead that each Government-official defendant, through

the official’s own individual actions, has violated the Constitution.” Ashcroft v. Iqbal, 556 U.S.

at 676. The Tenth Circuit in Dodds v. Richardson held:

       Whatever else can be said about Iqbal, and certainly much can be said, we conclude
       the following basis of § 1983 liability survived it and ultimately resolves this case:
       § 1983 allows a plaintiff to impose liability upon a defendant-supervisor who
       creates, promulgates, implements, or in some other way possesses responsibility
       for the continued operation of a policy the enforcement (by the defendant-
       supervisor or her subordinates) of which “subjects, or causes to be subjected” that
       plaintiff “to the deprivation of any rights . . . secured by the Constitution . . . .”

614 F.3d at 1199. The Tenth Circuit noted that Ashcroft v. Iqbal “does not purport to overrule

existing Supreme Court precedent,” but it stated that “Iqbal may very well have abrogated § 1983

supervisory liability as we previously understood it in this circuit in ways we do not need to address

to resolve this case.” Dodds v. Richardson, 614 F.3d at 1200. It concluded that Ashcroft v. Iqbal

does not alter “the Supreme Court’s previously enunciated § 1983 causation and personal

involvement analysis.” Dodds v. Richardson, 614 F.3d at 1200. The Tenth Circuit, based on this

conclusion, set forth a test for supervisory liability under § 1983 after Ashcroft v. Iqbal:




                                                - 49 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 50 of 110




       A plaintiff may . . . succeed in a § 1983 suit against a defendant-supervisor by
       demonstrating: (1) the defendant promulgated, created, implemented or possessed
       responsibility for the continued operation of a policy that (2) caused the complained
       of constitutional harm, and (3) acted with the state of mind required to establish the
       alleged constitutional deprivation.

Dodds v. Richardson, 614 F.3d at 1199-1200 (citing Summum v. City of Ogden, 297 F.3d 995,

1000 (10th Cir. 2002)). The Tenth Circuit noted, however: “We do not mean to imply that these

are distinct analytical prongs, never to be intertwined.” Dodds v. Richardson, 614 F.3d at 1200

n.8. Relying on the Supreme Court’s opinion in Board of County Commissioners v. Brown, the

Tenth Circuit reasoned that two of the prongs often, if not always, are sufficient proof that the third

prong has been met also:

       Where a plaintiff claims that a particular municipal action itself violates federal
       law, or directs an employee to do so, resolving these issues of fault and causation
       is straightforward. Section 1983 itself contains no state-of-mind requirement
       independent of that necessary to state a violation of the underlying federal right. In
       any § 1983 suit, however, the plaintiff must establish the state of mind required to
       prove the underlying violation. Accordingly, proof that a municipality’s legislative
       body or authorized decisionmaker has intentionally deprived a plaintiff of a
       federally protected right necessarily establishes that the municipality acted
       culpably. Similarly, the conclusion that the action taken or directed by the
       municipality or its authorized decisionmaker itself violates federal law will also
       determine that the municipal action was the moving force behind the injury of
       which the plaintiff complains.

Dodds v. Richardson, 614 F.3d at 1200 n.8 (quoting Bd. of Cty. Comm’rs v. Brown, 520 U.S. at

404-05)(internal quotation marks omitted). The Tenth Circuit noted that “[w]e think the same

logic applies when the plaintiff sues a defendant-supervisor who promulgated, created,

implemented or possessed responsibility for the continued operation of a policy that itself violates

federal law.” Dodds v. Richardson, 614 F.3d at 1200 n.8. Thus, the Tenth Circuit reduced the test

to what can be seen as a two-part test for supervisor liability, requiring the plaintiff to prove “an

‘affirmative’ link . . . between the unconstitutional acts by their subordinates and their ‘adoption

of any plan or policy . . . -- express or otherwise -- showing their authorization or approval of such



                                                - 50 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 51 of 110




misconduct.’” Dodds v. Richardson, 614 F.3d at 1200-01 (quoting Rizzo v. Goode, 423 U.S. 362,

371 (1976)).

       4.      Municipal Liability.

       A municipality will not be held liable under § 1983 solely because its officers inflicted

injury. See Graves v. Thomas, 450 F.3d 1215, 1218 (10th Cir. 2006). Rather, to establish

municipal liability under § 1983, a plaintiff must demonstrate: (i) that an officer committed an

underlying constitutional violation; (ii) that a municipal policy or custom exists; and (iii) that there

is a direct causal link between the policy or custom, and the injury alleged. See Graves v. Thomas,

450 F.3d at 1218. When a claim is brought against a municipality for failing to train its officers

adequately, the plaintiff must show that the municipality’s inaction was the result of deliberate

indifference to the rights of its inhabitants. See Graves v. Thomas, 450 F.3d at 1218.

                        LAW REGARDING QUALIFIED IMMUNITY

       Qualified immunity recognizes the “need to protect officials who are required to exercise

their discretion and the related public interest in encouraging the vigorous exercise of official

authority.” Harlow v. Fitzgerald, 457 U.S. 800, 807 (1982). “Qualified immunity protects federal

and state officials from liability for discretionary functions, and from ‘the unwarranted demands

customarily imposed upon those defending a long drawn-out lawsuit.’” Roybal v. City of

Albuquerque, No. CIV 08-0181 JB/LFG, 2009 WL 1329834, at *10 (D.N.M. April 28,

2009)(Browning, J.)(quoting Siegert v. Gilley, 500 U.S. 226, 232 (1991)). The Supreme Court

deems it “untenable to draw a distinction for purposes of immunity law between suits brought

against state officials under § 1983 and suits brought directly under the Constitution against federal

officials.” Butz v. Economou, 438 U.S. 478, 504 (1978). See Bivens, 403 U.S. at 392. “The

qualified immunity analysis is the same whether the claims are brought under Bivens or pursuant

to the post-Civil War Civil Rights Acts.” Breidenbach v. Bolish, 126 F.3d 1288, 1291 (10th Cir.


                                                 - 51 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 52 of 110




1997), overruled on other grounds as recognized by Currier v. Doran, 242 F.3d 905 (10th Cir.

2001).

         Under § 1983 and Bivens, a plaintiff may seek money damages from government officials

who have violated his or her constitutional or statutory rights. To ensure, however, that fear of

liability will not “unduly inhibit officials in the discharge of their duties,” Anderson v. Creighton,

483 U.S. 635, 638 (1987), the officials may claim qualified immunity; so long as they have not

violated a “clearly established” right, the officials are shielded from personal liability, Harlow v.

Fitzgerald, 457 U.S. at 818.

         That means a court can often avoid ruling on the plaintiff’s claim that a particular
         right exists. If prior case law has not clearly settled the right, and so given officials
         fair notice of it, the court can simply dismiss the claim for money damages. The
         court need never decide whether the plaintiff’s claim, even though novel or
         otherwise unsettled, in fact has merit.

Camreta v. Greene, 563 U.S. 692, 705 (2011).

         Qualified immunity shields government officials from liability where “their conduct does

not violate clearly established statutory or constitutional rights of which a reasonable person would

have known.” Pearson v. Callahan, 555 U.S. at 231 (quoting Harlow v. Fitzgerald, 457 U.S. at

818). Qualified immunity also shields officers who have “reasonable, but mistaken beliefs,” and

operates to protect officers from the sometimes “‘hazy border[s]’” of the law. Saucier v. Katz,

533 U.S. 194, 206 (2001)(quoting Priester v. Riviera Beach, 208 F.3d 919, 926 (11th Cir. 2000)).

When a defendant asserts qualified immunity, the plaintiff must demonstrate: (i) that the

defendant’s actions violated his or her constitutional or statutory rights; and (ii) that the right was

clearly established at the time of the alleged misconduct. See Riggins v. Goodman, 572 F.3d 1101,

1107 (10th Cir. 2009). See also Pueblo of Pojoaque v. New Mexico, 214 F. Supp. 3d 1028, 1079

(D.N.M. 2016)(Browning, J.).




                                                  - 52 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 53 of 110




       1.      Procedural Approach to Qualified Immunity.

       The Supreme Court recently revisited the proper procedure for lower courts to evaluate a

qualified immunity defense. In Pearson v. Callahan, the Supreme Court held that lower courts

“should be permitted to exercise their sound discretion in deciding which of the two prongs of the

qualified immunity analysis should be addressed first in light of the circumstances of the particular

case at hand.” 555 U.S. at 236. The Supreme Court also noted that, while no longer mandatory,

Saucier v. Katz’ protocol -- by which a court first decides if the defendant’s actions violated the

Constitution, and then the court determines if the right violated was clearly established -- will often

be beneficial. See Pearson v. Callahan, 555 U.S. at 241. In rejecting the prior mandatory approach,

the Supreme Court recognizes that “[t]here are cases in which it is plain that a constitutional right

is not clearly established but far from obvious whether in fact there is such a right,” and that such

an approach burdens district courts and courts of appeals with “what may seem to be an essentially

academic exercise.” 555 U.S. at 237. The Supreme Court also recognizes that the prior mandatory

approach “departs from the general rule of constitutional avoidance and runs counter to the older,

wiser judicial counsel not to pass on questions of constitutionality unless such adjudication is

unavoidable.” 555 U.S. at 241 (alterations omitted). See Reichle v. Howards, 566 U.S. 658, 664

(2012)(affirming Pearson v. Callahan’s procedure and noting that deciding qualified immunity

issues on the basis of a right being not “clearly established” by prior caselaw “comports with our

usual reluctance to decide constitutional questions unnecessarily”).

       The Supreme Court recognizes seven circumstances where district courts “should address

only”11 the clearly established prong of the qualified immunity analysis: when (i) the first,



       11
         In Camreta v. Greene, the Supreme Court states that there are seven circumstances in
which the district courts “should address only” the clearly established prong, but, in the same
sentence, notes that deciding the violation prong is left “to the discretion of the lower courts.”


                                                - 53 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 54 of 110




constitutional violation question “is so factbound that the decision provides little guidance for

future cases”; (ii) “it appears that the question will soon be decided by a higher court”;

(iii) deciding the constitutional question requires “an uncertain interpretation of state law”;

(iv) “qualified immunity is asserted at the pleading stage,” and “the precise factual basis for

the . . . claim . . . may be hard to identify”; (v) tackling the first element “may create a risk of bad

decisionmaking,” because of inadequate briefing; (vi) discussing both elements risks “bad

decisionmaking,” because the court is firmly convinced that the law is not clearly established and

is thus inclined to give little thought to the existence of the constitutional right; or (vii) the doctrine

of “constitutional avoidance” suggests the wisdom of passing on the first constitutional question

when “it is plain that a constitutional right is not clearly established but far from obvious whether

in fact there is such a right.” Kerns v. Bader, 663 F.3d 1173, 1180-81 (10th Cir. 2011)(Gorsuch,

J.)(quoting Pearson v. Callahan, 555 U.S. at 236-42).             Regarding the last of these seven

circumstances, the Supreme Court has clarified that courts may “avoid avoidance” and address the

first prong before the second prong in cases involving a recurring fact pattern, where guidance on

the constitutionality of the challenged conduct is necessary, and the conduct is likely to face

challenges only in the qualified immunity context. Camreta v. Greene, 563 U.S. at 706-707. See

Kerns v. Bader, 663 F.3d at 1181.12 “Courts should think carefully before expending ‘scarce




Camreta v. Greene, 563 U.S. at 707. In Kerns v. Bader, the Tenth Circuit interpreted Camreta v.
Greene to mean that district courts are restricted from considering the violation prong in seven
particular circumstances. See Kerns v. Bader, 663 F.3d 1173, 1180-81 (10th Cir. 2011). The
Supreme Court, however, has not stressed the seven circumstances as mandatory. Instead, it has
recently reaffirmed only that lower courts “should think hard, and then think hard again before
addressing both qualified immunity and the merits of an underlying constitutional claim.” District
of Columbia v. Wesby, 138 S. Ct. 577, 589 n.7 (2018). This language suggests that the inquiry is
still discretionary, although the Court’s discretion should be exercised carefully.
         12
            In Kerns v. Bader, the Tenth Circuit reversed the Court’s decision that an officer was not
entitled to qualified immunity, noting that the Court “analyzed both aspects of the qualified


                                                  - 54 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 55 of 110




immunity test before agreeing” with the plaintiff that the qualified immunity defense did not
protect the officer. 663 F.3d at 1183. In reversing, the Tenth Circuit stated:
       Because we agree with Sheriff White on the latter (clearly established law)
       question, we reverse without addressing the former (constitutional violation)
       question. And we pursue this course because doing so allows us to avoid rendering
       a decision on important and contentious questions of constitutional law with the
       attendant needless (entirely avoidable) risk of reaching an improvident decision on
       these vital questions.
663 F.3d at 1183-84. The Tenth Circuit did not analyze whether the officer violated the plaintiff’s
constitutional rights and stated that guidance on the particular constitutional issue would be more
appropriate in a case not involving qualified immunity: “Neither do we doubt that the scope of
the Constitution’s protection for a patient’s hospital records can be adequately decided in future
cases where the qualified immunity overlay isn’t in play (e.g., through motions to suppress
wrongly seized records or claims for injunctive or declaratory relief).” 663 F.3d at 1187 n.5. On
remand, the Court stated:
       While the Court must faithfully follow the Tenth Circuit’s decisions and opinions,
       the Court is troubled by this statement and the recent trend of the Supreme Court’s
       hesitancy in § 1983 actions to address constitutional violations. A Reconstruction
       Congress, after the Civil War, passed § 1983 to provide a civil remedy for
       constitutional violations. See Mitchum v. Foster, 407 U.S. 225, 238-39 (1972). In
       Mitchum v. Foster, the Supreme Court explained:
               Section 1983 was originally § 1 of the Civil Rights Act of
               1871 . . . and was enacted for the express purpose of “enforc(ing)
               the Provisions of the Fourteenth Amendment.” The predecessor of
               § 1983 was thus an important part of the basic alteration in our
               federal system wrought in the Reconstruction era through federal
               legislation and constitutional amendment.
       407 U.S. at 238-39. Congress did not say it would remedy only violations of
       “clearly established” law, but that
               [e]very person who, under color of any statute, ordinance,
               regulation, custom, or usage, of any State or Territory or the District
               of Columbia, subjects, or causes to be subjected, any citizen of the
               United States or other person within the jurisdiction thereof to the
               deprivation of any rights, privileges, or immunities secured by the
               Constitution and laws, shall be liable to the party injured in an action
               at law, suit in equity, or other proper proceeding for redress, except
               that in any action brought against a judicial officer for an act or
               omission taken in such officer’s judicial capacity, injunctive relief


                                                - 55 -
Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 56 of 110




        shall not be granted unless a declaratory decree was violated or
        declaratory relief was unavailable.
 42 U.S.C. § 1983. The Supreme Court established the qualified immunity defense
 in Pierson v. Ray, 386 U.S. 547 (1967), and held that officials were not liable for
 constitutional violations where they reasonably believed that their conduct was
 constitutional. See E. Clarke, Safford Unified Sch. Dist. No. 1 v. Redding: Why
 Qualified Immunity is a Poor Fit in Fourth Amendment School Search Cases, 24
 B.Y.U. J. Pub. L. 313, 329 (2010). The Supreme Court first introduced the “clearly
 established” prong in reference to an officer’s good faith and held that a
 compensatory award would only be appropriate if an officer “acted with such an
 impermissible motivation or with such disregard of the [individual’s] clearly
 established constitutional rights that his action cannot reasonably be characterized
 as being in good faith.” Wood v. Strickland, 420 U.S. 308, 322 (1975). In Harlow
 v. Fitzgerald, when the Supreme Court moved to an objective test, the clearly
 established prong became a part of the qualified immunity test. See 457 U.S. at
 818 (“We therefore hold that government officials performing discretionary
 functions generally are shielded from liability for civil damages insofar as their
 conduct does not violate clearly established statutory or constitutional rights.”). It
 seems ironic that the federal courts would restrict a congressionally mandated
 remedy for constitutional violations -- presumably the rights of innocent people -
 - and discourage case law development on the civil side -- and restrict case law
 development to motions to suppress, which reward only the guilty and is a judicially
 created, rather than legislatively created, remedy. Commentators have noted that,
 “[o]ver the past three decades, the Supreme Court has drastically limited the
 availability of remedies for constitutional violations in” exclusionary rule litigation
 in a criminal case, habeas corpus challenges, and civil litigation under § 1983. J.
 Marceau, The Fourth Amendment at a Three-Way Stop, 62 Ala. L. Rev. 687, 687
 (2011). Some commentators have also encouraged the courts to drop the
 suppression remedy and the legislature to provide more -- not less -- civil remedies
 for constitutional violations. See Christopher Slobogin, Why Liberals Should
 Chuck the Exclusionary Rule, 1999 U. Ill. L. Rev. 363, 390-91 (1999)(“Behavioral
 theory suggests that the exclusionary rule is not very effective in scaring police into
 behaving. . . . These theories also suggest that a judicially administered damages
 regime . . . would fare significantly better at changing behavior at an officer
 level.”); Hon. Malcolm R. Wilkey, Constitutional Alternatives to the Exclusionary
 Rule, 23 S. Tex. L.J. 531, 539 (1982)(criticizing the exclusionary rule and
 recommending alternatives). In Hudson v. Michigan, 547 U.S. 586 (2006), the
 Supreme Court noted that civil remedies were a viable alternative to a motion to
 suppress when it held that the exclusionary rule was inapplicable to cases in which
 police officers violate the Fourth Amendment when they fail to knock and
 announce their presence before entering. See 547 U.S. at 596-97. Rather than
 being a poor or discouraged means of developing constitutional law, § 1983 seems
 the better and preferable alternative to a motion to suppress. It is interesting that
 the current Supreme Court and Tenth Circuit appear more willing to suppress
 evidence and let criminal defendants go free, than have police pay damages for


                                         - 56 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 57 of 110




judicial resources’ to resolve difficult and novel questions of constitutional or statutory

interpretation that will ‘have no effect on the outcome of the case.’” Ashcroft v. al-Kidd, 563 U.S.

731, 735 (2011)(quoting Pearson v. Callahan, 555 U.S. at 236-37).13 See Camreta v. Greene, 563

U.S. at 707 (“In general, courts should think hard, and then think hard again, before turning small

cases into large ones.”). The Tenth Circuit will remand a case to the district court for further

consideration when the district court has given only cursory treatment to qualified immunity’s

clearly established prong. See Kerns v. Bader, 663 F.3d at 1182. See also Pueblo of Pojoaque v.

New Mexico, 214 F. Supp. 3d at 1082-83.

       2.      Clearly Established Rights.

       To determine whether a right was clearly established, a court must consider whether the

right was sufficiently clear that a reasonable government employee would understand that what he

or she did violated a right. See Casey v. W. Las Vegas Indep. Sch. Dist., 473 F.3d 1323, 1327




       violations of innocent citizens’ civil rights. It is odd that the Supreme Court has
       not adopted a clearly established prong for suppression claims; it seems strange to
       punish society for police violating unclear law in criminal cases, but protect
       municipalities from damages in § 1983 cases.

Kerns v. Bd. of Comm’rs, 888 F. Supp. 2d 1176, 1224 n.36 (D.N.M. 2012)(Browning, J.),
abrogated on other grounds as recognized by Ysasi v. Brown, No. 13-0183, 2014 WL 936835, at
*9 n.24 (D.N.M. Feb. 28, 2014)(Browning, J.). See Richard E. Myers, Fourth Amendment Small
Claims Court, 10 Ohio St. J. Crim. L. 571, 590-97 (2013)(arguing that municipalities should
establish small-claims courts to adjudicate police officers’ Fourth Amendment violations and
award monetary judgments).
       13
          The appellate courts have little appreciation for how hard it is to do a clearly established
prong review first without looking -- closely and thoroughly -- at whether there is a constitutional
right and whether there is a violation. It is difficult to review the facts, rights, and alleged
violations in the comparative cases without looking at the facts, rights, and alleged violations on
the merits in the case before the Court. Pearson v. Callahan sounds like a good idea in theory, but
it does not work well in practice. The clearly established prong is a comparison between the case
before the Court and previous cases, and Pearson v. Callahan suggests that the Court can compare
before the Court fully understands what it is comparing. In practice, Saucier v. Katz worked better.


                                                - 57 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 58 of 110




(10th Cir. 2007). “A clearly established right is generally defined as a right so thoroughly

developed and consistently recognized under the law of the jurisdiction as to be ‘indisputable’ and

‘unquestioned.’”    Lobozzo v. Colo. Dep’t of Corr., 429 F. App’x 707, 710 (10th Cir.

2011)(unpublished)(quoting Zweibon v. Mitchell, 720 F.2d 162, 172-73 (D.C. Cir. 1983)).

       “Ordinarily, in order for the law to be clearly established, there must be a Supreme Court

or Tenth Circuit decision on point, or the clearly established weight of authority from other courts

must have found the law to be as the plaintiff maintains.” Currier v. Doran, 242 F.3d at 923. “In

determining whether the right was ‘clearly established,’ the court assesses the objective legal

reasonableness of the action at the time of the alleged violation and asks whether ‘the contours of

the right [were] sufficiently clear that a reasonable official would understand that what he is doing

violates that right.’” Holland ex rel. Overdorff v. Harrington, 268 F.3d at 1186 (alteration in

original)(quoting Saucier v. Katz, 533 U.S. at 202). A court should inquire “whether the law put

officials on fair notice that the described conduct was unconstitutional” rather than engage in “a

scavenger hunt for cases with precisely the same facts.” Pierce v. Gilchrist, 359 F.3d 1279, 1298

(10th Cir. 2004).

       The Supreme Court has clarified that qualified immunity’s clearly established prong is a

very high burden for the plaintiff: “A Government official’s conduct violates clearly established

law when, at the time of the challenged conduct, the contours of a right are sufficiently clear that

every reasonable official would have understood that what he is doing violates that right.”

Ashcroft v. al-Kidd, 563 U.S. at 741. “In other words, ‘existing precedent must have placed the

statutory or constitutional question beyond debate.’” Reichle v. Howards, 556 U.S. at 664 (quoting

Ashcroft v. al-Kidd, 563 U.S. at 741). “The operation of this standard, however, depends

substantially upon the level of generality at which the relevant ‘legal rule’ is to be identified.”




                                               - 58 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 59 of 110




Anderson v. Creighton, 483 U.S. at 639.         “The general proposition, for example, that an

unreasonable search or seizure violates the Fourth Amendment is of little help in determining

whether the violative nature of particular conduct is clearly established.” Ashcroft v. al-Kidd, 563

U.S. at 742. The level of generality at which the legal rule is defined is important, because

qualified immunity shields officers who have “reasonable, but mistaken beliefs” as to the

application of law to facts and operates to protect officers from the sometimes “hazy border[s]” of

the law. Saucier v. Katz, 533 U.S. at 205.

       “[A] case on point isn’t required if the impropriety of the defendant’s conduct is clear from

existing case law,” but the law is not clearly established where “a distinction might make a

constitutional difference.” Kerns v. Bader, 663 F.3d at 1188. In Kerns v. Bader, the Tenth Circuit

explained that the relevant question concerning a police search of a home “wasn’t whether we all

have some general privacy interest in our home,” but “whether it was beyond debate in 2005 that

the officers’ entry and search lacked legal justification.” 663 F.3d at 1183 (emphasis added).

Furthermore, “general statements of the law are not inherently incapable of giving fair and clear

warning,” Hope v. Pelzer, 536 U.S. 730, 741 (2002), “but ‘in light of pre-existing law the

unlawfulness must be apparent,’” White v. Pauly, 137 S. Ct. at 552 (quoting Anderson v.

Creighton, 483 U.S. at 640)

       Although the Tenth Circuit has recognized a sliding scale for qualified immunity’s clearly

established inquiry, see Casey v. City of Federal Heights, 509 F.3d 1278, 1284 (10th Cir.

2007)(“We have therefore adopted a sliding scale to determine when law is clearly established.”),

the Tenth Circuit has since walked back its holding that a sliding-scale is the appropriate analysis,

see Aldaba v. Pickens, 844 F.3d 870, 876 (10th Cir. 2016)(“Aldaba II”). In Aldaba II, the Tenth

Circuit reconsidered its ruling from Aldaba v. Pickens, 777 F.3d 1148 (10th Cir. 2015)(“Aldaba




                                               - 59 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 60 of 110




I”) that officers were entitled to qualified immunity after the Supreme Court vacated its decision

in light of Mullenix v. Luna, 136 S. Ct. 305 (2015)(per curiam). In concluding that they had

previously erred in Aldaba I, the Tenth Circuit determined:

       We erred . . . by relying on excessive-force cases markedly different from this one.
       Although we cited Graham v. Connor, 490 U.S. 386 (1989) to lead off our clearly-
       established-law discussion, we did not just repeat its general rule and conclude that
       the officers’ conduct had violated it. Instead, we turned to our circuit’s sliding-
       scale approach measuring degrees of egregiousness in affirming the denial of
       qualified immunity. We also relied on several cases resolving excessive-force
       claims. But none of those cases remotely involved a situation as here.

Aldaba II, 844 F.3d at 876. The Tenth Circuit further noted that its sliding-scale approach may

have fallen out of favor, because the sliding-scale test relies, in part, on Hope v. Pelzer, 536 U.S.

at 739-41, and the Supreme Court’s most recent qualified immunity decisions do not invoke that

case. See Aldaba II, 844 F.3d at 874 n.1. See also Lowe v. Raemisch, 864 F.3d 1205, 1211 n.10

(10th Cir. 2017). The Tenth Circuit explained:

       To show clearly established law, the Hope Court did not require earlier cases with
       “fundamentally similar” facts, noting that “officials can still be on notice that their
       conduct violates established law even in novel factual circumstances.” Id. at 741[].
       This calls to mind our sliding-scale approach measuring the egregiousness of
       conduct. See Morris v. Noe, 672 F.3d 1185, 1196 (10th Cir. 2012). But the Supreme
       Court has vacated our opinion here and remanded for us to reconsider our opinion
       in view of Mullenix, which reversed the Fifth Circuit after finding that the cases it
       relied on were “simply too factually distinct to speak clearly to the specific
       circumstances here.” 136 S. Ct. at 312. We also note that the majority opinion in
       Mullenix does not cite Hope v. Pelzer, 536 U.S. 730, [] (2002). As can happen over
       time, the Supreme Court might be emphasizing different portions of its earlier
       decisions.

Aldaba II, 844 F.3d at 874 n.1. Since Aldaba II, the Supreme Court has reversed, per curiam,

another Tenth Circuit qualified immunity decision. See White v. Pauly, 137 S. Ct. at 551 (vacating

Pauly v. White, 814 F.3d 1060 (10th Cir. 2016)). In concluding that police officers were entitled

to qualified immunity, the Supreme Court emphasized: “As this Court explained decades ago, the

clearly established law must be ‘particularized’ to the facts of the case.” White v. Pauly, 137 S. Ct.



                                                - 60 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 61 of 110




at 552 (quoting Anderson v. Creighton, 483 U.S. at 640). With that principle in mind, the Supreme

Court explained that the Tenth Circuit “panel majority misunderstood the ‘clearly established’

analysis: It failed to identify a case where an officer acting under similar circumstances as Officer

White was held to have violated the Fourth Amendment.” White v. Pauly, 137 S. Ct. at 552. See

District of Columbia v. Wesby, 138 S. Ct. at 591 (“Tellingly, neither the panel majority nor the

partygoers have identified a single precedent -- much less a controlling case or robust consensus

of cases -- finding a Fourth Amendment violation under similar circumstances.”). Although the

Supreme Court noted that “we have held that [Tennessee v.] Garner[, 471 U.S. 1 (1985)] and

Graham do not by themselves create clearly established law outside ‘an obvious case,’” it

concluded “[t]his is not a case where it is obvious that there was a violation of clearly established

law under Garner and Graham.” 137 S. Ct. at 552.14



       14
          If the Court is trying -- as it does diligently and faithfully -- to receive and read the
unwritten signs of its superior courts, it would appear that the Supreme Court has signaled through
its per curiam qualified immunity reversals that a nigh identical case must exist for the law to be
clearly established. As former Tenth Circuit judge, and now Stanford law school professor,
Michael McConnell, has noted, much of what lower courts do is read the implicit, unwritten signs
that the superior courts send them through their opinions. See Michael W. McConnell, Address at
the Oliver Seth American Inn of Court: How Does the Supreme Court Communicate Its Intentions
to the Lower Courts: Holdings, Hints and Missed Signals (Dec. 17, 2014). Although still stating
that there might be an obvious case under Graham that would make the law clearly established
without a Supreme Court or Circuit Court case on point, see White v. Pauly, 137 S. Ct. at 552, the
Supreme Court has sent unwritten signals to the lower courts that a factually identical or a highly
similar factual case is required for the law to be clearly established, and the Tenth Circuit is now
sending those unwritten signals to the district courts, see Malone v. Bd. of Cty. Comm’rs for Cty.
of Dona Ana, 2017 WL 3951706, at *3 (10th Cir. Sept. 8, 2017)(unpublished)(reversing the
Court’s judgment that the case should proceed where a deceased plaintiff was backing away from
the police and was not raising his gun when shot, because “the parties do not cite, nor could we
find, any Supreme Court or Tenth Circuit case that is sufficiently close factually to the
circumstances presented here to establish clearly the Fourth Amendment law that applies”).
        Factually identical or highly similar factual cases are not, however, the way the real world
works. Many cases have so many facts that are unlikely to ever occur again in a significantly
similar way. See York v. City of Las Cruces, 523 F.3d 1205, 1212 (10th Cir. 2008)(“However,
[the clearly established prong] does not mean that there must be a published case involving
identical facts; otherwise we would be required to find qualified immunity wherever we have a


                                               - 61 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 62 of 110




new fact pattern.”). The Supreme Court’s obsession with the clearly established prong assumes
that officers are routinely reading Supreme Court and Tenth Circuit opinions in their spare time,
carefully comparing the facts in these qualified immunity cases with the circumstances they
confront in their day-to-day police work. It is hard enough for the federal judiciary to embark on
such an exercise, let alone likely that police officers are endeavoring to parse opinions. It is far
more likely that, in their training and continuing education, police officers are taught general
principles, and, in the intense atmosphere of an arrest, police officers rely on these general
principles, rather than engaging in a detailed comparison of their situation with a previous Supreme
Court or published Tenth Circuit case. It strains credulity to believe that a reasonable officer, as
he is approaching a suspect to arrest, is thinking to himself: “Are the facts here anything like the
facts in York v. City of Las Cruces?” Thus, when the Supreme Court grounds its clearly-
established jurisprudence in the language of what a reasonable officer or a “reasonable official”
would know, Kisela v. Hughes, 138 S. Ct. 1148, 1153 (2018), yet still requires a highly factually
analogous case, it has either lost sight of reasonable officer’s experience or it is using that language
to mask an intent to create “an absolute shield for law enforcement officers,” Kisela v. Hughes,
138 S. Ct. at 1162 (Sotomayor, J. dissenting). The Court concludes that the Supreme Court is
doing the latter, crafting its recent qualified immunity jurisprudence to effectively eliminate § 1983
claims against state actors in their individual capacities by requiring an indistinguishable case and
by encouraging courts to go straight to the clearly established prong. See Saenz v. Lovington Mun.
Sch. Dist., 105 F. Supp. 3d 1271, 1297 n.4 (D.N.M. 2015)(Browning, J.).
        The Court disagrees with the Supreme Court’s approach. The most conservative,
principled decision is to minimize the expansion of the judicially created clearly established prong,
so that it does not eclipse the congressionally enacted § 1983 remedy. As the Cato Institute noted
in a recent amicus brief, “qualified immunity has increasingly diverged from the statutory and
historical framework on which it is supposed to be based.” Pauly v. White, No. 17-1078 Brief of
the Cato Institute as Amicus Curiae Supporting Petitioners at 2, (U.S. Supreme Court, filed Mar.
2, 2018)(“Cato Brief”). “The text of 42 U.S.C. § 1983 . . . makes no mention of immunity, and
the common law of 1871 did not include any across-the-board defense for all public officials.”
Cato Brief at 2. “With limited exceptions, the baseline assumption at the founding and throughout
the nineteenth century was that public officials were strictly liable for unconstitutional misconduct.
Judges and scholars alike have thus increasingly arrived at the conclusion that the contemporary
doctrine of qualified immunity is unmoored from any lawful justification.” Cato Brief at 2. See
generally William Baude, Is Qualified Immunity Unlawful?, 106 Cal. L. Rev. 45 (2018)(arguing
that the Supreme Court’s justifications for qualified immunity are incorrect). Further, as Justice
Clarence Thomas has argued, the Supreme Court’s qualified immunity analysis “is no longer
grounded in the common-law backdrop against which Congress enacted [§ 1983], we are no longer
engaged in interpret[ing] the intent of Congress in enacting the Act.” Ziglar v. Abbasi, 137 S. Ct.
1843, 1871 (2017)(Thomas, J., concurring)(internal quotation marks omitted). “Our qualified
immunity precedents instead represent precisely the sort of freewheeling policy choice[s] that we
have previously disclaimed the power to make.” Ziglar v. Abbasi, 137 S. Ct. at 1871 (Thomas, J.,
concurring)(internal quotation marks omitted). The judiciary should be true to § 1983 as Congress
wrote it.
        Moreover, in a day when police shootings and excessive force cases are in the news, there
should be a remedy when there is a constitutional violation, and jury trials are the most democratic
expression of what police action is reasonable and what action is excessive. If the citizens of New


                                                 - 62 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 63 of 110




                          LAW REGARDING LAW OF THE CASE

       “Under the law-of-the-case doctrine, ‘when a court decides upon a rule of law, that decision

should continue to govern the same issues in subsequent stages in the same case.’” Poche v.

Joubran, 389 F. App’x 768, 774 (10th Cir. 2010)(unpublished)(quoting Dobbs v. Anthem, 600

F.3d 1275, 1279 (10th Cir. 2010)). The Tenth Circuit has “acknowledged, however, that ‘the rule

[of law of the case] is a flexible one that allows courts to depart from erroneous prior rulings, as

the underlying policy of the rule is one of efficiency, not restraint of judicial power.’” Been v.

O.K. Indus., Inc., 495 F.3d 1217, 1225 (10th Cir. 2007)(internal citation omitted)(citing Prairie

Band Potawatomi Nation v. Wagnon, 476 F.3d 818, 823 (10th Cir. 2007)). The Tenth Circuit has

stated that this flexibility means “the doctrine is merely a ‘presumption, one whose strength varies

with the circumstances.’” Been v. O.K. Indus., Inc., 495 F.3d at 1225 (quoting Avitia v. Metro.

Club of Chicago, Inc., 49 F.3d 1219, 1227 (7th Cir. 1995), and citing Homans v. City of


Mexico decide that state actors used excessive force or were deliberately indifferent, the verdict
should stand, not be set aside because the parties could not find an indistinguishable Tenth Circuit
or Supreme Court decision. Finally, to always decide the clearly established prong first and then
to always say that the law is not clearly established could be stunting the development of
constitutional law. See Aaron L. Nielson & Christopher J. Walker, The New Qualified Immunity,
89 S. Cal. L. Rev. 1, 6 (2015). And while the Tenth Circuit -- with the exception of now-Justice
Gorsuch, see Shannon M. Grammel, Justice Gorsuch on Qualified Immunity, Stan. L. Rev. Online
(2017) -- seems to be in agreement with the Court, see, e.g., Casey, 509 F.3d at 1286, the Supreme
Court’s per curiam reversals appear to have the Tenth Circuit stepping lightly around qualified
immunity’s clearly established prong, see, e.g, Perry v. Durborow, 892 F.3d 1116, 1123-27 (10th
Cir. 2018); Aldaba II, 844 F.3d at 874; Rife v. Jefferson, 2018 WL 3660248, at *4-10 (10th Cir.
2018)(unpublished); Malone v. Bd. of Cty. Comm’rs for Cty. of Dona Ana, 2017 WL 3951706, at
*3; Brown v. City of Colo. Springs, 2017 WL 4511355, at *8, and willing to reverse district court
decisions should the district court conclude that the law is clearly established, but see Matthews v.
Bergdorf, 889 F.3d 1136, 1149-50 (10th Cir. 2018)(Baldock, J.)(holding that a child caseworker
was not entitled to qualified immunity, because a caseworker would know that “child abuse and
neglect allegations might give rise to constitutional liability under the special relationship
exception”);     McCoy       v.     Meyers,     887     F.3d     1034,      1052-53      (10th   Cir.
2018)(Matheson, J.)(concluding that there was clearly established law even though the three
decisions invoked to satisfy that prong were not “factually identical to this case,” because those
cases “nevertheless made it clear that the use of force on effectively subdued individuals violates
the Fourth Amendment”).


                                               - 63 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 64 of 110




Albuquerque, 366 F.3d 900, 904 (10th Cir. 2004)(“[T]he doctrine is discretionary rather than

mandatory.”)). “If the original ruling was issued by a higher court, a district court should depart

from the ruling only in exceptionally narrow circumstances.” Been v. O.K. Indus., Inc., 495 F.3d

at 1225 (citing McIlravy v. Kerr-McGee Coal Corp., 204 F.3d 1031, 1035 (10th Cir. 2000)).

        Only “final judgments may qualify as law of the case.” Poche v. Joubran, 389 F. App’x at

774 (quoting Unioil, Inc. v. Elledge (In re Unioil, Inc.), 962 F.2d 988, 993 (10th Cir. 1992)(“In Re

Unioil, Inc.”). The doctrine is inapplicable where “a ruling remains subject to reconsideration.”

Wallace v. United States, 372 F. App’x 826, 828 (10th Cir. 2010)(unpublished)(quoting In re

Unioil, Inc., 962 F.2d at 993; other citations omitted). This means that “district courts generally

remain free to reconsider their earlier interlocutory orders.” Been v. O.K. Indus., Inc., 495 F.3d at

1225 (citing Harlow v. Children’s Hosp., 432 F.3d 50, 55 (1st Cir. 2005); United States v. Smith,

389 F.3d 944, 949 (9th Cir. 2004)(explaining that a district court may review its prior rulings so

long as it retains jurisdiction over the case)).

        Similarly, this Court has stated that “[l]aw of the case is a doctrine that binds the trial court

after an appeal.” Lane v. Page, 727 F. Supp. 2d, 1214, 1230 (D.N.M. 2010)(Browning, J.)(citing

Clark v. State Farm Mut. Auto. Ins., 590 F.3d 1134, 1140 (10th Cir. 2009)). In Clark v. State Farm

Mutual Automobile Insurance, the Tenth Circuit stated:

        Under the law of the case doctrine, a legal decision made at one stage of litigation,
        unchallenged in a subsequent appeal when the opportunity to do so existed,
        becomes the law of the case for future stages of the same litigation, and the parties
        are deemed to have waived the right to challenge that decision at a later time.

590 F.3d at 1140.

                                             ANALYSIS

        The Court concludes that Caldwell has not alleged facts sufficient to state a Fourteenth

Amendment due process claim against Nuñez. The Court will dismiss Caldwell’s due process



                                                   - 64 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 65 of 110




claim against Nuñez, because even though Caldwell alleges sufficiently that Nuñez banned

Caldwell from campus, UNM afforded Caldwell sufficient process and Nuñez is entitled to

qualified immunity, because Nuñez did not violate any clearly established constitutional right. As

for his substantive due process claim, Caldwell conceded that his substantive due process claim

does not apply to Nuñez at the hearing, see Tr. at 21:2-25:10;15 nonetheless, the Court concludes

that Nuñez did not violate Caldwell’s substantive due process rights, because Nuñez’ actions do

not shock the judicial conscience. Accordingly, the Court will grant Nuñez’ request for judgment

on the pleadings.

I.     CALDWELL HAS ALLEGED FACTS SUFFICIENT TO STATE A
       FOURTEENTH AMENDMENT DUE PROCESS LIBERTY INTEREST IN HIS
       CONTINUED ENROLLMENT AT UNM; BUT NOT FOR A PROPERTY
       INTEREST IN PLAYING BASKETBALL FOR UNM OR A LIBERTY INTEREST
       IN HIS REPUTATION AND HIS FUTURE PROFESSIONAL BASKETBALL
       CAREER.

       “The Fourteenth Amendment provides that a state shall ‘not deprive any person of life,

liberty, or property, without due process of law.’” Lauck v. Campbell Cty., 627 F.3d 805, 811

(10th Cir. 2010)(quoting the Fourteenth Amendment). Courts follow a two-step inquiry to

evaluate procedural due process claims: “(1) Did the individual possess a protected interest to

which due process protection was applicable? (2) Was the individual afforded an appropriate level

of process?” Kirkland v. St. Vrain Valley Sch. Dist. No. Re–1J, 464 F.3d 1182, 1189 (10th Cir.

2006). See Mathews v. Eldridge, 424 U.S. at 334-35. Caldwell contends that (i) he has a property

interest in his continued enrollment at UNM; (ii) he has a property interest in playing basketball



       15
           At the hearing, Caldwell admitted that he is only “really raising a procedural due process
claim, so I’m not going to get into details of argument of substantive due process. I concede that
this is really a procedural due process claim.” Tr. at 21:20-23 (Fox-Young). The Court clarified:
“So you’re not bringing a substantive due process claim?” Tr. at 25:8-9 (Court). Caldwell
responded: “No.” Tr. at 25:10 (Fox-Young).



                                               - 65 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 66 of 110




for UNM; and (iii) he has a liberty interest in his reputation and his future professional basketball

career. See First Amended Complaint ¶ 83, at 13. Caldwell contends that Nuñez “under color of

law within the meaning of 42 U.S.C. § 1983, deprived Plaintiff of rights and privileges secured by

the United States Constitution and are liable for his injuries.” First Amended Complaint ¶ 84, at

13. See First Amended Complaint ¶¶ 82-93, at 13-15. The Court concludes (i) that Caldwell

alleges sufficiently that Nuñez was involved in the decision to ban Caldwell from campus, which

has deprived him of his property interest in his continued education at UNM;16 (ii) that Caldwell

does not have a property interest in playing collegiate basketball; and (iii) Caldwell’s allegations

do not support a liberty interest in his reputation or in a future career as a professional basketball

player.

          A.     THE FIRST AMENDED COMPLAINT ALLEGES SUFFICIENTLY THAT
                 NUÑEZ HAS DEPRIVED CALDWELL OF HIS PROPERTY INTEREST IN
                 HIS CONTINUED EDUCATION, BECAUSE CALDWELL ALLEGES A
                 CAUSAL PARTICIPATORY CONNECTION BETWEEN NUÑEZ’
                 ACTIONS AND THE CAMPUS BAN.

          Caldwell contends that that he “enjoys a property interest in his status as a student at the

University, [and] in the education he has undertaken to receive.” First Amended Complaint ¶ 83,

at 13. In the Tenth Circuit, “a student’s legitimate entitlement to a public education as a property

interest . . . is protected by the Due Process Clause.” Gaspar v. Bruton, 513 F.2d at 850

(concluding that a student in a public vocational-technical school’s nursing program had a

protected property interest). See Goss v. Lopez, 419 U.S. at 576 (explaining that students have a

property interest in educational benefits). See, e.g., Gossett v. Oklahoma ex rel. Bd. of Regents

for Langston Univ., 245 F.3d at 1181 (stating that a student “had a property interest in his place in



          16
           Even though Caldwell alleges sufficient facts that Nuñez was involved in the decision to
ban Caldwell, the Court concludes that UNM afforded Caldwell sufficient process, see Analysis
§ II, infra, and that Nuñez is entitled to qualified immunity, see Analysis § III, infra.


                                                 - 66 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 67 of 110




the Nursing School program that is entitled to due process protection under the Constitution”);

Harris v. Blake, 798 F.2d at 422 (concluding that a part-time graduate psychology student “had a

property interest in his [graduate program] enrollment which entitled him to procedural due

process”). See also Brown v. Univ. of Kansas, 16 F. Supp. 3d 1275, 1288 (D. Kan. 2014)(Melgren,

J.)(collecting cases in the Tenth Circuit and concluding that a law student who had paid tuition had

a property interest in his continued enrollment at law school), aff’d, 599 F. App’x 833 (10th Cir.

2015); Assenov v. Univ. of Utah, 553 F. Supp. 2d 1319, 1327 (D. Utah 2008)(Campbell,

J.)(concluding that a graduate student’s interest in his “continued enrollment in the [University of

Utah College of Engineering’s Nuclear Engineering Program] is a property interest entitled to

constitutional due process protections”); Siblerud v. Colorado State Bd. of Agric., 896 F. Supp.

1506, 1512-13 (D. Colo. 1995)(Kane, J.))(same). Caldwell was enrolled at UNM throughout

2019.17 See First Amended Complaint ¶ 4, 11, at 2, 3. Accordingly, the Court concludes that

Caldwell has a property right in his continued education at UNM. See Gaspar v. Bruton, 513 F.2d

at 850; Gossett v. Oklahoma ex rel. Bd. of Regents for Langston Univ., 245 F.3d at 1181.

       Nuñez argues that, although Caldwell has a property right in his continued education at

UNM, Caldwell does not allege sufficiently well-pleaded facts to establish that Nuñez caused

Caldwell to be banned from the campus, see Motion at 2; Nuñez contends that “he was just a

messenger,” Tr. at 11:22-12:10 (Marcus). To state a claim under § 1983, Caldwell must allege

Nuñez’ direct personal responsibility for the claimed deprivation of a constitutional right. See 42




       17
          UNM is a public institution that the New Mexico Legislature established to provide its
citizens with post-secondary education. See N.M. Stat. Ann. § 21-7-1 (“The university of New
Mexico is intended to be the state university, and as such is entitled to all the donations of land
and all other benefits under all acts of congress enacted for the benefit of such educational
institutions in the state.”). See also N.M. Stat. Ann. §§ 21-7-1 to -32.



                                               - 67 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 68 of 110




U.S.C. § 1983 (imposing liability on any person who, acting under color of law, “subjects, or

causes to be subjected” another person to the deprivation of his or her constitutional

rights)(emphasis added); Trujillo v. Williams, 465 F.3d 1210, 1227 (10th Cir. 2006)(“In order for

liability to arise under § 1983, a defendant’s direct personal responsibility for the claimed

deprivation of a constitutional right must be established”); Mitchell v. Maynard, 80 F.3d 1433,

1441 (10th Cir. 1996)(affirming the dismissal for failure to state a cause of action, because

“‘[p]ersonal participation is an essential allegation in a § 1983 claim’”)(quoting Bennett v. Passic,

545 F.2d 1260, 1262-63 (10th Cir. 1976)); Coleman v. Turpen, 697 F.2d 1341, 1346 n.7 (10th Cir.

1982)(“Respondeat superior generally does not apply to § 1983 cases. Thus, [the defendant], to

be liable, must have been personally involved in the deprivation.”). Personal participation does

not require that the defendant was physically present when the specific violation occurred, because

“direct participation is not necessary” to impose § 1983 liability. Mink v. Knox, 613 F .3d 995,

1001 (10th Cir. 2010). To allege sufficiently a § 1983 claim, however, Caldwell must allege a

“causal connection” between Nuñez’ participation and the deprivation of his rights; to allege

causation, Caldwell must “show[] an affirmative link between the constitutional deprivation and

the officer’s exercise of control or direction.” Mink v. Knox, 613 F.3d at 1001 (citing Poolaw v.

Marcantel, 565 F.3d 721, 732 (10th Cir. 2009)). “‘The requisite causal connection is satisfied if

the defendant set in motion a series of events that the defendant knew or reasonably should have

known would cause others to deprive the plaintiff of her constitutional rights.’” Mink v. Knox,

613 F.3d at 1001-1002 (quoting Snell v. Tunnell, 920 F.2d 673, 700 (10th Cir. 1990))(concluding

that a complaint that alleges that a deputy district attorney, who reviews and approves an affidavit

in support of a warrant, “plausibly asserted the requisite casual connection between [the deputy

district attorney’s] conduct and the search and seizure that occurred at [the plaintiff’s] home”).




                                               - 68 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 69 of 110




       Here, Caldwell’s First Amended Complaint alleges sufficiently that Nuñez participated in

the decision to ban Caldwell from campus, because Nuñez chaired a meeting with other

administrators and informed Caldwell that he was banned. See First Amended Complaint ¶¶ 9,

22-23, at 3, 5; Mitchell v. Maynard, 80 F.3d at 1441 Caldwell explains his allegation that Nuñez’

“directives absolutely banned Plaintiff from campus,” by alleging that Nuñez (i) “is . . . the Athletic

Director at the University”; (ii) “[o]n the evening of December 19th, 2019, Plaintiff was called to

a meeting chaired by Defendant Nuñez and involving several other individuals from the athletic

department and from UNM administration”; and (iii) “Nuñez ran the meeting and informed

Plaintiff that he was banned from campus indefinitely and also banned from playing or practicing

with the basketball team.” First Amended Complaint ¶¶ 9, 22-23, 91, at 3, 5, 14. Although

Caldwell’s allegations are not as robust as the Court would like to see, because Caldwell does not

allege that Nuñez authorized, directed, or otherwise caused the campus ban,18 the Court concludes



       18
          Caldwell’s use of the indirect phrase “Nuñez informed Plaintiff that he was banned,” First
Amended Complaint ¶ 23, at 5, as opposed the causal “Nuñez banned Plaintiff,” does Caldwell no
favors, because Caldwell’s phrasing does not state who enacted the ban. Rather, the inference
from the word “informed” as opposed “banned” could be that Nuñez is conveying a message from
the authority figures who promulgated that ban, something Caldwell’s other allegations support:
Caldwell alleges that Dean of Students emailed him that day, expressly “banning” Caldwell and
explains that the Dean of Students has the authority to do so. First Amended Complaint ¶ 19, at 4
(alleging that the Dean of Students’ Office emailed Caldwell “banning him from the University
campus”); First Amended Complaint ¶ 21, at 4 (alleging that the email from the Dean of Students’
Office stated “that [Caldwell] was ‘hereby interim banned from all of UNM Campus, except for
UNM Hospitals and Clinics for the purpose of seeking medical care and except for [his] in-person
courses for Spring 2020 semester’”)(quoting alleged email sent by the Dean of Students); First
Amended Complaint ¶ 35, at 6 (attributing the ban to “Kelly Davis, the UNM Student Conduct
Officer in the Office of the Dean of Students who promulgated the ‘ban letter’”); First Amended
Complaint ¶ 41, at 7 (“Defendant Torrez stated that the Student Conduct Officer, an employee in
her office, had imposed the ban . . . .”). Given that the complaint is evaluated under a notice
pleading standard, however, Caldwell only must articulate a “reasonable inference” that Nuñez
participated in the ban. Ashcroft v. Iqbal, 556 U.S. at 678. The Court concludes there is a
reasonable inference that Nuñez participated in the ban, because he chaired a meeting with other
administrators and informed Caldwell that he was banned. See First Amended Complaint ¶¶ 22-
23, at 5.


                                                - 69 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 70 of 110




that chairing a meeting “involving several other individuals from the athletic department and from

UNM administration,” First Amended Complaint ¶ 22, at 5, puts him knee-deep in the alleged

constitutional violations, and thus, is sufficient to establish some “‘[p]ersonal participation’” in the

decision to ban Caldwell. Mitchell v. Maynard, 80 F.3d at 1441 (quoting Bennett v. Passic, 545

F.2d 1260, 1262-63 (10th Cir. 1976)). See Trujillo v. Williams, 465 F.3d 1210, 1227 (10th Cir.

2006). Although Caldwell does not explain what authority an Athletic Director has to ban a student

from campus,19 the allegation that Nuñez chaired a meeting with other administrators and informed

Caldwell that he was banned, see First Amended Complaint ¶¶ 22-23, at 5, is sufficient to create

the “reasonable inference,” Ashcroft v. Iqbal, 556 U.S. at 678, that Nuñez had some influence on

whether to ban Caldwell from campus, even if Caldwell does not allege that Nuñez met with or

worked with the Dean of Students, see Bell Atl. Corp. v. Twombly, 550 U.S. at 555 (“Factual

allegations must be enough to raise a right to relief above the speculative level, on the assumption

that all the allegations in the complaint are true (even if doubtful in fact).”).

        The next issue is whether a campus ban interferes with Caldwell’s property right in his

continued education at UNM. Neither party addresses the constitutional distinction between a

suspension and a campus ban. See Motion at 1-9; Response at 1-10. UNM’s Code of Student

Conduct defines “suspension” as “losing student status for a period of time specified in the terms




        19
          Caldwell does not explain the role of an Athletic Director or how such a position confers
authority to ban students from campus. See First Amended Complaint ¶¶ 9, 22-23, at 3, 5. In
contrast, Caldwell offers more specific allegations regarding the Dean of Students, explaining that
the Dean of Students has the power to “impose an interim ban or suspension and may also lift such
a ban pursuant to Section 4.3 of UNM’s Student Grievance Procedure.” Complaint ¶ 39, at 7. See
Complaint ¶¶ 75-76, at 12 (alleging that “the Dead of Students has the authority to implement
interim measures” and that “the Dean of Students may suspend a student indefinitely . . .”);
Complaint ¶¶ 64-81, at 10-13 (describing UNM’s Disciplinary Process).



                                                 - 70 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 71 of 110




of the suspension. A suspension may commence immediately upon a finding of a violation or it

may be deferred to a later time.” Student Code of Conduct § 4.2.4, The Pathfinder - UNM Student

Handbook, https://pathfinder.unm.edu/code-of-conduct.html (last visited December 24, 2020);20

First Amended Complaint ¶ 66, at 10. In contrast, UNM’s Code of Student Conduct defines

“barred from campus” as “being barred from all or designated portions of the University property

or activities.” Student Code of Conduct § 4.2.7. Caldwell does not allege plausibly that Nuñez

suspended him, Caldwell only alleges plausibly that Nunez barred him from campus. See First

Amended Complaint ¶¶ 22-23, at 5 (“Nuñez . . . informed Plaintiff that he was banned from campus

indefinitely and also banned from playing or practicing with the basketball team.”).21 Because a



       20
           District courts may take judicial notice of “a fact that is not subject to reasonable dispute
because it: (1) is generally known within the trial court's territorial jurisdiction; or (2) can be
accurately and readily determined from sources whose accuracy cannot reasonably be questioned.”
Fed. R. Evid. 201(b). The Court takes judicial notice of UNM’s Student Code of Conduct, which
Caldwell discusses, but does not quote, the Student Code of Conduct in the First Amended
Complaint, because it comes from UNM’s official website and cannot reasonably be questioned.
See Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007)(“[C]ourts must
consider the complaint in its entirety, as well as other sources courts ordinarily examine when
ruling on Rule 12(b)(6) motions to dismiss, in particular, documents incorporated into the
complaint by reference, and matters of which a court may take judicial notice.”); Jacobsen v.
Deseret Book Co., 287 F.3d 936, 941 (10th Cir. 2002)(“In addition to the complaint, the district
court may consider documents referred to in the complaint if the documents are central to the
plaintiff's claim and the parties do not dispute the documents' authenticity.”). Nuñez does not
dispute the UNM’s Student Code of Conduct’s authenticity.
       21
            Caldwell alleges in the First Amended Complaint’s “Factual Background”:

               On the evening of December 19th, 2019, Plaintiff was called to a meeting
       chaired by Defendant Nuñez and involving several other individuals from the
       athletic department and from the UNM administration.

       ...

              Defendant Nuñez ran the meeting and informed Plaintiff that he was banned
       from campus indefinitely and also banned from playing or practicing with the
       basketball team.



                                                 - 71 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 72 of 110




“suspension” means a loss of student status, there is an interference with a student’s constitutional

right to a continued education. Student Code of Conduct § 4.2.4. See Goss v. Lopez, 419 U.S. at




First Amended Complaint ¶¶ 22-23, at 5. These are the only specific allegations related to Nuñez;
later on, in his First Amended Complaint under the claims for relief, Caldwell contends that (i) the
“Defendants violated Plaintiff’s clearly established rights secured by the Fourteenth Amendment,
including but not limited to the right to procedural and substantive due process, by suspending
Plaintiff, banning him from campus and evicting him from his residence”; (ii) the “Defendants
acted contrary to the Fourteenth Amendment in failing to afford Plaintiff any due process
protections whatsoever before suspending him”; and (iii) the “Defendants’ directives absolutely
banned Plaintiff from campus, thereby denying him property interests and liberty interests that are
subject to constitutional protection.” First Amended Complaint ¶¶ 83, 86, 87, 91, at 13, 14.
Beyond alleging that the Defendants, without specifying which, suspended him, none of the
suspension allegations in the factual background relate Nuñez. See First Amended Complaint ¶¶
11-81, at 3-13. Furthermore, nowhere in the First Amended Complaint’s Factual Background does
Caldwell allege that Nuñez or anyone else revoked his status as a student. See First Amended
Complaint ¶¶ 11-81, at 3-13; UNM Student Handbook § 4.2.4. Rather, the only factual allegations
related to his status as a student at UNM demonstrate that he was not suspended: Caldwell alleges
that the Dean of Students emailed him, stating that, “other than the single course Plaintiff had
previously registered for, he was only permitted to register for and/or pursue online courses going
forward.” First Amended Complaint ¶ 21, at 4. Caldwell’s allegations that he was allowed to take
the class for which he was already registered and online classes shows that Caldwell’s status as a
student was not revoked, but only that he was banned from campus property. See Student Code
of Conduct § 4.2.4. In the Response, Caldwell further argues that that Nuñez banned him:

       Plaintiff clearly alleges that Defendant Nunez was the individual who informed him
       he was banned from campus and that he was therefore evicted from his on-campus
       apartment, banned from attending classes, and otherwise unable to avail himself of
       any other UNM facilities. Plaintiff alleges that although other UNM administration
       personnel were present for this meeting, Defendant Nunez chaired the meeting.
       These allegations clearly support the natural inferences that Defendant Nunez was
       involved in the prior discussions and decisions to ban Plaintiff from campus.

Response at 4. Later in the Response, Caldwell argues that the “Plaintiff has in fact clearly alleged
that Nunez had a much broader and more central role in the activities around Plaintiff’s
suspension”; however, Caldwell appears to use the word “suspension” interchangeably with “ban,”
and Caldwell provides not factual allegation that Nuñez suspended him or somehow revoked
Caldwell’s status as a student. Response at 4-5. The Court concludes that the allegation that
Nuñez suspended Caldwell is conclusory, because there is no alleged factual basis for the
allegation that Nuñez or indeed anyone else suspended Caldwell. See Ashcroft v. Iqbal, 556 U.S.
at 678. As the Court has explained, Caldwell does plausibly allege that Nuñez banned Caldwell
from campus property.



                                               - 72 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 73 of 110




576. A campus ban, however, does not mean that a student loses their status as a student or the

ability to enroll in classes, only that the student cannot enter onto UNM property or participate in

school activities, see Student Code of Conduct § 4.2.7; nonetheless, the Court concludes a campus

ban interferes with a student’s right to education, because it interferes with the “educational

process,” such as the ability to attend classes, and university activities including lectures, student

groups, and athletic events. Goss v. Lopez, 419 U.S. at 576. As the Tenth Circuit has explained:

        The educational process is a broad and comprehensive concept with a variable and
        indefinite meaning. It is not limited to classroom attendance but includes
        innumerable separate components, such as participation in athletic activity and
        membership in school clubs and social groups, which combine to provide an
        atmosphere of intellectual and moral advancement.

Albach v. Odle, 531 F.2d 983, 985 (10th Cir. 1976)(citing Goss v. Lopez, 419 U.S. at 576). Cf.

Sword v. Fox, 446 F.2d 1091, 1096 (4th Cir. 1971)(concluding, in the context of the First

Amendment, that, “[w]hile a flat ban on campus demonstrations [by students] would be manifestly

invalid, ‘It is equally clear, however, that students do not have an unlimited right to demonstrate

on university property.’”)(quoting Developments in the Law of Academic Freedom, 81 Har. L.

Rev. 1045, 1131 (1968)). But see Collins v. Univ. of New Hampshire, 746 F. Supp. 2d 358, 370

(D.N.H. 2010), aff’d, 664 F.3d 8 (1st Cir. 2011)(concluding that a professor’s “campus ban, . . .

did not work a sufficiently serious harm to plaintiff to rise to the level of the deprivation of a liberty

interest”). Caldwell alleges that he “has been barred from all on-campus activities, including

exercising at the gymnasium, visiting the library, walking across campus and otherwise engaging

in the activities of a student-athlete.” First Amended Complaint ¶ 32, at 6. Accordingly, the Court

concludes that Caldwell plausibly has alleged that Nuñez, by banning Caldwell from campus,

interfered with Caldwell’s property interest in his continued education.




                                                  - 73 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 74 of 110




       B.      CALDWELL DOES NOT HAVE A PROPERTY INTEREST IN PLAYING
               COLLEGIATE BASKETBALL, BECAUSE PARTICIPATING IN
               INTERCOLLEGIATE SPORTS IS NOT CONSTITUTIONALLY
               PROTECTED.

       Caldwell contends that that he has a property interest “as a player on the University

basketball team.” First Amended Complaint ¶ 83, at 13. “Property interests are not created by the

Constitution, ‘they are created and their dimensions are defined by existing rules or understandings

that stem from an independent source such as state law . . . .’” Cleveland Bd. of Educ. v.

Loudermill, 470 U.S. 532, 538 (1985)(quoting Bd. of Regents of State Colleges v. Roth, 408 U.S.

564, 577 (1972)). To have a property interest, an individual “must have more than a unilateral

expectation of it. He must, instead, have a legitimate claim of entitlement to it.” Bd. of Regents

of State Colleges v. Roth, 408 U.S. at 577.

       In the context of high school sports, the Tenth Circuit has concluded that “[p]articipation

in interscholastic athletics is not a constitutionally protected civil right.” Albach v. Odle, 531 F.2d

983, 984-85 (10th Cir. 1976)(citing Oklahoma High Sch. Athletic Ass’n v. Bray, 321 F.2d 269,

273 (10th Cir. 1963); Mitchell v. Louisiana High School Athletic Ass’n, 430 F.2d 1155, 1158 (5th

Cir. 1970)). And, in Colorado Seminary (Univ. of Denver) v. Nat’l Collegiate Athletic Ass’n, the

Tenth Circuit concluded that “the interest of the student athletes in participating in intercollegiate

sports [is] not constitutionally protected.” 570 F.2d 320, 321 (10th Cir. 1978). Caldwell cites no

cases to the contrary. See Response at 1-10. In Albach v. Odle, high school students were barred

from “high school athletic competition for one year,” if “any student . . . transfers from his home

district to a boarding school or from a boarding school to his home district.” Albach v. Odle, 531

F.2d at 984. The Tenth Circuit explained that the students failed to state a claim under § 1983,

because school interscholastic athletics is not a “constitutionally protected right.” Albach v. Odle,

531 F.2d at 985. The Tenth Circuit reasoned that the “constitutionally protected right” to the



                                                - 74 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 75 of 110




       educational process is a broad and comprehensive concept with a variable and
       indefinite meaning. It is not limited to classroom attendance but includes
       innumerable separate components, such as participation in athletic activity and
       membership in school clubs and social groups, which combine to provide an
       atmosphere of intellectual and moral advancement. We do not read Goss [v. Lopez]
       to establish a property interest subject to constitutional protection in each of these
       separate components.

Albach v. Odle, 531 F.2d at 985 (citing Goss v. Lopez, 419 U.S. at 576)). See Seamons v. Snow,

84 F.3d 1226, 1235 (10th Cir. 1996)(“In Albach [v. Odle] we explained that the innumerable

separate components of the educational process, such as participation in athletics and membership

in school clubs, do not create a property interest subject to constitutional protection.”). The Tenth

Circuit is not alone in holding that there is no property in playing school sports. See, e.g., Burrows

by Burrows v. Ohio High Sch. Athletic Ass’n, 891 F.2d 122, 125 (6th Cir. 1989); Niles v. Univ.

Interscholastic League, 715 F.2d 1027, 1031 (5th Cir. 1983)(“A student’s interest in participating

in interscholastic athletics falls ‘outside the protection of due process.’”)(quoting Mitchell v.

Louisiana High School Athletic Assn., 430 F.2d 1155, 1158 (5th Cir. 1970)). Accordingly, the

Court concludes that Caldwell does not have a property right “as a player on the University

basketball team.” First Amended Complaint ¶ 83, at 13.

       C.      CALDWELL’S ALLEGATIONS DO NOT SUPPORT A LIBERTY
               INTEREST IN HIS REPUTATION OR IN A FUTURE CAREER AS A
               PROFESSIONAL BASKETBALL PLAYER.

       Caldwell contends that he has “a liberty interest in his reputation and future professional

career.” First Amended Complaint ¶ 83, at 13. Caldwell’s allegations do not support a liberty

interest in his reputation, because he has not alleged that UNM published any defamatory

statements resulting in a loss of legal status. See Al-Turki v. Tomsic, 926 F.3d 610, 617 (10th Cir.

2019). The Supreme Court has stated that damage to “reputation alone, apart from some more

tangible interest such as employment,” is insufficient to invoke the Due Process Clause’s

protections. Paul v. Davis, 424 U.S. 693, 701 (1976). See Martin Marietta, 810 F.3d 1161, 1184


                                                - 75 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 76 of 110




(10th Cir. 2016)(“Damage to reputation alone . . . is not sufficient.”); Gwinn v. Awmiller, 354 F.3d

1211, 1216 (10th Cir. 2004)(“Damage to one’s reputation alone . . . is not enough to implicate due

process protections.”); Phelps v. Wichita Eagle-Beacon, 886 F.2d 1262, 1268-69 (10th Cir. 1989).

Instead, “[w]hat is needed in addition to stigma, according to the Supreme Court, is some change

in legal status. The plaintiff must show that as a result of the defamation, ‘a right or status

previously recognized by state law was distinctly altered or extinguished.’” Al-Turki v. Tomsic,

926 F.3d at 617 (quoting Paul v. Davis, 424 U.S. at 711). This test is the “stigma-plus” claim

sufficient to implicate a constitutionally-protected liberty interest. See Gwinn v. Awmiller, 354

F.3d 1211, 1216, 1223-24 (10th Cir. 2004). “If the plaintiff establishes that the alleged defamation

would significantly change the plaintiff’s legal status, then the plaintiff is entitled to a name-

clearing hearing to prove the falsity of the defamatory information.” Al-Turki v. Tomsic, 926 F.3d

at 617 (citing Codd v. Velger, 429 U.S. 624, 627 (1977)).

       The Tenth Circuit does not recognize the right to play scholastic sports as something more

that triggers the Due Process Clause. See Seamons v. Snow, 84 F.3d 1226, 1235 (10th Cir. 1996);

Colorado Seminary (Univ. of Denver) v. Nat’l Collegiate Athletic Ass’n, 570 F.2d at 321.

Analysis § I(B), supra. The Tenth Circuit recognizes deprivation, however, “of the right to attend

school” as the sufficient “something more” to implicate the Due Process Clause. Al-Turki v.

Tomsic, 926 F.3d at 617. Nevertheless, Caldwell has not suggested that the allegations that he

assaulted someone are false, that any false statements were publicized,22 nor that there is a



       22
         Caldwell alleges that, “[i]n a public release, UNM representatives subsequently stated
that Plaintiff was ‘being withheld from competition and team activity[] indefinitely’ or ‘until
further notice.’” First Amended Complaint ¶ 28, at 5 (quoting Goeff Grammar, Lobo Starters
Carlton Bragg, J.J. Caldwell Suspended, Albuquerque Journal (December 22, 2019),
https://www.abqjournal.com/1403561/lobo-starters-carlton-bragg-j-j-caldwellsuspended.html
(“Albuquerque Journal Article”)). Caldwell does not dispute these statement’s veracity, allege that
the statements are defamatory, or allege that UNM representatives made a public statement about

                                               - 76 -
     Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 77 of 110




significant change in his legal status as a result of the defamation. See First Amended Complaint

¶¶ 11-81, at 3-13; Brown v. Univ. of Kan., 16 F. Supp. 3d at 1288. Caldwell alleges only that the

campus ban “will severely further damage his reputation,” and that the “allegations of physical




the campus ban. See First Amended Complaint ¶ 28, at 5. The Albuquerque Journal Article quotes
a UNM press release and UNM head basketball coach Paul Weir, neither of which reference the
reasons for the sports ban or discuss a campus ban:

              The UNM Lobos have suspended senior starter and team captain Carlton
       Bragg Jr. and junior starting point guard J.J. Caldwell indefinitely.

               The university confirmed the Journal’s initial report of the suspensions prior
       to Sunday’s game against Houston Baptist, but would not say why or for how long
       the suspensions will last. The Journal has confirmed the suspensions are not related
       to one another.

              “Carlton Bragg and JJ Caldwell will not participate in today’s game versus
       Houston Baptist,” UNM released in an email prior to the game. “They are being
       withheld from competition and team activity until further notice. The athletic
       department has received information that requires further review. In the meantime,
       there will be no additional comments from anyone at UNM until that process is
       complete.”

            Neither were in the arena for the game and were not made available for
       comment but are, as of Sunday, still considered on the team.

              After the game, UNM head coach Paul Weir said he would let the school’s
       statement stand and he would comment further.

               “Honestly I will probably refer all questions to Eddie,” Weir said. “Eddie
       is in charge of this right now. I’m the basketball coach I’m gonna coach the guys
       that I have and I’ll pretty much forward everything directly to him. And you guys
       know I’ve always been a very forthcoming, transparent person. If that moment
       presents itself, I have no problem commenting but at this very moment I am going
       to refuse to comment.”

               He also did not comment when asked about his recruiting approach to
       giving so many transfers with troubled pasts at previous schools a second chance
       to play at UNM.

Albuquerque Journal Article at 1.



                                               - 77 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 78 of 110




violence impugn the student’s reputation and integrity.” First Amended Complaint ¶¶ 44, 87, at

7, 14. Caldwell does not explain how any harm to his reputation has resulted in a change in his

legal status. See First Amended Complaint ¶¶ 44, 87, at 7, 14. The Due Process Clause does not

protect Caldwell’s situation, where there is no alleged public dissemination of the reputation-

harming statements that resulted in a change of legal status.23 See McDonald v. Wise, 769 F.3d

1202, 1212 (10th Cir. 2014)(concluding that a public employee “sufficiently pled a deprivation of

his liberty interest” where (i) his employer had “confirmed at press conferences that he was in fact

‘fired for serious misconduct,’” and (ii) the public employee had “been unable to find employment

because of the media reports of his misconduct”)(emphasis in the original); Asbill v. Hous. Auth.

of Choctaw Nation of Okla., 726 F.2d 1499, 1503 (10th Cir. 1984)(concluding no harm to

reputation where the statements were not “stigmatizing”); Siegert v. Gilley, 500 U.S. 226, 228

(1991). See also James L. Buchwalter, Application of Stigma-Plus Due Process Claims to

Education Context, 41 A.L.R. 6th 391 § 2 (Originally published in 2009)(“In order to fulfill the

requirements of a ‘stigma-plus’ due process claim arising out of the termination from government

employment, a plaintiff must show that the government made stigmatizing statements, i.e., those

that call into question the plaintiff’s good name, reputation, honor, or integrity.”).

       Next, the Court concludes that Caldwell’s allegations do not support a liberty or property

interest in a future career as professional basketball player, because the interest of a student-athlete

in his or her future professional athletic career is too speculative. See Butler v. Nat’l Collegiate

Athletic Ass’n, No. CIVA 06-2319 KHV, 2006 WL 2398683, at *4 (D. Kan. Aug. 15,

2006)(Vratil, J.)(“As for the loss of an opportunity for a professional football career, such harm is

speculative.”). Caldwell argues, without citation to caselaw, that he has “a liberty interest in his



       23
            See note 21, supra.


                                                 - 78 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 79 of 110




. . . future professional career.” Response at 8. Then, at the hearing, Caldwell contended again

without citation to caselaw that his situation “is similar to a medical student whose career cut short

[and] his education is cut short, because they are suspended on Title 9 [meaning] they can’t

complete medical school. His ability to play basketball and this year of eligibility deprives him of

that interest as well.” Tr. at 26:7-12 (Fox-Young). The Honorable Stephen Murray Orlofsky,

United States District Judge for the District of New Jersey, explained why a student-athlete’s

interest in a future professional athletic career as a football player is too speculative to create a

constitutionally protected interest:

               I agree that damages for the loss of a potential future professional athletic
       career are speculative because the possibility that such damages would ever occur
       is too conjectural for determination. Many contingencies must occur before [the
       student-athlete] could enjoy a professional athletic career. Those contingencies
       include, but are not limited to, whether [the student-athlete] would escape injury,
       whether [the student-athlete] would excel at college football and whether any
       professional team would show an interest in [the student-athlete]. In short, the road
       to a professional football career is long and circuitous, and [the student-athlete] has
       not gone down that road far enough to submit such a fanciful damage claim to a
       fact finder.

Bowers v. Nat’l Collegiate Athletic Ass’n, 118 F. Supp. 2d 494, 509-10 (D.N.J. 2000)(Orlofsky,

J.), opinion amended on reargument, 130 F. Supp. 2d 610 (D.N.J. 2001). The Court agrees with

Judge Orlofsky that there are many contingencies that must occur for a collegiate athlete to become

a professional athlete, and Caldwell makes no factual allegations as to his prospects of obtaining

a professional contract. See Response at 1-10; Bowers v. Nat’l Collegiate Athletic Ass’n, 118 F.

Supp. 2d at 509-10. The view that no constitutionally protected interest in a professional sport

arises out of participation in scholastic sports is the consensus among courts, including the Tenth

Circuit. See, e.g., Butler v. Nat’l Collegiate Athletic Ass’on, No. CIVA 06-2319 KHV, 2006 WL

2398683, at *4; Mattison v. E. Stroudsburg Univ., No. 3:12-CV-2557, 2013 WL 1563656, at *5

(M.D. Pa. Apr. 12, 2013)(Mariani, J.)(stating that “nor is there a ‘guarantee’ that Plaintiff will be



                                                - 79 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 80 of 110




a professional baseball player[;] . . . predictions concerning possible harm to the future career of a

college athlete do not rise to the level of concrete constitutional injury necessary to form the basis

for a preliminary injunction”); Knapp v. Northwestern Univ., No. 95 C 6454, 1996 WL 495559,

at *2 (N.D. Ill. August 28, 1996)(Zagel, J.)(describing that “the possibility of obtaining [a]

professional basketball career is too speculative” to establish an economic interest that the court

could act to protect); Hawkins v. Nat’l Collegiate Athletic Ass’n, 652 F. Supp. 602, 610-11 (D. Ill.

1987)(Nihm, J.)(concluding that the Constitution does not protect the right to secure a professional

career in athletics); Haverkamp v. Unified Sch. Dist. No. 380, 689 F. Supp. 1055, 1058 (D. Kan.

1986)(Saffels, J.)(“Any potential opportunities for the future derived from participation in

interscholastic athletics amounts only to mere expectations and are insufficient for the creation of

a constitutionally-protected property interest.”); Justice v. Nat’l Collegiate Athletic Ass’n, 577 F.

Supp. 356, 368 (D. Ariz. 1983)(Kelleher, J.)(“flatly reject[ing] . . . the plaintiffs’ interests in

participating in post-season competition or on television[; because they] are not constitutionally

protected, plaintiffs were not entitled to procedural due process safeguards prior to or upon

imposition of the sanctions”); Colo. Seminary v. Nat’l Collegiate Athletic Ass’n, 417 F. Supp.

885, 895-96 (D. Colo. 1976)(Arraj, J.)(concluding that “the interest in future professional careers

must nevertheless be considered speculative and not of constitutional dimensions”). Cf. Colorado

Seminary (Univ. of Denver) v. Nat’l Collegiate Athletic Ass’n, 570 F.2d at 321 (concluding that

“the interest of the student athletes in participating in intercollegiate sports [is] not constitutionally

protected”). The Court sees no reason to depart from the prevailing view, where Caldwell cites no

case law and points to no factual allegations showing that his prospects in a future professional

basketball career are more than fancy.




                                                  - 80 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 81 of 110




II.    UNM’S PROCEDURES COMPORTED WITH PROCEDURAL DUE PROCESS
       WHEN UNM BANNED CALDWELL FROM CAMPUS.

       “The fundamental requisites of due process consist of notice and an opportunity to be heard

at a meaningful time and in a meaningful manner.” Turney v. FDIC, 18 F.3d 865, 868 (10th Cir.

1994). See Goldberg v. Kelly, 397 U.S. at 267. Caldwell alleges that, within twenty-five days of

Nuñez banning him,24 he had not received: (i) “[a] written complaint from any office of the

University detailing the allegations against him”; (ii) “[a]ny evidence or discovery whatsoever

regarding the allegations against him”; (iii) “[a]ny information as to the identities and statements

of adverse witnesses”; (iv) “[a]ny opportunity to challenge the allegations at a hearing with

confrontation rights”; and (v) he “has had no opportunity to appeal any . . . findings, as there are

none to appeal.” First Amended Complaint ¶¶ 22-23, 45, 50, at 5, 7-8. The Court analyzes three

factors to determine whether Nuñez provided Caldwell with adequate procedures under the Due

Process Clause:

            First, the private interest that will be affected by the official action; second, the
            risk of an erroneous deprivation of such interest through the procedures used,
            and the probable value, if any, of additional or substitute procedural safeguards;
            and finally, the Government’s interest, including the function involved and the
            fiscal and administrative burdens that the additional or substitute procedural
            requirement would entail.

Mathews v. Eldridge, 424 U.S. at 335. See Watson ex rel. Watson v. Beckel, 242 F.3d at 1240;

Lee I, 449 F. Supp. 3d at 1124-35. The Supreme Court has counseled that “due process is flexible

and calls for such procedural protections as the particular situation demands.” Morrissey v.



       24
          Caldwell filed the First Amended Complaint on January 13, 2020, and Caldwell alleges
that on December 19, 2019 -- twenty-five days earlier -- (i) he had a meeting with Nuñez, where
Nuñez “informed Plaintiff he was banned from campus,” First Amended Complaint ¶ 23, at 5, and
(ii) the Dean of Students emailed him, stating that “Plaintiff was ‘hereby interim banned from all
of UNM Campus . . . ,’” First Amended Complaint ¶ 21, at 4. See First Amended Complaint
¶¶ 11-51, at 3-8.



                                                 - 81 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 82 of 110




Brewer, 408 U.S. 471, 481 (1972). Although neither party briefed the due process contours as

they relate to Caldwell’s alleged facts,25 applying Mathew v. Eldridge’s balancing test, the Court

concludes that Caldwell’s First Amended Complaint does not state a claim that UNM’s hearing

procedures do not comply with procedural due process, because although the campus ban

constitutes more than a de minimis taking of Caldwell’s interest in his continued education, none

of UNM’s hearing procedures placed Caldwell at an unacceptable risk of erroneous deprivation

and UNM has an interest in maintaining a safe campus and conserving academic resources. See

Mathews v. Eldridge, 424 U.S. at 335.

       A.      THE CAMPUS BAN IS MORE THAN A DE MINIMIS TAKING OF
               CALDWELL’S INTEREST IN HIS CONTINUED EDUCATION.

       As the Court has already concluded, Caldwell has an interest in his continued education,

and a campus ban interferes with that interest. See Analysis § I, supra. A campus ban does not

revoke Caldwell’s student status, however, it only limits his access to campus property and school

activities, see Student Code of Conduct § 4.2.4; First Amended Complaint ¶ 66, at 10; and

Caldwell does not allege that he faces expulsion for the alleged off-campus assault; he will face

expulsion only if he fails to comply with the campus ban, see First Amended Complaint ¶ 21, at

4. Further, the campus ban included the holiday break, which ended on January 2, 2020, during

which Caldwell could not take any classes. See First Amended Complaint ¶ 31, at 6. Nevertheless,

Caldwell alleges that the “Plaintiff will be unable to attend in person classes other than the one


       25
          The Motion focuses on the causation prong of § 1983 liability and qualified immunity,
and does not address whether Caldwell’s allegations are procedurally adequate under the Due
Process Clause. See Motion at 1-9. Neither the Response nor the Reply delves into the issue. See
Response at 1-10; Reply at 1-4. In Pearson v. Callahan, the Supreme Court held that lower courts
“should be permitted to exercise their sound discretion in deciding which of the two prongs of the
qualified immunity analysis should be addressed first in light of the circumstances of the particular
case at hand.” 555 U.S. at 236. Although neither party addressed the first prong, the Court will
address both prongs in sequential order.



                                               - 82 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 83 of 110




course he registered in advance of the school’s ban” and that the ban “will altogether prevent

Plaintiff from completing his coursework.” First Amended Complaint ¶¶ 43-44, at 7. Because the

campus ban limits the manner in which Caldwell can engage in his education without depriving

him of it entirely -- Caldwell can still take some classes: online classes and the in-person class he

already registered for -- Caldwell’s interest is not necessarily “exceptionally robust,” Siblerud v.

Colorado State Bd. of Agric., 896 F. Supp. 1506, 1516 (D. Colo. 1995)(Kane, J.)(“[The student]

faced expulsion; therefore, his private interest was exceptionally robust.”), or “high,” Lee I, 449

F. Supp. 3d at 1124. Although Caldwell’s interest is not exceptionally robust or high, it is more

than de minimis, because a multi-week campus ban interferes more with the educational process

than, for instance, a temporary “timeout,” Couture v. Bd. of Educ. of Albuquerque Pub. Sch., 535

F.3d 1243, 1257 (10th Cir. 2008)(concluding that a timeout is a de minimis taking), or an “one-

day in-school suspension,” Laney v. Farley, 501 F.3d 577, 583 (6th Cir. 2007)(concluding that a

“one-day in-school suspension does not implicate a property interest in public education”). See

Hassan v. Lubbock Independent School Dist., 55 F.3d 1075, 1080-81 (5th Cir. 1995)(“De minimis

or trivial deprivations of liberty in the course of the disciplining of a student do not implicate

procedural due process requirements.”). The Tenth Circuit explained that a timeout is de minimis:

       Timeouts, unlike suspensions or expulsions, are intended to settle down a child
       while keeping him within close proximity to the classroom; this way, he can resume
       his education as soon as he has calmed. This method balances the need for
       punishment and discipline with the important goal of preserving access to public
       education. While the child is temporarily removed from the classroom, any loss of
       a property right is de minimis and not subject to procedural protections.

Couture v. Bd. of Educ. of Albuquerque Pub. Sch., 535 F.3d at 1257. See Dickens v. Johnson

County Bd. of Educ., 661 F. Supp. 155 (E.D. Tenn. 1987)(Hull, C.J.)(distinguishing Goss v.

Lopez, and concluding that a “temporary isolation in ‘timeout’ was a de minimis interference with

his property and liberty interests”)(emphasis in the original). Here, the campus ban is more serious



                                               - 83 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 84 of 110




than a timeout, because Caldwell alleges that “Nuñez . . . informed Plaintiff that he was banned

from campus indefinitely,” First Amended Complaint ¶ 23, at 5; but see First Amended Complaint

¶¶ 10-11, 20, 39, 40, at 3, 4, 7 (repeatably describing the campus ban as “interim”),26 and there is

no provision that the campus ban will expire if Caldwell changes his behavior or “calm[s]” down

as in Couture v. Bd. of Educ. of Albuquerque Pub. Sch., 535 F.3d at 1257. Likewise, Caldwell’s

campus ban is also unlike a one-day in-school suspension, because although Caldwell can take on-

line classes, the ban has lasted for at least twenty-five days and he cannot participate in regular

school activities. See Laney v. Farley, 501 F.3d at 581-83. The United States Court of Appeals

for the Sixth Circuit reasoned: “An in-school suspension could, but does not necessarily, deprive

a student of educational opportunities in the same way an out-of-school suspension would,” but a

“one-day in-school suspension does not implicate a property interest in public education,” because

“[u]nlike students in out-of-school suspensions, students under in-school suspensions [a]re not

denied all educational opportunities, even though they are removed from their classrooms.” Laney

v. Farley, 501 F.3d at 581-83. See Fenton v. Stear, 423 F. Supp. 767, 771-772 (W.D. Pa.

1976)(Marsh, J.)(concluding that a multi-day in-school suspension “is de minim[i]s” where the

“Plaintiff was not deprived of any in-school education” and only missed a “one day sight-seeing

trip”). Here, although the campus ban does not amount to a “total exclusion from the educational

process” as the ten-day out-of-school suspension did in Goss v. Lopez, 419 U.S. at 576, the campus

ban still interferes with his “educational process,” id. at 576, which the Tenth Circuit explained

       is a broad and comprehensive concept with a variable and indefinite meaning. [The
       educational process] is not limited to classroom attendance but includes
       innumerable separate components, such as participation in athletic activity and
       membership in school clubs and social groups, which combine to provide an


       26
        Even if the campus is not indefinite, it has lasted twenty-five days as of the filing of the
First Amended Complaint, much longer than a one- or two-day suspension. See First Amended
Complaint ¶¶ 19-21, at 4.


                                               - 84 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 85 of 110




       atmosphere of intellectual and moral advancement. We do not read Goss to
       establish a property interest subject to constitutional protection in each of these
       separate components.

Albach v. Odle, 531 F.2d at 985. Caldwell’s campus ban interferes with the entirety of the

educational process, and not just a single component, because Caldwell can attend only one in-

person class,27 and cannot participate in school athletics, school clubs, or social groups. See First

Amended Complaint ¶ 21, at 4; Albach v. Odle, 531 F.2d at 985; Seamons v. Snow, 84 F.3d at

1235 (concluding that where a student is denied one of the “innumerable separate components of

the educational process, such as participation in athletics and membership in school clubs,” that

student has not been denied “a property interest subject to constitutional protection”). Because the

campus ban is more than de minimis, Caldwell is entitled to some degree of due process.

       B.      NONE OF UNM’S HEARING PROCEDURES PLACED CALDWELL AT
               RISK OF ERRONEOUS DEPRIVATION.

       Even if Caldwell’s allegations are true, none of UNM’s hearing procedures placed

Caldwell at an unacceptable risk of erroneous deprivation. See Mathews v. Eldridge, 424 U.S. at

334-35; Goss v. Lopez, 419 U.S. at 579-80. Caldwell argues that Nuñez and other UNM

administrators did not give him sufficient notice of the charges against him, because he “has had



       27
         Although online learning is the new reality during the COVID-19 pandemic, the Court
recently has concluded that, where

               some students have been deprived of all in-person learning for an indefinite
       period of time, . . . this deprivation amounts to more than a de minimis taking,
       because in-person learning is an integral part of the educational process enshrined
       in Goss. See Goss, 419 U.S. at 576. . . . Although students deprived of in-person
       education is not a “total exclusion from the educational process,” Goss, 419 U.S. at
       576, as they still have access to online learning, the lack of in-person education still
       goes to the heart of educational process by “provid[ing] an atmosphere of
       intellectual and moral advancement,” Albach v. Odle, 531 F.2d at 985.

Hernandez v. Lujan, No. CIV 20-0942 JB\GBW, 2020 WL 7481741, at *51 (D.N.M. Dec. 18,
2020)(Browning, J.).


                                                - 85 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 86 of 110




not had the benefit of”: (i) “[a] written complaint from any office of the University detailing the

allegations against him”; (ii) “[a]ny evidence or discovery whatsoever regarding the allegations

against him”; (iii) “[a]ny information as to the identities and statements of adverse witnesses.”

First Amended Complaint ¶ 45, at 7. For students facing short term suspension, “due process

requires . . . that the student be given oral or written notice of the charges against him.” Goss v.

Lopez, 419 U.S. at 581. See Watson ex rel. Watson v. Beckel, 242 F.3d 1237, 1240 (10th Cir.

2001)(“[A] student may be provided with either oral or written notice of the charges against

him.”)(citing Goss v. Lopez, 419 U.S. at 581). “Longer suspensions or expulsions for the

remainder of the school term, or permanently, may require more formal procedures.” Goss v.

Lopez, 419 U.S. at 584. “[T]he timing and content of the notice and the nature of the hearing will

depend on appropriate accommodation of the competing interests involved.” Goss v. Lopez, 419

U.S. at 579.    Although Caldwell was not suspended, he alleges that the campus ban was

“indefinite[],” First Amended Complaint ¶ 23, at 5, but see First Amended Complaint ¶¶ 10-11,

20, 39, 40, at 3-4, 7 (repeatably describing the campus ban as “interim”);28 the Court concludes,

based on the alleged length of the campus ban, that Caldwell is entitled to the notice requirements

that Goss v. Lopez, 419 U.S. at 579, establishes. Here, Caldwell had constructive notice, oral

notice, and written notice: Caldwell alleges: (i) “[o]n or about December 16, 2019, the

Albuquerque Police Department took a report of allegations of battery against Plaintiff”; (ii) on

December 19, 2020, the Dean of Student’s Office emailed him, “banning him from the University

campus,” and “stat[ing] that allegations recently made against Plaintiff were being considered”;

(iii) on the evening of December 19, 2020, Caldwell “was called to a meeting chaired by Defendant



       28
         Even if the campus is not indefinite, it has lasted twenty-five days as of the filing of the
First Amended Complaint, much longer than a few day suspension. See First Amended Complaint
¶¶ 19-21, at 4.


                                               - 86 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 87 of 110




Nuñez and involving several other individuals from the athletic department and from UNM

administration”; (iv) Nuñez “informed Plaintiff that he was banned from campus indefinitely”;

and (v) “[n]obody at this meeting informed Plaintiff of the specific allegations against him.” First

Amended Complaint ¶¶ 17, 19-20, 22-24, at 3-5. Although Caldwell alleges that Nuñez did not

tell him “the specific allegations against him,” First Amended Complaint ¶ 24, at 5, by his own

admission, Caldwell knew of the subject of the allegations against him, namely that the police had

received a report that Caldwell had committed battery and that the DOS was investigating these

allegations. See First Amended Complaint ¶¶ 17, 20, at 3-4. In an analogous situation, where the

student “already knew the allegations he faced” -- that he had assaulted his roommate -- the Tenth

Circuit concluded that the student

       would have received little or no additional benefit from a written notice that
       specified the charges against him. While the burden of requiring schools to provide
       written notice specifying charges is slight, in this case, requiring such notice in
       addition to oral and constructive notice was not necessary to ensure a fair
       proceeding.

Watson ex rel. Watson v. Beckel, 242 F.3d 1237, 1241 (10th Cir. 2001). Here, as in Watson ex

rel. Watson v. Beckel, Caldwell knew the allegations that he faced; moreover, Caldwell received

both written and oral notice on the day that the campus ban was imposed. See First Amended

Complaint ¶¶ 17, 19-20, 22-24, at 3-5; Goss v. Lopez, 419 U.S. at 582 (“In the great majority of

cases the disciplinarian may informally discuss the alleged misconduct with the student minutes

after it has occurred.”). “In order to establish a denial of due process, a student must show

substantial prejudice from the allegedly inadequate procedure.” Watson ex rel. Watson v. Beckel,

242 F.3d at 1242. Caldwell does not allege any procedural detriment because of lack of notice; to

the contrary, he was able to obtain counsel to assist him at a meeting with administrators on January

10, 2020. See First Amended Complaint ¶ 40, at 7. Caldwell argues that the notice should have

“detail[ed] the allegations against him”; due process does not, however, require such specificity,


                                               - 87 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 88 of 110




because Caldwell “already knew the allegations he faced, he would have received little or no

additional benefit from a written notice that specified the charges against him.” Watson ex rel.

Watson v. Beckel, 242 F.3d at 1241 (concluding also that due process does not require that “notice

. . . include all suspected motives for a student's actions[;] [s]uch extensive notice is not even due

in a criminal trial”)(footnotes omitted)(citing Mathews v. Eldridge, 424 U.S. at 348). The Tenth

Circuit has explained:

          The notice given to [the student] satisfied [the due process] requirement because it
          allowed [the student] to prepare for the hearing and defend against the charges. . . .
          While the burden of requiring schools to provide written notice specifying charges
          is slight, in this case, requiring such notice in addition to oral and constructive
          notice was not necessary to ensure a fair proceeding

Watson ex rel. Watson v. Beckel, 242 F.3d at 1241. The Court concludes that Caldwell received

sufficient notice of the allegations against him. See Goss v. Lopez, 419 U.S. at 581.

          Next, because the campus ban was imposed before any hearings or meetings were held, the

issue is not the adequacy of the hearing, but rather when Caldwell is entitled to “some kind of

hearing.” Goss v. Lopez, 419 U.S. at 579. See First Amended Complaint ¶¶ 19-23, at 4-5 (alleging

that Caldwell received notice of the campus ban, on December 19, 2019, and had a meeting with

Nuñez and other UNM administrators later that evening). In situations where there is a threat to

safety,

          prior notice and hearing cannot be insisted upon. Students whose presence poses a
          continuing danger to persons or property or an ongoing threat of disrupting the
          academic process may be immediately removed from school. In such cases, the
          necessary notice and rudimentary hearing should follow as soon as practicable.

Goss v. Lopez, 419 U.S. at 582-83. The Court concludes that Caldwell was not entitled to notice

or to a hearing before the campus ban was imposed, because Caldwell’s campus ban was premised

on allegations that he had committed battery. See Goss v. Lopez, 419 U.S. at 582-83. Although

Caldwell alleges that the “Plaintiff’s accuser is not a UNM student, and, upon information and



                                                  - 88 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 89 of 110




belief, not even a resident of New Mexico,” First Amended Complaint ¶ 18, at 3, the Court

concludes that UNM can ban a student from campus property based on allegations of battery before

it holds a hearing, because the student’s interest in “unfair or mistaken exclusion from the

educational process” must be balanced against the school’s interest in “discipline and order,” Goss

v. Lopez, 419 U.S. at 579. Even though UNM’s actions are based only on allegations of battery,

at such an early stage, UNM’s interest in other students’ safety outweighs the necessity of a hearing

before the “interim” campus ban was imposed, First Amended Complaint ¶ 21, at 4, as long as

UNM provides Caldwell with “some kind of hearing,” post hoc, that allows him to be heard and

challenge the ban, Goss v. Lopez, 419 U.S. at 579; Butler v. Rio Rancho Pub. Sch. Bd., 341 F.3d

1197, 1201 (10th Cir. 2003)(concluding that“[t]here is no doubt the School has a legitimate interest

in providing a safe environment for students and staff”); West v. Derby Unified Sch. Dist., 206

F.3d 1358, 1364 (10th Cir. 2000)(concluding that “‘maintaining security and order in the schools

requires a certain degree of flexibility in school disciplinary procedures’”)(quoting New Jersey v.

T. L. O., 469 U.S. 325, 340 (1985))

       Last, Caldwell alleges that he has not, as of filing his First Amended Complaint twenty-

five days after the ban was imposed, received an adequate hearing or the opportunity to appeal

such a hearing. See First Amended Complaint ¶ 25, at 7-8. According to Goss v. Lopez, if a

student “denies . . . [the] charges against him,” the student should be afforded an “rudimentary

hearing” with “an explanation of the evidence the authorities have and an opportunity to present

his side of the story.” Goss v, Lopez, 419 U.S. at 579, 581-82 (“[S]tudents facing suspension and

the consequent interference with a protected property interest must be given some kind of notice

and afforded some kind of hearing.”). “[T]he nature of the hearing will depend on appropriate

accommodation of the competing interests involved.” Goss v, Lopez, 419 U.S. at 579. The




                                               - 89 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 90 of 110




students’ interest in “unfair or mistaken exclusion from the educational process” must be balanced

against the school’s interest in “discipline and order.” Goss v, Lopez, 419 U.S. at 579. “[T]he risk

of error should be guarded against if that may be done without prohibitive costs or interference

with the educational process.” Goss v, Lopez, 419 U.S. at 580. Even for a student facing expulsion

-- a much more serious deprivation than a campus ban -- due process does not entitle the student

always to the right to counsel at a hearing, to personally or have counsel cross-examine witnesses

at a hearing, to have a transcript of the hearing, or to have investigating officials excluded from

the deliberation process. See Watson ex rel. Watson v. Beckel, 242 F.3d at 1243 (stating that

“precedent [does not] indicate that due process does not require all of these rights”); Lee II, 2020

WL 6743295, at *40 (concluding that “[s]tudents accused of violating university policy do not

have an unfettered due process right to cross-examination in all disciplinary proceedings”)(citing

cases); Lee I, 449 F. Supp. 3d at 1126-27 (concluding, in the context of sexual assault allegations,

that “in light of [the student’s] substantial interest and UNM’s weaker interests, not permitting any

cross-examination violates Due Process”).29 “In the great majority of cases the disciplinarian may



       29
         Due process is situation dependent: for instance, in the context of a student facing
expulsion because of allegations of sexual assault, where credibility is crucial, the Court has stated:

               The Supreme Court has stated that “[c]ross-examination is the principal
       means by which the believability of a witness and the truth of his testimony are
       tested,” Davis v. Alaska, 415 U.S. 308, 316, (1974), and called it the “‘greatest
       legal engine ever invented for the discovery of truth,’” California v. Green, 399
       U.S. 149, 158 (1970)(quoting 5 Wigmore, Evidence § 1367 (3d ed. 1940)). In the
       context of student disciplinary proceedings, “courts appear to recognize that denial
       of any opportunity to challenge the credibility of adverse witnesses may deprive an
       accused university student of due process if the witness’s credibility is in issue and
       the witness is testifying on facts critical to the case.” Marie Reilly, Due Process in
       Public University Discipline Cases, 120 Penn. St. L. Rev. 1001, 1014
       (2016)(emphasis in original). See Haidak v. Univ. Mass.-Amherst, 933 F.3d 56,
       59 (1st Cir. 2019)(“[W]e agree with a position taken by the Foundation for
       Individual Rights in Education, as amicus in support of the appellant -- that due
       process in the university disciplinary setting requires ‘some opportunity for real-

                                                - 90 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 91 of 110




informally discuss the alleged misconduct with the student minutes after it has occurred.” Goss v.

Lopez, 419 U.S. at 582.

       The Court concludes that UNM afforded Caldwell “some kind of hearing.” Goss v. Lopez,

419 U.S. at 584. Although Caldwell alleges that he has not had the benefit of (i) “[a]ny evidence

or discovery whatsoever regarding the allegations against him”; (ii) “[a]ny information as to the

identities and statements of adverse witnesses”; (iii) “[a]ny opportunity to challenge the allegations

at a hearing with confrontation rights,” or (iv) or an opportunity to appeal the hearing or its

findings, First Amended Complaint ¶¶ 45, 48, at 7-8, Caldwell has had four meetings with UNM




       time cross-examination, even if only through a hearing panel.[29]’”); Doe v. Baum,
       903 F.3d 575 (6th Cir. 2018)(“Due process requires cross-examination in
       circumstances like these . . . .”); Winnick v. Manning, 460 F.2d 545, 550 (2d Cir.
       1972)(“[I]f this case had resolved itself into a problem of credibility, cross-
       examination of witnesses might have been essential to a fair hearing.”); Doe v.
       Brandeis Univ., 177 F. Supp. 3d 561, 604-05 (D. Mass. 2016)(Saylor, J.).
       Credibility is an issue here; Lee alleges that he has continued to deny the
       Complainant’s accusations. See Complaint ¶ 74, at 13. Lee’s opportunity to point
       out flaws in the Complainant’s statement is not sufficient. See Doe v. Baum, 903
       F.3d at 582 (“Without the back-and-forth of adversarial questioning, the accused
       cannot probe the witness's story to test her memory, intelligence, or potential
       ulterior motives. Nor can the fact-finder observe the witness's demeanor under that
       questioning. For that reason, written statements cannot substitute for cross-
       examination.”).

       ....

       In light of [the student’s] substantial interest and UNM’s weaker interests, not
       permitting any cross-examination violates Due Process. See Doe v. Purdue Univ.,
       928 F.3d at 664 (“[I]t is particularly concerning that Sermersheim and the
       committee concluded that Jane was the more credible witness -- in fact, that she
       was credible at all -- without ever speaking to her in person.”); Doe v. Baum, 903
       F.3d at 583 (holding that, for sexual misconduct disciplinary proceedings, Due
       Process requires the university to have “some form of live questioning in front of
       the fact-finder” (emphasis in original)).

Lee I, 449 F. Supp. 3d at 1126-27.



                                                - 91 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 92 of 110




administrators regarding the campus ban, see First Amended Complaint ¶¶ 22-23, 29, 30, 40, at 5,

7. Caldwell admits that he had (i) a meeting with Nuñez on December 19, 2020, where Nuñez

“informed Plaintiff that he was banned from campus indefinitely”; (ii) a “brief conference with

staff at the Office of Equal Opportunity on or about December 20, 2019,” where Caldwell “denied

the charges against him”; (iii) a “brief meeting with [Torrez] during which she reiterated that he

was suspended and that she would make the decision whether or not to continue his indefinite

suspension at some unknown later date,” and “Torrez informed Plaintiff that the campus ban would

remain in place with no opportunity for redress or appeal over the holiday break, which continues

until January 2, 2020”; and (iv) on January 10, 2020, Caldwell and his “counsel attended a meeting

with Defendant Torrez at which time Defendant Torrez refused to provide any basis whatsoever

for the interim ban” and when Caldwell requested the campus ban be lifted, Torrez “responded

that she would consider this request but could not say how long it would take her to decide whether

or not to lift the ban or portions thereof.” First Amended Complaint ¶¶ 22-23, 29, 30, 40-42 at 5,

7. The Court concludes that four meetings and conferences with UNM administrators, including

employees from the DOS and the OEO, within twenty-five days after the ban was imposed satisfies

Goss v. Lopez’s “rudimentary hearing” requirement, where Caldwell was able to deny the charges

against him, request that the ban be lifted, and have counsel present for one meeting, and receive

several emails from the DOS outlining the parameters of the campus ban and informing him which

administrators to contact. Goss v. Lopez, 419 U.S. at 581. See First Amended Complaint ¶¶ 22-

23, 29, 30, 35, 40-42, at 5-7; Lee II, 2020 WL 6743295, at *40 (concluding that “UNM satisfied

its obligations under the Due Process Clause to provide [the student] with an opportunity to be

heard,” because, “[a]ll told, the record indicates that [the student] had at least four meetings with

persons from UNM’s Title IX Office, the OEO, and the DOS”)(citing Goss v. Lopez, 419 U.S. at




                                               - 92 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 93 of 110




579-80).    See also Keough v. Tate Cty. Bd. of Educ., 748 F.2d 1077, 1080 (5th Cir.

1984)(concluding that an “informal give-and-take . . . allows the student an opportunity to state

his case as he sees it”). Furthermore, all of these meetings, conferences, and emails took place

before the spring semester was set to begin, see First Amended Complaint ¶ 43, at 7 (alleging that

the “spring semester begins January 21, 2020”); therefore, if the ban is lifted before the semester

begins, Caldwell would still be able to register for in-person classes, and Caldwell will not have

suffered “substantial prejudice from the allegedly inadequate procedure,” Watson ex rel. Watson

v. Beckel, 242 F.3d at 1242 (“In order to establish a denial of due process, a student must show

substantial prejudice from the allegedly inadequate procedure.”).           Accordingly, the Court

concludes that none of UNM’s hearing procedures place Caldwell at an unacceptable risk of

erroneous deprivation. See Mathews v. Eldridge, 424 U.S. at 334-35; Goss v. Lopez, 419 U.S. at

579-80.30



       30
          Although the Court concludes that Caldwell received “some kind of hearing” in
accordance with due process, Goss v. Lopez, 419 U.S. at 579, the Court emphasizes that “the Due
Process Clause of the Fourteenth Amendment establishes a constitutional floor,” Bracy v.
Gramley, 520 U.S. 899, 904 (1997), and UNM may need to provide prompt process to students
banned from campus in other circumstances, because a campus ban interferes with the student’s
right to the educational process. Based on Caldwell’s allegations of UNM’s disciplinary
procedures there is an issue whether UNM followed its own procedures, because the procedures
described in the First Amended Complaint, in the Student Code of Conduct, and in the Student
Handbook, are not clear as to the timing of the process required for a student saddled with an
interim campus ban. See First Amended Complaint ¶¶ 64-81, at 10-13; Student Code of Conduct
§§ 1-5; UNM Student Handbook at 1-23. To the extent Caldwell alleges that UNM failed to
comply with its own procedures, however, “even in the disciplinary context, a school’s failure to
comply with its own rules ‘does not, in itself, constitute a violation of the Fourteenth
Amendment.’” Brown v. University of Kansas, 599 Fed. Appx. 833, 838 (10th Cir. 2015)(quoting
Hill v. Trs. of Ind. Univ., 537 F.2d 248, 252 (7th Cir. 1976)). Cf. White v. Salisbury Tp. Sch.
Dist., 588 F. Supp. 608, 614 (E.D. Pa. 1984)(Troutman, J.)(“[W]here a state has issued regulations
requiring school districts to promulgate and publish specific procedural rules and safeguards
governing suspensions, a failure to comply with those regulations would violate state law only and
would not rise to the level of a constitutional violation.”)(emphasis in original). “The Due Process
Clause . . . does not require the University to follow any specific set of detailed procedures as long
as the procedures the University actually follows are basically fair ones . . . .” Newman v. Burgin,

                                                - 93 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 94 of 110




       C.      UNM HAS A LEGITIMATE INTEREST IN MAINTAINING A SAFE
               LEARNING ENVIRONMENT AND PRESERVING ITS LIMITED
               ADMINISTRATIVE RESOURCES.

       Applying the third Mathews v. Eldridge factor, the Court concludes that UNM “has a

strong interest in the ‘educational process,’ including maintaining a safe learning environment for

all of its students, while preserving its limited administrative resources.” Plummer v. Univ. of

Houston, 860 F.3d 767, 773 (5th Cir. 2017), as revised (June 26, 2017)(citing Goss v. Lopez, 419

U.S. at 583). See Gorman v. Univ. of R.I., 837 F.2d 7, 14-15 (1st Cir. 1988)(“Although the

protection of such a vital interest would require all possible safeguards, it must be balanced against

the need to promote and protect the primary function of institutions that exist to provide

education.”). The Tenth Circuit has stated that “[t]here is no doubt the School has a legitimate

interest in providing a safe environment for students and staff,” Butler v. Rio Rancho Pub. Sch.

Bd., 341 F.3d at 1201, and “‘maintaining security and order in the schools requires a certain degree

of flexibility in school disciplinary procedures . . . ,’” West v. Derby Unified Sch. Dist., 206 F.3d

at 1364 (quoting New Jersey v. T. L. O., 469 U.S. 325, 340 (1985)). See Goss v. Lopez, 419 U.S.

at 580 (noting that in schools, “[e]vents calling for discipline are frequent occurrences and

sometimes require immediate, effective action.”). Further, “[a] school is an academic institution,

not a courtroom or administrative hearing room.” Bd. of Curators of Univ. of Mo. v. Horowitz,

435 U.S. 78, 88 (1978). Therefore, “further formalizing the [disciplinary] process and escalating

its formality and adversary nature may not only make it too costly as a regular disciplinary tool

but also destroy its effectiveness as part of the teaching process.” Goss v. Lopez, 419 U.S. at 580.

See Goss v. Lopez, 419 U.S. at 583 (concluding that the administrative burden of affording



930 F.2d 955, 960 (1st Cir. 1991). What matters is whether “the procedures afforded to [the
student] were fair as a matter of law.” Brown v. University of Kansas, 599 Fed. Appx. at 838.



                                                - 94 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 95 of 110




students maximum process in all circumstances prevented it from holding that “hearings in

connection with short suspensions must afford the student the opportunity to secure counsel, to

confront and cross-examine witnesses supporting the charge, or to call his own witnesses to verify

his version of the incident.”); Gorman v. Univ. of R.I., 837 F.2d at 15 (“[I]t is no exaggeration to

state that the undue judicialization of an administrative hearing, particularly in an academic

environment, may result in an improper allocation of resources, and prove counter-productive.”);

Lee II, 2020 WL 6743295, at *36; Marie T. Reilly, Due Process in Public University Discipline

Cases, 120 Penn. St. L. Rev. 1001, 1025 (stating that increasing “procedural safeguards” in

university disciplinary proceedings “will impose significant costs on universities”)(citing Osteen

v. Henley, 13 F.3d 221 (7th Cir. 1993)(Posner, J.)).31 Requiring UNM to impose heightened



       31
          In the context of requiring schools to allow students to cross-examine witness, the Sixth
Circuit reasoned:

               School boards and administrators are charged with a variety of
       responsibilities critical to the effective operation of our public schools. These
       responsibilities include, not only meting out disciplinary punishment for student
       infractions of school rules, but also hiring and firing teachers and other school
       personnel, planning curricula, meeting the dietary and health needs of the student
       population, assisting in college and vocational placement, supplying and
       maintaining the school buildings, providing challenging and rewarding extra-
       curricular activities, and doing all the above often within the framework of an
       increasingly tighter budget. School boards and administrations are not quasi-
       judicial in the sense that, for example, state officials who determine the continued
       entitlements of individuals to welfare benefits are. To saddle them with the burden
       of overseeing the process of cross-examination (and the innumerable objections
       that are raised to the form and content of cross-examination) is to require of them
       that which they are ill-equipped to perform. The detriment that will accrue to the
       educational process in general by diverting school board members’ and school
       administrators’ attention from their primary responsibilities in overseeing the
       educational process to learning and applying the common law rules of evidence
       simply outweighs the marginal benefit that will accrue to the fact-finding process
       by allowing cross-examination.

Newsome v. Batavia Local Sch. Dist., 842 F.2d 920, 925-26 (6th Cir. 1988)



                                               - 95 -
       Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 96 of 110




procedural safeguards in student disciplinary proceedings, therefore, could hamper UNM’s efforts

to protect its students’ safety and drain its limited administrative resources. See Butler v. Rio

Rancho Pub. Sch. Bd., 341 F.3d at 1201; Plummer v. Univ. of Houston, 860 F.3d at 773.

        The Court concludes that, under the three Mathews v. Eldridge factors, even though the

campus ban interferes with Caldwell’s interest in his continued education, Caldwell is not at an

unacceptable risk of erroneous deprivation and that UNM has a strong interest in the safety of its

students. See Mathews v. Eldridge, 424 U.S. at 334-35. Accordingly, the Court concludes that

UNM has satisfied its obligations under the Due Process Clause to afford Caldwell notice and an

opportunity to be heard. See Mathews v. Eldridge, 424 U.S. at 334-35; Goss v. Lopez, 419 U.S.

at 579-80.

III.    CALDWELL CANNOT SUCCESSFULLY SUE NUÑEZ FOR DAMAGES UNDER
        § 1983, BECAUSE CALDWELL’S PROCEDURAL DUE PROCESS RIGHTS
        WERE NOT CLEARLY ESTABLISHED.

        Even if Caldwell had stated a claim for relief under the Due Process Clause, Caldwell

cannot successfully sue Nuñez for damages under § 1983; Nuñez is entitled to qualified immunity,

because Caldwell’s Due Process rights were not clearly established at the time they were violated.

When a defendant asserts qualified immunity, the plaintiff must demonstrate: (i) that the

defendant’s actions violated his or her constitutional or statutory rights; and (ii) that the right was

clearly established at the time of the alleged misconduct. See Riggins v. Goodman, 572 F.3d at

1107. See also Lee v. Univ. of New Mexico, 449 F. Supp. 3d at 1135; Pueblo of Pojoaque v. New

Mexico, 214 F. Supp. 3d at 1079. Qualified immunity shields officers who have “reasonable, but

mistaken beliefs” and operates to protect them from the sometimes “hazy border[s]” of the law.

Saucier v. Katz, 533 U.S. at 205. The Court already has concluded that Caldwell has stated a

plausible claim that the Defendants violated his constitutional rights by depriving him of his right

to continued education without Due Process. See Analysis § II, supra. The next question is then


                                                - 96 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 97 of 110




whether Caldwell’s constitutional right to Due Process was clearly established. See Riggins v.

Goodman, 572 F.3d at 1107. Qualified immunity protects government officials from personal

liability so long as they have not violated a “clearly established” right. Harlow v. Fitzgerald, 457

U.S. at 18. The Court now concludes, however, that Caldwell’s constitutional rights were not

clearly established at the time.

       Proving that the law was clearly established is a high burden for a plaintiff. See Ashcroft

v. al-Kidd, 563 U.S. at 741 (“A Government official’s conduct violates clearly established law

when, at the time of the challenged conduct, the contours of a right are sufficiently clear that every

reasonable official would have understood that what he is doing violates that right.”). “Ordinarily,

in order for the law to be clearly established, there must be a Supreme Court or Tenth Circuit

decision on point, or the clearly established weight of authority from other courts must have found

the law to be as the plaintiff maintains.” Currier v. Doran, 242 F.3d at 923. There are no Supreme

Court or Tenth Circuit opinions clearly establishing the appropriate level of procedural safeguards

for students accused of off-campus assault.

       The Supreme Court has addressed, however, the adequacy of due process afforded students

in disciplinary proceedings in Goss v. Lopez, where students were suspended from various public

high schools without hearings and argued that this procedure violated due process. See Goss v.

Lopez, 419 U.S. at 567.      The Supreme Court agreed with the students, concluding that “due

process requires, in connection with a suspension of 10 days or less, that the student be given oral

or written notice of the charges against him and, if he denies them, an explanation of the evidence

the authorities have and an opportunity to present his side of the story.” Goss v. Lopez, 419 U.S.

at 581. The Supreme Court noted that “[t]here need be no delay between the time ‘notice’ is given

and the time of the hearing,” and that, although there are exceptions, “as a general rule, notice and




                                                - 97 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 98 of 110




hearing should precede removal of the student from school.” Goss v. Lopez, 419 U.S. at 582. The

Supreme Court also observed that the administrative burden of affording students maximum

process in all circumstances prevented it from holding that “hearings in connection with short

suspensions must afford the student the opportunity to secure counsel, to confront and cross-

examine witnesses supporting the charge, or to call his own witnesses to verify his version of the

incident.” Goss v. Lopez, 419 U.S. at 583. Finally, the Supreme Court emphasized its holding’s

narrowness, stating that “we have addressed ourselves solely to the short suspension, not exceeding

10 days,” and that longer suspensions “may require more formal procedures,” while shorter

suspensions may require less. Goss v. Lopez, 419 U.S. at 584.

       The Supreme Court addressed a tangential issue in Board of Curators of University of

Missouri v. Horowitz, 435 U.S. at 87-89, in which it reviewed the procedural safeguards to which

students facing academic dismissal are entitled. The Supreme Court distinguished disciplinary

dismissals from academic dismissals, and noted that the Constitution “may call for hearings in

connection with the former but not the latter.” Board of Curators of University of Missouri v.

Horowitz, 435 U.S. at 87. See id. at 88-89. It observed that even Goss v. Lopez “stopped short of

requiring a formal hearing” in a disciplinary setting, Board of Curators of University of Missouri

v. Horowitz, 435 U.S. at 89 (emphasis in original), and that whether to dismiss a student for

academic reasons is not “readily adapted” to determination via hearing, Board of Curators of

University of Missouri v. Horowitz, 435 U.S. at 90. The Supreme Court also noted that Goss v.

Lopez concludes that “the value of some form of hearing in a disciplinary context outweighs any

harm to the academic environment.” Board of Curators of University of Missouri v. Horowitz,

435 U.S. at 90.

       The Tenth Circuit has addressed the procedural safeguards to which students are entitled




                                              - 98 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 99 of 110




on several occasions, most notably and thoroughly in Watson ex rel. Watson v. Beckel, 242 F.3d

at 1238-39. See Gossett v. Okla. ex rel. Bd. of Regents for Langston Univ., 245 F.3d at 1181-82;

West v. Derby Unified Sch. Dist. No. 260, 206 F.3d at 1363-65; Edwards For and in Behalf of

Edwards v. Rees, 883 F.2d at 885; Harris v. Blake, 798 F.2d 419, 422-24. In Watson ex rel.

Watson v. Beckel, the New Mexico Military Institute (“NMMI”) expelled a student after NMMI’s

investigation revealed that the student had assaulted his roommate, in part because the roommate

was Hispanic. Watson ex rel. Watson v. Beckel, 242 F.3d at 1238-39. The Tenth Circuit noted

that, while the Supreme Court has not answered what additional processes long-term suspensions

or expulsions require, it had given some guidance in Goss v. Lopez. See Watson ex rel. Watson

v. Beckel, 242 F.3d at 1240. The Tenth Circuit then held that the Mathews v. Eldridge balancing

test “is appropriate for determining when additional procedure is due.” Watson ex rel. Watson v.

Beckel, 242 F.3d at 1240 (citing Mathews v. Eldridge, 424 U.S. at 334-35). Applying this test,

the Tenth Circuit concluded that NMMI’s failure to provide written notice specifically listing the

charges against the student did not violate due process. See Watson ex rel. Watson v. Beckel, 242

F.3d at 1240-41. Even though the burden of providing greater notice was “slight,” the Tenth

Circuit stated that written notice was unnecessary where the student had already received oral and

constructive notice. Watson ex rel. Watson v. Beckel, 242 F.3d at 1241. It further concluded that

NMMI did not need to notify the student that it suspected that the assault was racially motivated,

because it could not find “any precedent for the proposition that notice must include all suspected

motives for a student’s actions,” and because the burden of providing such notice would be great.

Watson ex rel. Watson v. Beckel, 242 F.3d at 1241-42. Finally, the Tenth Circuit rejected the

student’s request that, for the “‘proposed expulsion or long-term suspension of any student

attending a state-supported educational institution,’ the student must be afforded written notice




                                              - 99 -
     Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 100 of 110




specifying the charges, legal counsel, the presentation of evidence, the right to cross-examine

witnesses, an impartial board, a transcript of the hearing, and independent review of the decision.”

Watson ex rel. Watson v. Beckel, 242 F.3d at 1242-43 (quoting the student’s request). The Tenth

Circuit concluded that “precedent indicates that due process does not require all of these rights,”

and the student lacked standing to request them, “because he has not demonstrated that he will be

subject to future disciplinary procedures.” Watson ex rel. Watson v. Beckel, 242 F.3d at 1243

(citing Gorman v. Rhode Island, 837 F.2d at 16; Newsome v. Batavia Local Sch. Dist., 842 F.2d

at 924).

       Caldwell relies heavily on his arguments that he has a property interest in his continued

education -- qualified immunity’s first prong -- to support his contention that Nuñez violated his

clearly established rights -- qualified immunity’s second prong. See Response at 8-10. As a

general matter, that Caldwell is entitled to due process before Nuñez can ban him from campus is

clearly established, see Goss v. Lopez, 419 U.S. at 576; Albach v. Odle, 531 F.2d at 985; Harris

v. Blake, 798 F.2d at 422, but “the clearly established law must be ‘particularized’ to the facts of

the case,” White v. Pauly, 137 S. Ct. at 552 (quoting Anderson v. Creighton, 483 U.S. at 640).

Caldwell cites only to Goss v. Lopez and an out-of-Circuit case, Doe v. Purdue University, 928

F.3d 652, 663 (7th Cir. 2019),32 to support his contention that Nuñez violated his clearly

established rights. Caldwell’s reliance on Doe v. Purdue University is of no help, because the

United States Court of Appeals for the Seventh Circuit “affirm[ed] the dismissal of [the student’s]



       32
          Even if Doe v. Purdue Univ. were to speak to the specific issue of a campus ban, it alone
would not be of much use, because to be clearly established, the case must typically come from
the Tenth Circuit or the Supreme Court. See Currier v. Doran, 242 F.3d at 923 (“Ordinarily, in
order for the law to be clearly established, there must be a Supreme Court or Tenth Circuit decision
on point, or the clearly established weight of authority from other courts must have found the law
to be as the plaintiff maintains.”).



                                              - 100 -
     Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 101 of 110




individual-capacity claims against” university officials, because they were entitled to qualified

immunity. Doe v. Purdue Univ., 928 F.3d at 666. The Seventh Circuit explained that the

university officials were entitled to qualified immunity, (i) because, in the Seventh Circuit,

students do not “have a property interest in their public university education”; and (ii) “[b]ecause

this is our first case addressing whether university discipline deprives a student of a liberty interest,

the relevant legal rule was not ‘clearly established,’ and a reasonable university officer would not

have known at the time of [the student’s] proceeding that her actions violated the Fourteenth

Amendment.” Doe v. Purdue Univ., 928 F.3d at 665-66 (emphasis in the original). Furthermore,

none of the cases that Caldwell cites deal with a campus ban imposed because of allegations of an

off campus-assault, see Goss v. Lopez, 419 U.S. at 567-70 (temporary suspension of high school

students for disruptive behavior); Doe v. Purdue Univ., 928 F.3d at 656-57 (suspension from

university for sexual assault); Gaspar v. Bruton, 513 F.2d 843, 845 (10th Cir. 1975)(dismissal

from nursing program for academic deficiencies); Gossett v. Oklahoma ex rel. Bd. of Regents for

Langston Univ., 245 F.3d at 1175 (“involuntary withdrawal” because of alleged gender

discrimination); and the discussions in Albach v. Odle, 531 F.2d at 985, and Goss v. Lopez, 419

U.S. at 576, about the right to an “educational process” are highly generalized, and not

particularized to the facts of Caldwell’s campus ban.

        Next, Caldwell argues that “it may be appropriate for the Court to stay consideration of its

ruling on qualified immunity and allow for additional briefing after the parties have an opportunity

to conduct discovery rather than rule on a motion where ‘material facts are in dispute.’” Response

at 6. n.2 (citing Pearson v. Callahan, 555 U.S. 223, 238-39 (2009)(noting that, “at the pleading

stage, the precise factual basis for the plaintiff’s claim or claims may be hard to identify”)). The

Federal Rules of Civil Procedure do not require a plaintiff to include all the factual details in a




                                                - 101 -
     Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 102 of 110




complaint, see Fed. R. Civ. P. 8 (providing that a complaint must contain “a short and plain

statement of the claim showing that the pleader is entitled to relief”); the implication is not,

however, that courts should wait to address qualified immunity until a motion for summary

judgment, but rather that district courts “should deny relief exclusively based on the second

element” of qualified immunity analysis, Kerns v. Bader, 663 F.3d at 1180-81 (citing Pearson v.

Callahan, 555 U.S. 238-39), because addressing the first element of qualified immunity “may

depend on a kaleidoscope of facts not yet fully developed,’” Pearson v. Callahan, 555 U.S. at 239

(quoting Dirrane v. Brookline Police Dept., 315 F.3d 65, 69-70 (C.A.1 2002)). Here, the Court

has already concluded that under the first prong of qualified immunity, there was no constitutional

violation, and even if Caldwell were allowed to conduct additional discovery or amend his First

Amended Complaint, additional factual allegations as to Nuñez’ involvement with the decision to

ban Caldwell from the campus33 would be of no aid, because even though Caldwell has plausibly

alleged that Nuñez deprived Caldwell of his right to a continued education, Caldwell was provided

with sufficient process and UNM has a legitimate interest in the safety of its students and

preserving scarce administrative resources. See Analysis §§ I-II, supra. The Court concludes,

therefore, that it need not wait for additional briefing or discovery to rule on whether Nuñez




       33
          Caldwell argues that “[t]o the extent that the Court finds Plaintiff’s due process claim
against Defendant Nuñez deficient, the proper remedy is amendment and not dismissal.” Response
at 9. However, in his Response, Caldwell does not explain what additional factual allegations he
would add, and at the hearing, Caldwell stated that he would “amend the complaint to add” that
Nuñez was “very involved in the suspension. . . . Nuñez had a far greater role we allege than the
Court might expect an Athletic Director to have.” Tr. at 23:7-16 (Fox-Young). Such an
amendment would be futile, see Foman v. Davis, 371 U.S. at 182 (“In the absence of . . . futility
of amendment . . . the leave sought should, as the rules require, be ‘freely given.’”)(quoting Fed.
R. Civ. P. 15(a)), because (i) the Court has already concluded that Caldwell has alleged sufficiently
that Nuñez was involved in the decision to ban Caldwell from campus, see Analysis § I(A), supra;
and (ii) Caldwell’s rights were not clearly established -- what Caldwell needs is on point case law,
not additional facts.


                                               - 102 -
     Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 103 of 110




violated Caldwell’s clearly established procedural due process right.

       Here, the precise contours of Caldwell’ procedural due process rights are not clearly

established. The Tenth Circuit has prescribed Mathews v. Eldridge’s balancing test to determine

whether procedural safeguards are constitutionally adequate. See Watson ex rel. Watson v.

Beckel, 242 F.3d at 1240. This mandate necessarily requires an intensely fact-specific analysis,

which limits predictability and doctrinal development. See Brewster v. Bd. of Educ. of Lynwood

Unified Sch. Dist., 149 F.3d 971, 987 (9th Cir. 1998)(O’Scannlain, J.)(“Justice Brennan lamented

the proliferation of so-called ‘balancing tests’ in constitutional jurisprudence, warning that the

freewheeling multifactor inquiries would pave the road to ‘doctrinally destructive nihilism.’

Nowhere is Justice Brennan’s observation more apropos than in the realm of qualified immunity,

in which ‘clearly established’ law reigns supreme.”); White v. Pauly, 137 S. Ct. at 552

(“reiterat[ing] the longstanding principle that ‘clearly established law’ should not be defined ‘at a

high level of generality.’”)(quoting Ashcroft v. al–Kidd, 563 U.S. 731, 742 (2011)). “[T]he

interpretation and application of the Due Process Clause are intensely practical matters and . . .

‘the very nature of due process negates any concept of inflexible procedures universally applicable

to every imaginable situation.’” Goss v. Lopez, 419 U.S. at 578 (quoting Cafeteria Workers v.

McElroy, 367 U.S. 886, 895 (1961)). Caldwell alleges that within twenty-five days of Nuñez

banning him, he has not received: (i) “[a] written complaint from any office of the University

detailing the allegations against him”; (ii) “[a]ny evidence or discovery whatsoever regarding the

allegations against him”; (iii) “[a]ny information as to the identities and statements of adverse

witnesses”; (iv) “[a]ny opportunity to challenge the allegations at a hearing with confrontation

rights”; and (v) he “has had no opportunity to appeal any . . . findings, as there are none to appeal.”

First Amended Complaint ¶¶ 22-23, 45, 50, at 5, 7-8. The Court could not find any Supreme Court




                                               - 103 -
     Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 104 of 110




or Tenth Circuit case law addressing the contours of procedural due process afforded a student

banned from a college or university campus after an alleged assault. More broadly, the Tenth

Circuit’s one case thoroughly discussing “the requirements of due process in cases of long-term

suspension or expulsion” because of an alleged on-campus assault, Watson ex rel. Watson v.

Beckel, 242 F.3d at 1240, is not sufficiently “particularized,” Anderson v. Creighton, 483 U.S. at

640, to Caldwell’s facts for the Court to conclude that Nuñez violated Caldwell’s clearly

established rights. That case rejects some of his alleged due process violations based on its own

unique facts, see Watson ex rel. Watson v. Beckel, 242 F.3d at 1241-42 (rejecting the student’s

right to written notice of charges against him and to cross-examine witnesses), and does not address

the others. The Court’s recent decision on due process in the context of expulsion because of

allegations of sexual assault in Lee I, 449 F. Supp. 3d at 1122-34, is of no aid to Caldwell, because

Lee I also is not sufficiently “particularized,” Anderson v. Creighton, 483 U.S. at 640, to

Caldwell’s facts. The Court concluded in Lee I, under the Mathews v. Eldridge balancing test,

that the student’s allegations that

               UNM’s investigator made a determination against him without ever holding
       a formal hearing, and that he was not allowed to learn the witnesses’ identities,
       attend any witness interviews, acquire the interview recordings, question witnesses
       regarding factual assertions, or get an opportunity to cross-examine . . . [were
       sufficient to] state[] a claim that UNM’s hearing procedures do not comply with
       Due Process,
Lee I, 449 F. Supp. 3d at 1124 (citing Mathews v. Eldridge, 424 U.S. at 335). Here, in contrast,

the issue is an “interim” campus ban, First Amended Complaint ¶ 21, at 4, not an expulsion, and

in Lee I the administrative process took many months to unfold, see Lee I, 449 F. Supp. 3d at

1081-85, whereas here, the administrative process is incomplete only twenty-five days after

Caldwell had a meeting with Nuñez and the DOS emailed him, informing him he was banned. See

First Amended Complaint at ¶¶ 11-51, 3-8 (filed January 13, 2020 and alleging Caldwell met with



                                               - 104 -
      Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 105 of 110




Nuñez on December 19, 2019 and was emailed by the Dean of Students that same day). Caldwell’s

contention that the lack of process within twenty-five day violates due process implicates different

considerations under the Mathews v. Eldridge balancing test than the issues in Lee I, 449 F. Supp.

3d at 1124. See Plummer v. Univ. of Houston, 860 F.3d 767, 777 (5th Cir. 2017), as revised (June

26, 2017)(“Whether a state university has provided an individual student sufficient process is a

fact-intensive inquiry and the procedures required to satisfy due process will necessarily vary

depending on the particular circumstances of each case.”). Without clear precedent suggesting

that any of Caldwell’s specific procedural due process rights were clearly established, qualified

immunity operates here to protect the individual defendants from the “hazy border[s]” in this area

of law. Saucier v. Katz, 533 U.S. at 205.

IV.    NUÑEZ’ ACTIONS DO NOT SHOCK THE JUDICIAL CONSCIENCE, BECAUSE
       NUÑEZ’ CONDUCT IS NEITHER EGREGIOUS NOR OUTRAGEOUS.

       In the First Amended Complaint, Caldwell “mak[es] . . . substantive due process claims

under the Fourteenth Amendment to the United States Constitution,” First Amended Complaint at

1,34 but at the hearing Caldwell conceded that he was not bringing a substantive due process

claim.35 The Court will nonetheless address Caldwell’s substantive due process claim and the



       34
            Caldwell asserts that the Defendants, including Nuñez, violated Caldwell’s

       clearly established rights secured by the Fourteenth Amendment, including but not
       limited to the right to procedural and substantive due process, by suspending
       Plaintiff, banning him from campus and evicting him from his residence, without
       making any findings whatsoever of wrongdoing on his part and without providing
       him with a formal complaint or charging document, evidence against him, a live
       hearing, or an opportunity to cross-examine witnesses against him.

First Amended Complaint ¶ 86, at 13
       35
           At the hearing, Caldwell admitted that he is only “really raising a procedural due process
claim, so I’m not going to get into details of argument of substantive due process. I concede that
this is really a procedural due process claim.” Tr. at 21:20-23 (Fox-Young). The Court clarified:

                                               - 105 -
     Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 106 of 110




Court concludes that Nuñez’ actions -- allegedly banning Caldwell from campus property -- do

not violate Caldwell’s substantive due process rights, because a campus ban does not shock the

Court’s conscience. See Rochin v. California, 342 U.S. 165, 172 (1952); Schaefer v. Las Cruces

Pub. Sch. Dist., 716 F. Supp. 2d at 1059 n.2. “A substantive due process claim can take one of

two forms. One form may involve the violation of an individual’s fundamental liberty interests,

and the other form may arise from governmental conduct that shocks the conscience.” Milner v.

Mares, No. CV 17-254 KG/LF, 2017 WL 5151311, at *5 (D.N.M. Nov. 3, 2017)(Browning,

J.)(citing Seegmiller v. LaVerkin City, 528 F.3d 762, 767 (10th Cir. 2008)), aff'd, 754 F. App'x

777 (10th Cir. 2019). See Chavez v. Martinez, 538 U.S. 760, 775 (2003). “[T]he ‘shocks the

conscience’ and ‘fundamental liberty’ tests are but two separate approaches to analyzing

governmental action under the Fourteenth Amendment.           They are not mutually exclusive,

however[,] [b]oth approaches may well be applied in any given case.” Seegmiller v. LaVerkin

City, 528 F.3d 769. For the first strand of substantive due process, only fundamental rights and

liberties which are “‘deeply rooted in this Nation’s history and tradition’” and “‘implicit in the

concept of ordered liberty’” qualify for such protection. Seegmiller v. LaVerkin City, 528 F.3d at

767 (quoting Chavez v. Martinez, 538 U.S. at 787). A right that is “deeply rooted” and “implicit

in the concept of ordered liberty” requires objective, substantive standards mandating particular

outcomes, Castanon v. Cathey, 402 F. Supp. 3d at 1253, which is a requirement that the allegations

in the Complaint do not meet. Although, Caldwell has a property right in his continued education,

see Goss v. Lopez, 419 U.S. at 581-82; Analysis § I(A), supra, education is not a fundamental right

or liberty. See Plyler, 457 U.S. 202, 223 (1982); San Antonio Indep. Sch. Dist. v. Rodriguez, 411




“So you’re not bringing a substantive due process claim?” Tr. at 25:8-9 (Court). Caldwell
responded: “No.” Tr. at 25:10 (Fox-Young).


                                              - 106 -
     Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 107 of 110




U.S. 1, 35 (1973)(Powell, J.)(“Education, of course, is not among the rights afforded explicit

protection under our Federal Constitution. Nor do we find any basis for saying it is implicitly so

protected.”); Bivens By & Through Green v. Albuquerque Pub. Sch., 899 F. Supp. 556, 561

(D.N.M. 1995)(Campos, J.)(“[T]here is no constitutional right to an education at public

expense . . . .”); Petrella v. Brownback, 787 F.3d 1242, 1261 (10th Cir. 2015).

       Turning to the second strand of substantive due process, “[e]xecutive action that shocks

the conscience requires much more than negligence.” Doe v. Woodard, 912 F.3d at 1300. Rather,

“[c]onduct that shocks the judicial conscience” is “deliberate government action that is arbitrary

and unrestrained by the established principles of private right and distributive justice.” Hernandez

v. Ridley, 734 F.3d 1254, 1261 (10th Cir. 2013). “The behavior complained of must be egregious

and outrageous.” Hernandez v. Ridley, 734 F.3d at 1261 (citing Breithaupt v. Abram, 352 U.S.

432, 435 (1957)).      Camuglia v. City of Albuquerque, 448 F.3d at 1222-23 (“The plaintiff must

demonstrate a degree of outrageousness and a magnitude of potential or actual harm that is truly

conscience shocking.”)(internal quotation marks omitted)(quoting Uhlrig v. Harder, 64 F.3d at

574). “Whether the conduct shocks the conscience is an objective test, based on the circumstances,

rather than a subjective test based on the government actor’s knowledge.” Peña v. Greffet, 922

F. Supp. 2d at 1227.

       The Tenth Circuit, for example, recently held that a social worker’s behavior was judicially

conscience-shocking where the social worker removed a child from his mother’s home to place

him in his father’s home and: (i) withheld information about the father’s criminal history, including

his conviction for attempted sexual assault against a minor in his care; (ii) withheld concerns about

his father “for fear of being fired”; and (iii) was aware of, and failed to “investigate evidence of

potential abuse,” including the child’s report that his father “had hit him with a wooden mop and




                                               - 107 -
     Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 108 of 110




school official’s reports that he had spent significant time in the school nurse’s office complaining

of body aches and appearing fearful of his father . . . .” T.D. v. Patton, 868 F.3d 1209, 1230 (10th

Cir. 2017). Ultimately, the child “suffered severe physical and sexual abuse at the hands of his

father,” and the Tenth Circuit concluded that the social worker had violated the child’s substantive

due process rights “by knowingly placing” the child “in a position of danger and knowingly

increasing” his “vulnerability to danger.” T.D. v. Patton, 868 F.3d at 1212. By contrast, the Court

has held that school officials’ conduct did not shock the conscience, where the plaintiffs alleged

that the defendants did not take action to protect students at the school from being kicked and

punched in the testicles on at least three occasions. See Schaefer v. Las Cruces Pub. Sch. Dist.,

716 F. Supp. 2d at 1059 n.2.

       In Martinez v. Uphoff, 265 F.3d 1132-35, the widow of a corrections officer sued the

director, deputy director, warden, and deputy wardens of the department of corrections, alleging

that the defendants deliberately failed to ensure proper training and supervision of penitentiary

personnel, failed to provide safe and adequate staffing, and failed to take corrective action to

protect her husband, all of which resulted in him being killed during the escape of three inmates.

See 265 F.3d at 1132. The district court concluded that the plaintiff failed to state a § 1983 claim

for violation of the Due Process Clause under a danger-creation theory, because the defendants’

actions were “not of such a magnitude that the Court is able to conclude they shock the

conscience.” 265 F.3d at 1134. The Tenth Circuit agreed with the district court’s conclusion,

stating: “[U]nder the circumstances of this case, inaction in the face of known dangers or risks is

not enough to satisfy the danger-creation theory’s conscience shocking standard.” 265 F.3d

at 1135.

       Nuñez alleged actions -- “banning [Caldwell] from campus . . . without making any




                                               - 108 -
     Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 109 of 110




findings whatsoever of wrongdoing on his part and without providing him with a formal complaint

or charging document, evidence against him, a live hearing, or an opportunity to cross-examine

witnesses against him,” First Amended Complaint ¶ 86, at 13 -- are not “egregious and

outrageous.” Hernandez v. Ridley, 734 F.3d at 1261. Here there are no allegations that Nuñez’

actions were “intended to injure,” see Cty. of Sacramento v. Lewis, 523 U.S. at 849)(“[C]onduct

intended to injure in some way unjustifiable by any government interest is the sort of official action

most likely to rise to the conscience-shocking level.”), and there are no allegations of emotional

or physical abuse, only deprivation of a property right without adequate procedures, see T.D. v.

Patton, 868 F.3d at 1212; First Amended Complaint ¶¶ 11-81, at 3-12. See also James v. Chavez,

830 F. Supp. 2d at 1276 (concluding that the use of deadly force did not shock the conscience even

if the suspect did not have an intent to harm the officer, because the officer “had sufficient facts

before him to conclude that there was a threat of serious physical harm” and the “courts must

evaluate a [government actor’s] conduct objectively”); Camuglia v. City of Albuquerque, 448 F.3d

at 1222 (“‘[A] plaintiff must do more than show that the government actor intentionally or

recklessly caused injury to the plaintiff by abusing or misusing government power.’”)(quoting

Moore v. Guthrie, 438 F.3d at 1040)). The Court concludes therefore that Nuñez allegedly banning

Caldwell from campus actions are not egregious or outrageous and do not shock the judicial

conscience. See Hernandez v. Ridley, 734 F.3d at 1261.

       IT IS ORDERED that Nunez’ Motion for Judgment on the Pleadings, filed February 14,

2020 (Doc. 23), is granted.




                                                         ____________________________________
                                                         UNITED STATES DISTRICT JUDGE




                                               - 109 -
     Case 1:20-cv-00003-JB-JFR Document 52 Filed 12/31/20 Page 110 of 110




Counsel:

Justine Fox-Young
Justine Fox-Young, P.C.
Albuquerque, New Mexico

--and--

Paul J. Kennedy
Kennedy, Hernandez & Associates, P.C.
Albuquerque, New Mexico

          Attorneys for the Plaintiff

Patrick J. Hart
Office of University Counsel, University of New Mexico
Albuquerque, New Mexico

--and--

Alfred A. Park
Lawrence M. Marcus
Park & Associates, L.L.C.
Albuquerque, New Mexico

          Attorneys for Defendants University of New Mexico Board of Regents, and Nasha Torrez,

Alfred A. Park
Lawrence M. Marcus
Park & Associates, L.L.C.
Albuquerque, New Mexico

          Attorneys for Defendant Eddie Nuñez




                                                - 110 -
